Exhibit 10.11
THIS AGREEMENT is made as of 1 September 2009
Between:

(1)   VENETIAN VENTURE DEVELOPMENT INTERMEDIATE II (the Issuer); and   (2)  
GOLDMAN SACHS (ASIA) L.L.C. (the Placement Agent).

WHEREAS:
(A) The Issuer proposes to issue US$600,000,000 in aggregate principal amount of
Exchangeable Bonds due 2014 (the Bonds). The Bonds will be mandatorily
exchangeable into fully paid (or credited as fully paid) shares with a par value
of United States Dollar 0.01 each (the Shares) of Sands China Ltd., a direct,
wholly owned subsidiary of the Issuer (Sands China).
(B) The Bonds are being offered outside the United States in reliance on
Regulation S (Regulation S) under the U.S. Securities Act of 1933, as amended
(the Securities Act) (the Offering) and to a limited number of “accredited
investors” (within the meaning of Rule 501 under the Securities Act) in the
United States in reliance on Section 4(2) of the Securities Act.
(C) The Bonds will be constituted by a trust deed to be dated the Closing Date
(as defined in Clause 7) (the Trust Deed) between, inter alios, the Issuer and a
trustee (the Trustee) to be appointed by the Issuer and approved by the
Placement Agent. Payments of principal and interest (including the Final
Redemption Amount and Early Redemption Amount as defined in the terms and
conditions of the Bonds set out in Schedule 1 (the Terms and Conditions)) on the
Bonds will be made on behalf of the Issuer by paying agents appointed under a
paying, exchange and transfer agency agreement expected to be dated the Closing
Date (the Paying and Exchange Agency Agreement) between, inter alios, the
Issuer, the Trustee and the paying agents named therein (the Paying Agents). The
Bonds will be in registered form in the denomination of US$250,000 each and
integral multiples thereof. The Bonds will be exchanged into Shares upon the
occurrence of a Qualified IPO (as defined in the Terms and Conditions).
(D) In connection with the issue of the Bonds, Citibank, N.A., London Branch,
Las Vegas Sands Corp., Las Vegas Sands, LLC, Venetian Casino Resort, LLC and
Venetian Marketing, Inc. (each of Venetian Casino Resort, LLC, Venetian
Marketing, Inc., Las Vegas Sands Corp. and Las Vegas Sands, LLC shall
hereinafter be referred to as the Subordinated Creditors), the Issuer, Venetian
Venture Development Intermediate Limited, Venetian Macau Limited, Venetian Cotai
Limited, VML US Finance LLC, Venetian Macau Finance Company, Sands China, Cotai
Ferry Company Limited, Venetian Orient Limited, Venetian Travel Limited and
Venetian Retail Limited will on or prior to the Closing Date (as defined below)
enter into a deed of subordination to effect subordination of certain
shareholders’ loans and intercompany loans owed by the Issuer and certain
subsidiaries of the Issuer to the Subordinated Creditors (the Deed of
Subordination).

 



--------------------------------------------------------------------------------



 



(E) This Agreement, the Trust Deed, the Deed of Subordination and the Paying and
Exchange Agency Agreement are together referred to as the Contracts.
(F) Pursuant to Condition 8.2 of the Terms and Conditions, the Issuer is
obligated in certain circumstances to issue warrants (the Warrants) to holders
of the Bonds on the terms and subject to the conditions set forth therein.
(G) The Issuer wishes to record the arrangements agreed between it and the
Placement Agent for the issue and placing of the Bonds as follows:
1. Issue and Placing of the Bonds
1.1 Bonds Placing:

(a)   Subject as provided herein, the Issuer, relying on the representations and
undertakings of the Placement Agent set forth herein, agrees to issue the Bonds
and to procure that the Bonds will be validly issued in a form complying with
the requirements of the Trust Deed and the Terms and Conditions, and the Issuer
appoints the Placement Agent as its agent to use its reasonable endeavours to
locate subscribers for the Bonds at an issue price of 100% of the principal
amount of the Bonds less the Placement Fee (as defined in Clause 5) and expenses
referred to in Clause 6.

(b)   In addition, the Issuer appoints the Placement Agent to act as its
settlement agent with respect to the issuance of the Bonds. The Placement Agent,
relying on the representations, warranties and undertakings of the Issuer
contained herein, accepts such appointment on the terms and conditions set out
in this Agreement. The Issuer confers on the Placement Agent all powers,
authorities and discretions on its behalf which are reasonably necessary for, or
reasonably incidental to, its appointment and such placing of the Bonds. The
Issuer agrees to ratify and confirm everything (other than acts of fraud, gross
negligence, bad faith, wilful default or wilful misconduct of which the
Placement Agent is guilty of as determined by a court of final appeal) the
Placement Agent shall lawfully do or has done pursuant to or in anticipation of
such appointment. It is acknowledged and agreed by the Issuer that none of the
Placement Agent and its Affiliates (as defined in the Terms and Conditions) is
under any obligation to subscribe for or purchase the Bonds and that no
guarantee or representation whatsoever has been given or implied by the
Placement Agent that the Bonds may be placed.

1.2 The Contracts: The Issuer will, not later than the Closing Date, deliver to
the Placement Agent copies of each Contract, duly executed and delivered by each
party thereto.
1.3 Stabilisation: The Issuer undertakes with the Placement Agent that, unless
it has received the prior consent thereto of the Placement Agent, it will not at
any time from the date hereof up to and including the date falling 30 days after
the Closing Date effect or enter into, or cause or permit any other parties who
may otherwise be permitted under applicable laws and regulations to engage in
stabilisation transactions to effect or enter into, any transactions or any
other arrangements (in the open market
Bella — Placing Agreement

Page 2



--------------------------------------------------------------------------------



 



or otherwise) the object or effect of which would be to stabilise or maintain
the market price of the Bonds at levels which might not otherwise prevail.
1.4 Publicity: The Issuer confirms that it authorises the Placement Agent to
arrange for notice of the issuance of the Bonds, subject to the Issuer approving
the same, to be published on such dates as it may agree with the Placement
Agent.
1.5 Conditions: The Terms and Conditions will be set out in the Trust Deed and
will be substantially in the form set out in Schedule 1 to this Agreement. Prior
to the issuance of the Bonds, no amendment shall be made to Schedule 1 except
with the written approval of the Issuer and the Placement Agent. Terms not
otherwise defined herein shall have the meaning ascribed thereto in the Terms
and Conditions.
1.6 Additional Definitions: In this Agreement:
Material Adverse Effect means:

(a)   a material adverse effect on the condition (financial or otherwise),
results of operations, general affairs or properties of the Issuer and its
Material Subsidiaries taken as a whole; or

(b)   any condition or effect which materially and adversely affects the ability
of the Issuer or any Subsidiary of the Issuer party to a Contract to perform
their respective obligations under the Contracts or the Bonds.

Material Subsidiaries means:

(a)   each Restricted Subsidiary; and   (b)   each other Subsidiary of the
Issuer:

  (i)   whose profits from ordinary activities before taxation (pre-tax profit)
or (in the case of a Subsidiary which itself has Subsidiaries) consolidated
pre-tax profit, as shown by its latest audited income statement prepared in
accordance with GAAP, are at least five per cent. of the consolidated pre-tax
profit as shown by the latest audited consolidated income statement of the
Issuer and its Subsidiaries prepared in accordance with GAAP, including, for the
avoidance of doubt, the Issuer and its consolidated Subsidiaries’ share of
profits of entities not consolidated and of jointly controlled entities and
after adjustments for minority interests;

  (ii)   whose gross assets or (in the case of a Subsidiary which itself has
Subsidiaries) gross consolidated assets, as shown by its latest audited balance
sheet prepared in accordance with GAAP, are at least five per cent. of the
amount which equals the amount included in the consolidated gross assets of the
Issuer and its Subsidiaries as shown by the latest audited consolidated balance
sheet of the Issuer and its Subsidiaries prepared in accordance with GAAP
including, for the avoidance of doubt, the investment of the Issuer in each
entity whose

Bella — Placing Agreement

Page 3



--------------------------------------------------------------------------------



 



      accounts are not consolidated with the consolidated audited accounts of
the Issuer and after adjustment for minority interests; or

  (iii)   whose revenues or (in the case of a Subsidiary which itself has
Subsidiaries) consolidated revenues, as shown by its latest audited income
statement prepared in accordance with GAAP, are at least five per cent. of the
consolidated revenues as shown by the latest published audited consolidated
income statement of the Issuer and its Subsidiaries prepared in accordance with
GAAP including, for the avoidance of doubt, the Issuer and its consolidated
Subsidiaries’ share of revenues of entities not consolidated and of jointly
controlled entities and after adjustments for minority interests,

    provided that, in relation to paragraphs (i) to (iii) above:

  (A)   in the case of a corporation or other business entity which became a
Subsidiary after the end of the financial period to which the latest
consolidated audited accounts of the Issuer relate, the reference to the then
latest consolidated audited accounts of the Issuer for the purposes of the
calculation above shall be deemed to be a reference to the then latest
consolidated audited accounts of the Issuer adjusted to consolidate the latest
audited accounts (consolidated in the case of a Subsidiary which itself has
Subsidiaries) of such Subsidiary in such accounts;

  (B)   in relation to the Issuer or any Subsidiary which itself has
Subsidiaries no consolidated accounts have been prepared and audited, gross
assets of the Issuer and/or any such Subsidiary shall be determined on the basis
of pro forma consolidated accounts prepared for this purpose by the Issuer in
accordance with GAAP;

  (C)   in relation to any Subsidiary no accounts have been audited, its gross
assets (consolidated, if appropriate) shall be determined on the basis of pro
forma accounts (consolidated, if appropriate) of the relevant Subsidiary
prepared for this purpose by the Issuer in accordance with GAAP; and

  (D)   if the accounts of any Subsidiary (not being a Subsidiary referred to in
proviso (A) above) are not consolidated with those of the Issuer, then the
determination of whether or not such Subsidiary is a Material Subsidiary shall
be based on a pro forma consolidation of its accounts (consolidated, if
appropriate) with the consolidated accounts (determined on the basis of the
foregoing) of the Issuer.

Restricted Subsidiaries means Venetian Venture Development Intermediate Limited,
VML US Finance LLC, Venetian Macau Limited, Venetian Macau Finance Company,
Venetian Cotai Limited, Venetian Cotai Hotel Management Limited and Sands China.
Bella — Placing Agreement

Page 4



--------------------------------------------------------------------------------



 



2. Listing
The Issuer acknowledges that Sands China has submitted to The Stock Exchange of
Hong Kong Limited an application for the listing of the Shares on the Main Board
of The Stock Exchange of Hong Kong Limited (Hong Kong Stock Exchange) and the
Issuer agrees to procure Sands China to take such steps as may be reasonably
necessary for the purpose of obtaining a listing of the Shares on the Hong Kong
Stock Exchange.
3. Representations, Warranties and Indemnity
3.1 The Issuer represents and warrants to the Placement Agent that:

(a)   Organisation, power and authority:

  (i)   each of the Issuer and the Material Subsidiaries:

  (A)   is a company duly organised and validly existing under the laws of its
jurisdiction of organisation;

  (B)   is not in liquidation or receivership or subject to any event which
under the laws of any relevant jurisdiction has a similar or analogous effect to
a liquidation or receivership;

  (C)   has full power and authority to own its properties and to conduct its
business as currently conducted;

  (D)   is lawfully qualified to do business in those jurisdictions in which
business is conducted by it (including registration of each Material Subsidiary
that is a Macau company with the Companies Register of Macau SAR); and

  (E)   has obtained all material authorisations and licenses to enter into
Contracts to which it is a party and perform its obligations under such
Contracts, and, to the best knowledge of the Issuer and its Material
Subsidiaries, there is no reason why any such authorisation or license should be
withdrawn, suspended, revoked or cancelled,

      and there has been no petition filed, order made or effective resolution
passed for the liquidation or winding up of the Issuer or any Material
Subsidiary;

  (ii)   each of the Issuer and the Subsidiaries of the Issuer has (or will,
prior to the execution of such Contract, have) full power and authority to enter
into and perform its obligations under each Contract to which it is a party; and

  (iii)   the memorandum and articles of association, shareholders’ agreements
(if any) and other constitutional documents of the Issuer and each Material
Subsidiary are effective and have not been superseded and all

Bella — Placing Agreement

Page 5



--------------------------------------------------------------------------------



 



      legal and procedural requirements concerning the adoption of such
memorandum and articles of association, shareholders’ agreements and
constitutional documents have been duly and properly complied with in all
material respects;

(b)   Validity of Contracts: this Agreement has been duly authorised, executed
and delivered by the Issuer and constitutes, and the other Contracts have been
duly authorised by each of the Issuer and each Subsidiary of the Issuer party
thereto, as applicable, and upon execution and delivery prior to or on the
Closing Date will constitute, valid and legally binding obligations of the
Issuer and each such Subsidiary of the Issuer party thereto enforceable in
accordance with their terms except as enforcement may be limited by insolvency,
bankruptcy, administration, reorganisation, liquidation or similar laws having
general applicability to creditors of the Issuer or each such Subsidiary of the
Issuer;

(c)   Validity of the Bonds and the Warrants: without prejudice to Clause 3.1(b)
above:

  (i)   the Bonds and the Warrants and the Offering of the Bonds contemplated by
this Agreement have been duly authorised by the Issuer; and

  (ii)   the Bonds and Warrants, when duly executed, issued, delivered and (in
respect of the Bonds) authenticated, in accordance with this Agreement, the
Trust Deed, the Agency Agreement and (in respect of the Warrants) the Terms and
Conditions, the Bonds and the Warrants will constitute valid and legally binding
obligations of the Issuer enforceable in accordance with their terms except as
enforcement may be limited by insolvency, bankruptcy, administration,
reorganisation, liquidation or similar laws having general applicability to
creditors of the Issuer;

(d)   Status: the Bonds (when issued) will constitute direct, senior,
unconditional, unsecured and unsubordinated obligations of the Issuer and will
at all times rank at least pari passu without any preference among themselves
and with all other present and future direct, unconditional, unsecured and
unsubordinated obligations of the Issuer other than those preferred by statute
or applicable law;

(e)   Authorised Share Capital: Sands China has or, prior to the date of the
Qualified IPO will have, sufficient authorised but unissued share capital to
satisfy the issue of such number of Shares as would be required to be issued
either (x) on exchange of all the Bonds upon the occurrence of a Qualified IPO
or (y) upon the exercise of the Warrants (if any) issued in accordance with
Condition 8.2 of the Terms and Conditions (in either case, the New Shares);

(f)   New Shares: the New Shares have or, immediately prior to the date of the
Qualified IPO will have, been duly authorised by Sands China, and when

Bella — Placing Agreement

Page 6



--------------------------------------------------------------------------------



 



    issued and delivered in the manner contemplated by the Bonds and the Trust
Deed:

  (i)   will be duly and validly issued, fully-paid or credited as fully-paid
and non-assessable;

  (ii)   will rank pari passu and carry the same rights and privileges in all
respects as any other class of share capital of Sands China then outstanding and
shall be entitled to all dividends and other distributions declared, paid or
made thereon; and

  (iii)   will be freely transferable, free and clear of all Liens;

(g)   Pre-emptive Rights and Options: the issue of the New Shares will not be
subject to any pre-emptive or similar rights;

(h)   Restrictions: subject to:

  (i)   the right of the directors of Sands China to decline to register a
transfer of Shares (which right shall be removed on or prior to the Qualified
IPO); and

  (ii)   the statutory limitation that dividends may only be paid by Sands China
out of profits or share premium at a time when Sands China is solvent,

    there are no restrictions applicable to the Shares generally upon the voting
or transfer of any of the Shares, the payments of dividends or the making of any
other distribution with respect to the Shares under Cayman Islands law, pursuant
to the memorandum and articles of association of Sands China or pursuant to any
agreement or other instrument to which Sands China, the Issuer or any other
Subsidiary of the Issuer is a party or by which it may be bound;

(i)   Capitalisation:

  (i)   the particulars of the issued share capital and other corporate details
of the Issuer and each Material Subsidiary set out in Schedule 4 are a true,
complete and correct description of the share capital and such corporate details
of the Issuer and each Material Subsidiary on the date hereof and on the Closing
Date except that, prior to the date of Qualified IPO, all of the shares of
Venetian Venture Development Intermediate Limited held by the Issuer will be
transferred to Sands China;

  (ii)   the issued shares and equity interests of each of the Issuer and the
Material Subsidiaries are duly authorised, validly issued, fully paid or
credited as fully-paid and non-assessable;

Bella — Placing Agreement

Page 7



--------------------------------------------------------------------------------



 



  (iii)   the shares of the Issuer are owned directly by Venetian Venture
Development Intermediate I, free and clear of all Liens, restrictions on voting
or transfer or claims of any third party; and

  (iv)   all shares owned directly or indirectly by the Issuer, are owned free
and clear of all Liens, restrictions on voting or transfer or claims of any
third party other than any security interests created in favour of the lenders
under the Credit Agreement (as defined in the Terms and Conditions) and the
HK$1,209,000,000 Dual Currency Term Secured Facility Agreement between, among
others, Cotai Waterjets (Macau) Limited and Banco Nacional Ultramarino S.A. (the
Ferry Loan Agreement);

(j)   Business: the Issuer and each of the Restricted Subsidiaries are engaged
only in the businesses permitted to be engaged pursuant to Condition 3.9 of the
Terms and Conditions;

(k)   Laws: the Issuer and each Material Subsidiary is in compliance with and
will comply with all applicable laws and regulations, save for any such
non-compliance that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect;

(l)   Consents: no action or thing in relation to any governmental agency or
body (including, without limitation, the government of Macau SAR and any gaming
authority) is required to be taken, fulfilled or done (including, without
limitation, the obtaining of any consent, approval, authorisations, orders or
license (whether required under the Gaming Concession Contract, the Gaming
Concession Guaranty, the Gaming License and the Land Concession Contracts or
otherwise), or the making of any filing or registration) for the execution and
delivery of the Contracts, the issue of the Bonds, the issue of the Warrants (if
any), the issue of the New Shares on exchange of the Bonds or exercise of the
Warrants, as the case may be, and any such action or thing or filing or
registration to the extent required in relation to the carrying out of the other
transactions contemplated by the Contracts and the Bonds, or the compliance by
the Issuer or any of its Subsidiaries or any other Subordinated Creditor with
the terms of the Bonds and the Contracts, will be taken, fulfilled or done as
and when necessary;

(m)   Compliance: the execution and delivery of the Contracts, the issue,
execution, authentication (where appropriate) and delivery of the Bonds and
their Offering on the terms and conditions set out in this Agreement, the issue
of the Warrants (if any), the issue of the New Shares on exchange of the Bonds
or exercise of the Warrants, the carrying out of the other transactions
contemplated by the Contracts and the Bonds and compliance with their terms do
not and will not:

  (i)   conflict with or result in a breach of any of the terms or provisions
of, or constitute a default under the Credit Agreement (and its related security
and guarantee documents), the Ferry Loan Agreement (and its related security and
guarantee documents) the documents constituting

Bella — Placing Agreement

Page 8



--------------------------------------------------------------------------------



 



      the Issuer or any Material Subsidiary (as applicable) or any other
material indenture or other trust deed or mortgage or other material agreement
or instrument to which the Issuer or any Material Subsidiary (as applicable) is
a party or by which any of their respective properties are bound; or

  (ii)   infringe any existing applicable law, rule, regulation, judgment, order
or decree of any government, governmental body or court, domestic or foreign,
having jurisdiction over the Issuer or any Material Subsidiary or any of their
respective properties (including such obligations pursuant to the Gaming
Concession Contract, the Gaming Concession Consent, the Gaming Concession
Guaranty, the Gaming License and the Land Concession Contracts);

  (iii)   infringe any existing rules of the Hong Kong Stock Exchange applicable
to or binding upon the Issuer or any Material Subsidiary; or

  (iv)   result in or require the creation or imposition of any Lien upon any of
the properties or assets of the Issuer or any Material Subsidiary,

    except, in respect of sub-paragraph (i) or (ii) above only, where such
breach or default would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect;

(n) Financial Statements:

  (i)   the audited consolidated financial statements of Venetian Macau Limited,
its Subsidiaries, Cotai Waterjets (HK) Limited and Cotai Jet Holdings
(II) Limited (together, the VML Group, and each of them, a VML Group Member) for
the three years ended 31 December 2008 and the unaudited consolidated financial
statements of the VML Group for the six months ended 30 June 2009 provided to
the Placement Agent:

  (A)   were prepared in accordance with GAAP, which was consistently applied,
and pursuant to the relevant laws of each relevant jurisdiction of incorporation
of each VML Group Member;

  (B)   present a true and fair view of the financial position of the VML Group
as at such dates, and the results of operations and changes in financial
position of the VML Group for the periods in respect of which they have been
prepared;

  (C)   in the case of the unaudited consolidated financial statements of the
VML Group for the six months ended 30 June 2009, have been prepared and
presented on a basis consistent with the accounting policies normally adopted by
the VML Group and applied in preparing the audited consolidated financial
statements of the VML Group;

Bella — Placing Agreement

Page 9



--------------------------------------------------------------------------------



 



  (D)   do not include transactions not normally undertaken by the relevant
member of the VML Group (save as disclosed in the said relevant financial
statements); and

  (E)   disclose all material off-balance sheet transactions, arrangements, and
obligations;

  (ii)   since the date of the last audited consolidated financial statements of
the VML Group:

  (A)   there has been no change (nor any development or event reasonably likely
involving a change of which the Issuer is, or might reasonably be expected to
be, aware) which is materially adverse to the condition (financial or other),
results of operations or general affairs of the VML Group or the Issuer and the
Material Subsidiaries taken as a whole;

  (B)   the Issuer and its Material Subsidiaries, including the VML Group
Members, have carried on their business in the ordinary and usual course so as
to maintain themselves as a going concern;

  (C)   none of the Issuer and its Material Subsidiaries, including the VML
Group Members, have incurred or become subject to any material liability or
obligation except liabilities and obligations incurred under contracts entered
into in the ordinary course of business; and

  (D)   no further material liability for taxation has arisen, or shall arise,
otherwise than as a result of activities in the ordinary course of business of
the Issuer and its Material Subsidiaries, including the VML Group Members;

(o)   Accounting Controls: the Issuer and each of its Material Subsidiaries
maintains a system of internal accounting controls sufficient to provide
reasonable assurances that:

  (i)   transactions are executed in accordance with management’s general or
specific authorisations;

  (ii)   transactions are recorded as necessary to permit preparation of
financial statements in conformity with GAAP and the applicable laws of the
respective jurisdictions of incorporation of the Issuer and its Material
Subsidiaries and to maintain asset accountability;

  (iii)   access to assets is permitted only in accordance with management’s
general or specific authorisation;

  (iv)   the recorded accountability for assets is compared with the existing
assets at reasonable intervals and appropriate action is taken with

Bella — Placing Agreement

Page 10



--------------------------------------------------------------------------------



 



      respect to any differences in accordance with the requirements of the U.S.
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
promulgated thereunder (the FCPA) and relevant local law;

  (v)   the Issuer and each of its Material Subsidiaries have made and kept
books, records and accounts which, in reasonable detail, accurately and fairly
reflect the transactions and dispositions of assets of such entities and provide
a sufficient basis for the preparation of the Issuer’s consolidated financial
statements in accordance with GAAP and the applicable laws of the respective
jurisdictions of incorporation of the Issuer and each of its Material
Subsidiaries; and

  (vi)   the current management information and accounting control system of the
Issuer and its Material Subsidiaries (other than for those Material Subsidiaries
formed within the past 12 months) has been in operation for at least 12 months
during which time none of the Issuer and its Material Subsidiaries have
experienced any material difficulties with regard to (i) through (v) above;

(p)   Contingent and Other Liabilities: there are no outstanding guarantees or
contingent payment obligations in respect of Indebtedness of third parties other
than the Issuer and its Material Subsidiaries, liability for taxes, long-term
lease or forward or long-term commitments of the Issuer or its Material
Subsidiaries except as disclosed in the financial statements referred to in
Clause 3.1(n); each of the Issuer and its Material Subsidiaries is, in all
material respects, in compliance with all of its obligations under any
outstanding guarantees or contingent payment obligations, taxes, long-term lease
or forward or long-term commitments as described in such financial statements,
except for any such non-compliance that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect;

(q)   Liquidity and Capital Resources: none of the Issuer and its Material
Subsidiaries has any material relationships with unconsolidated entities (such
as structured finance entities and special purpose entities) that restrict or
limit the ability of the Issuer or any Material Subsidiary to transfer assets or
have access to assets which relationships are reasonably likely to have a
material effect on the liquidity of the Issuer or any Material Subsidiary or the
availability thereof or the requirements of the Issuer or any Material
Subsidiary for capital resources, in each case, other than the Credit Agreement,
the Ferry Loan Agreement and their related security documents and guarantees;

(r)   Auditors: PricewaterhouseCoopers LLP, who audited the financial statements
of the VML Group for the three years ended 31 December 2008 and the notes
thereto and delivered an audit report thereon, are independent reporting
accountants with respect to the VML Group and there is no audit qualification on
any audited financial statements of the VML Group;

Bella — Placing Agreement

Page 11



--------------------------------------------------------------------------------



 



(s)   Property: the Issuer and its Material Subsidiaries have (I) save as
otherwise disclosed in the financial statements referred to in Clause 3.1(n) and
the notes thereto, marketable title to (in the case of interests in real
property), (II) valid leasehold interests in (in the case of leasehold interests
in real or personal property) and (III) good title to (in the case of all
personal property), all of their respective material properties and assets
reflected in the financial statements referred to in Clause 3.1(n) (the
Property), except for assets disposed of since the financial statements referred
to in Clause 3.1(n) in the ordinary course of business of the Issuer or any
Material Subsidiary. Except as permitted by the Credit Agreement, the Ferry Loan
Agreement, the related security documents and guarantees of the Credit Agreement
and the Ferry Loan Agreement, all such properties and assets are held free and
clear of Liens;

(t)   Approvals: the Issuer and its Material Subsidiaries possess all valid
certificates, consents, permissions (including planning permissions),
authorities, filings, licenses, approvals, registrations or permits (the
Approvals) issued by appropriate governmental agencies or bodies necessary to
conduct the business now operated by them (or where the lack of any such
Approvals would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect) and have not received any notice of proceedings
relating to the revocation or modification of any such Approvals that, if
determined adversely to the Issuer or any Material Subsidiary, would
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect;

(u)   Payment of Taxes:

  (i)   the Issuer and its Material Subsidiaries have duly filed on time all tax
returns that are required to be filed in all jurisdictions or have duly
requested extensions thereof and have paid all taxes required to be paid by any
of them in all jurisdictions and any related assessments, fines or penalties, to
the extent any of the foregoing is due and payable, except for any such tax,
assessment, fine or penalty that is being contested in good faith and by
appropriate proceedings or where the failure to file or make payment would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and adequate charges, accruals, provisions and reserves have
been provided for in the financial statements referred to in Clause 3.1(n) in
respect of all taxes for all periods as to which the tax liability of the Issuer
or any Material Subsidiary has not been finally determined or remains open to
examination by the applicable taxing authority;

  (ii)   each of the Issuer and its Material Subsidiaries has made all
deductions and withholdings in respect, or on account, of any tax from any
payments made by it which it is obliged or entitled to make and has duly
accounted in full to the appropriate authority for all amounts so deducted or
withheld or where the failure to make such deductions and

Bella — Placing Agreement

Page 12



--------------------------------------------------------------------------------



 



      withholdings would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect;

  (iii)   none of the Issuer and its Material Subsidiaries has entered into or
been engaged in or been a party to any transaction which is artificial or
fictitious or any transaction or series of transactions or scheme or arrangement
of which the main or dominant purpose or one of the main or dominant purposes
was the avoidance or deferral of or reduction in the liability to tax of such
person;

  (iv)   all exemptions, reductions and rebates of taxes granted to the Issuer
and its Material Subsidiaries by any governmental authority or taxing authority
are in full force and effect and have not been terminated and the transactions
contemplated under the Contracts will not, and, to the best knowledge of the
Issuer and its Material Subsidiaries, there is no other circumstance or event
that will, result in any such exemption, reduction or rebate being cancelled or
terminated, whether retroactively or for the future, other than termination upon
expiration, or where such termination or cancellation would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect;

  (v)   full provision or reserve has been made in the financial statements
referred to in Clause 3.1(n) above for all taxes, including deferred or
provisional taxation in respect of the accounting period ended on or before the
dates of such financial statements for which the VML Group was then or might at
any time thereafter become or has become liable including (without limitation)
taxes or where the failure to make such provision or reserve would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and

  (vi)   none of the Issuer and its Material Subsidiaries is the subject of any
dispute with the relevant tax, revenue or other authorities and to the best of
the knowledge of the Issuer and its Material Subsidiaries, no circumstance
exists which is likely to give rise to any such dispute or where such dispute
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect;

(v)   Stamp Duties:

  (i)   no stamp or other duty is assessable or payable (except as set forth in
the legal opinion to be delivered under sub-clause 8.2) in;

  (ii)   no withholding or deduction for any taxes, duties, assessment or
governmental charges of whatever nature is generally imposed or made for or on
account of any income in; and

  (iii)   no registration, transfer or turnover taxes, customs or other duties
or taxes of any kind, levied, collected, withheld or assessed by or within,

Bella — Placing Agreement

Page 13



--------------------------------------------------------------------------------



 



    the Cayman Islands, Macau, Hong Kong, the United Kingdom, the United States
or any other relevant jurisdiction in connection with the creation, issue,
Offering or sale of the Bonds, the issue of the Warrants (if any), the issue of
the New Shares or the execution or delivery of the Contracts;

(w)   Litigation and Solvency:

  (i)   save as disclosed in Schedule 5, there are no pending litigation
proceedings, arbitration proceedings, investigations (including police, legal,
governmental or regulatory investigations), enquiries, actions, suits or other
proceedings by or before a court, government agency, police, or regulatory
agency or body, at law or in equity, against or affecting the Issuer or any
Material Subsidiary or any of their respective properties or, to the best
knowledge of the Issuer and its Material Subsidiaries, against or affecting
directors or senior officers of the Issuer or any Material Subsidiary which are
reasonably likely to be determined adversely to the Issuer or any Material
Subsidiary or any of their respective properties or directors or senior officers
and if so determined would individually or in the aggregate reasonably be
expected to have a Material Adverse Effect and, to the best knowledge of the
Issuer and its Material Subsidiaries, no such litigation, arbitration,
investigations, enquiries, actions, suits or proceedings are threatened or
contemplated;

  (ii)   no order has been made and no resolution has been passed for the
winding up, liquidation or dissolution of the Issuer or any Material Subsidiary;
and no distress, execution or other process has been levied on the whole or a
substantial part of the assets of the Issuer or any Material Subsidiary; and
none of the Issuer and its Material Subsidiaries:

  (A)   is insolvent or unable to pay its debts as they fall due; or

  (B)   will be insolvent or unable to pay its debts as they fall due upon the
issue of the Bonds or the execution of the Contracts and performance of their
respective obligations thereunder; and

  (iii)   none of the Issuer and its Material Subsidiaries is subject to or in
default with respect to any final judgments, writs, injunctions, decrees, rules
or regulations of any court, any gaming authority, or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect;

(x)   Insurance: each of the Issuer and its Material Subsidiaries has in place
all material policies of insurance sufficient and customary for the conduct of
its businesses as currently operated and for compliance with all requirements of
law, such policies are in full force and effect, and all premiums with respect
thereto have been paid, and no notice of cancellation or termination has been

Bella — Placing Agreement

Page 14



--------------------------------------------------------------------------------



 



    received with respect to any such policy, and each of the Issuer and its
Material Subsidiaries has complied in all respects with the terms and conditions
of such policies, except where a breach of this representation would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;

(y)   Intellectual Property: each of the Issuer and its Material Subsidiaries
owns or possesses adequate rights to use, or can acquire on reasonable terms,
adequate patents, patent rights, licences, inventions, copyrights, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names or other intellectual property (collectively, Intellectual Property)
necessary to carry on the business now operated by it in each country in which
it operates, and none of the Issuer and its Material Subsidiaries has received
any notice or is otherwise aware of any infringement of or conflict in any
jurisdiction with asserted rights of others with respect to any Intellectual
Property or of any facts or circumstances which would render any Intellectual
Property invalid or inadequate to protect the interest of the Issuer or any of
its Material Subsidiaries therein, and which infringement or conflict (if the
subject of any unfavourable decision, ruling or finding) or invalidity or
inadequacy, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect;

(z)   Environmental and Construction Laws: without prejudice to the generality
of Clause 3.1(k) above:

  (i)   the Issuer and its Material Subsidiaries (i) have received, are in
compliance with and will comply with all permits, licenses or other approvals
under applicable laws, regulations and judicial and administrative
interpretations concerning the environment, construction and construction safety
(Environmental and Construction Laws) which are at any time binding on the
Issuer or any of its Material Subsidiaries and which are required to conduct
their respective businesses and (ii) have not received notice of any actual or
potential liability under any Environmental and Construction Law, except, in
each case, where such non-compliance with Environmental and Construction Law,
failure to receive required permits, licenses or other approvals, or liability
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect;

  (ii)   each of the Issuer and its Material Subsidiaries which engages in the
construction business has (i) all the necessary production and work safety
facilities and equipment in accordance with the applicable standards for
construction safety and (ii) passed all safety inspections conducted by relevant
governmental authorities;

  (iii)   (A) none of the Issuer and its Material Subsidiaries has engaged in or
permitted nor, to the best knowledge of the Issuer and its Material
Subsidiaries, has any previous owner or occupier engaged in or

Bella — Placing Agreement

Page 15



--------------------------------------------------------------------------------



 



      permitted any operations or activities upon the Property owned or used by
the Issuer or any of its Material Subsidiaries (including all buildings and
premises used and operated by the Issuer and its Material Subsidiaries)
involving any actual or alleged use, manufacture, possession, storage, holding,
presence, existence, location, release, discharge, placement, generation,
transportation, processing, construction, treatment, abatement, removal,
remediation, disposal, disposition or handling of Hazardous Substance or any
substance regulated by any Environmental and Construction Law, or any substance
regulated by any Environmental and Construction Law; and (B) no discharge,
release, leaching, emission or escape into the environment of any Hazardous
Substance or any substance regulated by any Environmental and Construction Law
has occurred or is occurring in the conduct of the business of the Issuer or any
of its Material Subsidiaries or in the conduct by the Issuer or any of its
Material Subsidiaries of any former business or in connection with or in
relation to any assets of such person while such former assets were in the
ownership or under the control of such person and no such discharge, release,
leaching, emission or escape has occurred or is occurring for which such person
might otherwise be held liable;         for the purposes of this Agreement,
Hazardous Substance means all substances of whatever description which may cause
or have a harmful effect on the environment or the health of person or any other
living organism including, without limitation, all poisonous, toxic, noxious,
dangerous and offensive substances;

  (iv)   none of the Issuer and its Material Subsidiaries nor any of their
respective properties or operations are subject to any outstanding written
order, consent decree or settlement agreement with any person relating to:

  (A)   any Environmental and Construction Law; or     (B)   any Environmental
and Construction Claim;

      for the purposes of this Agreement, Environmental and Construction Claim
means any investigation, notice, notice of violation, claim, action, suit,
proceeding, demand, abatement order or other order or directive (conditional or
otherwise), by any government authority, arising (a) pursuant to or in
connection with any actual or alleged violation of any Environmental and
Construction Law, (b) in connection with any Hazardous Substance (including any
actual or alleged use, manufacture, possession, storage, holding, presence,
existence, location, release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of Hazardous Substance or any substance regulated by any
Environmental and Construction Law), or (c) in connection with any actual or
alleged

Bella — Placing Agreement

Page 16



--------------------------------------------------------------------------------



 



      damage, injury, threat or harm to health, safety, natural resources or the
environment;

  (v)   none of the Issuer and its Material Subsidiaries and, to their best
knowledge, none of the predecessors of the Issuer and its Material Subsidiaries
has filed any notice under any Environmental and Construction Law indicating
past or present treatment of Hazardous Substance at any Property of the Issuer
or any of its Material Subsidiaries, and none of the operations of the Issuer
and its Material Subsidiaries involves the actual or alleged use, manufacture,
possession storage, holding, presence, existence, location, release, discharge,
placement, generation, transportation, processing, construction, treatment,
abatement, removal, remediation, disposal, disposition or handling of Hazardous
Substance or any substance regulated by any Environmental and Construction Law
in a manner which would result in liability to the Issuer or any of its Material
Subsidiaries;

  (vi)   the Projects (other than any Secondary Project that has not yet become
an active Project) are (and at all relevant times have been) in compliance in
all material respects with Environmental and Construction Laws;

  (vii)   to the best knowledge of the Issuer and its Material Subsidiaries, all
factual information provided by them to any governmental, environmental, gaming
or construction authority in connection with the environmental assessments are
true and correct in all material respects; and

  (viii)   the Issuer and its Material Subsidiaries are in compliance with all
current or reasonably foreseeable future requirements pursuant to or under
Environmental and Construction Laws,

    provided however that the Issuer shall not be in breach of this Clause
3.1(z) for breaches that would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect;

(aa)   Environmental and Construction Laws Review: in the ordinary course of its
business the Issuer and its Material Subsidiaries periodically review the effect
of Environmental and Construction Laws on its business, operations and
properties, in the course of which it identifies and evaluates associated costs
and liabilities (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental and Construction Laws, or any permit, licence or approval, any
related constraints on operating activities and any potential liabilities to
third parties); on the basis of such periodic review, the Issuer has reasonably
concluded that such associated costs and liabilities would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect;

(bb)   Events of Default and Validity of Agreement:

Bella — Placing Agreement

Page 17



--------------------------------------------------------------------------------



 



  (i)   no event has occurred or circumstance has arisen which, had the Bonds
already been issued, could reasonably be expected (whether or not with the
giving of notice and/or the passage of time and/or the fulfilment of any other
requirement) to constitute an event described as an “Event of Default” or a
“Potential Event of Default” under (and as defined in) the Terms and Conditions;

  (ii)   no event has occurred or circumstance has arisen which, had the Bonds
already been issued, could reasonably be expected (whether or not with the
giving of notice and/or the passage of time and/or the fulfilment of any other
requirement) to constitute an event described as an “Event of Default” or a
“Potential Event of Default” under (and as defined in) the Credit Agreement;

  (iii)   none of the Issuer and its Material Subsidiaries is in default or in
breach of (including any event or condition occurred which, with the giving of
notice or the lapse of time would result in a default or breach), or has
knowledge (actual or constructive) of the invalidity of or grounds or conditions
for (including grounds or conditions that with the giving of notice or the lapse
of time would entitle any person to claim) rescission, avoidance or repudiation
of, any other agreement or other transaction to which the Issuer or any of its
Material Subsidiaries is a party (including without limitation, the Gaming
Concession Contract, the Gaming Concession Guaranty, the Gaming License and the
Land Concession Contracts), nor, to the best knowledge of the Issuer and its
Material Subsidiaries, has the Issuer or any of its Material Subsidiaries
received notice of any intention to terminate any such agreement or repudiate or
disclaim any other transaction where such default, breach, invalidity,
rescission, avoidance, termination or repudiation or disclaim of transaction
would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect;

  (iv)   there are no defaults by any party with whom the Issuer or any of its
Material Subsidiaries has entered into any agreement or arrangement (including
any lease, tenancy agreement or license agreement in respect of which the Issuer
or any of its Material Subsidiaries is the lessor, landlord or licensor) under
such agreements or arrangements which would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect and, to the best
knowledge of the Issuer and its Material Subsidiaries, there are no
circumstances likely to give rise to any such default;

  (v)   all amounts due and payable on the date of this Agreement and the
Closing Date to any material contractors or suppliers (and to the best knowledge
of the Issuer and its Material Subsidiaries, all subcontractors) pursuant to
agreement or other transaction to which the Issuer or any of its Material
Subsidiaries is a party have been paid in full except for the amounts disputed
in good faith by the Issuer or any Material Subsidiary and adequate provision
has been made for such

Bella — Placing Agreement

Page 18



--------------------------------------------------------------------------------



 



      amounts in the financial statements referred to in Clause 3.1(n) in
accordance with GAAP and amounts which, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect; and

  (vi)   the Issuer and its Material Subsidiaries are currently in compliance
with all financial covenants in its outstanding Indebtedness and is not in
breach or potential breach of any provision of such Indebtedness, nor will be in
breach or potential breach of any provision of such Indebtedness following
issuance of the Bonds;

(cc)   Information:

  (i)   all statements of fact contained in any announcement of the Issuer or
any Material Subsidiary (including any announcement to be made by the Issuer or
any Material Subsidiary in respect of the issue of the Bonds) are or will be
true and accurate in all material respects and not misleading when made and all
statements of opinion, intention or expectation of the directors of the Issuer
or any Material Subsidiary in relation to the Issuer or its Material
Subsidiaries contained therein (if any) are or will be truly and honestly held
and have been or will be made on reasonable grounds and have been or will be
fairly based after due and careful consideration, and there is or will be no
other fact or matter omitted therefrom the omission of which would make any
statement therein misleading when made;

  (ii)   all information supplied or disclosed in writing or orally including,
without limitation, the answers and documents provided at due diligence meetings
or calls (and any new or additional information serving to update or amend such
information supplied or disclosed by the Issuer or any Material Subsidiary to
the Placement Agent or the legal advisers to the Placement Agent) is true and
accurate in all material respects and not misleading in any material respect and
all forecasts, opinions and estimates relating to the Issuer and its Material
Subsidiaries so supplied or disclosed have been made after due, careful and
proper consideration, are based on reasonable assumptions and represent
reasonable and fair expectations honestly held based on facts known to such
persons (or any of them); there has been no development or occurrence relating
to the financial or business condition of the Issuer or any Material Subsidiary
(including, without limitation, with respect to any corporate event,
acquisition, disposal or related matter) which has not been disclosed to the
Placement Agent; and no investor meeting or presentation has been conducted or
information and materials issued by the Issuer, its Material Subsidiaries and/or
their agents (whether with or without the authority of the Issuer or any
Material Subsidiary) in respect of the Offering without the prior knowledge and
consent of the Placement Agent;

Bella — Placing Agreement

Page 19



--------------------------------------------------------------------------------



 



  (iii)   the answers and documents provided by the Issuer and its Material
Subsidiaries in response to any question of the Placement Agent and other
potential subscribers of the Bonds, or during conference calls, investor
meetings or presentations held by or participated by the Issuer, any Material
Subsidiary or their agents, are true and accurate in all material respects and
not misleading in any material respect; and

  (iv)   all information (whether oral, written, electronic or in any other
form) supplied by or on behalf of the Issuer, any Material Subsidiary or any of
their officers, directors, employees, for the purpose of or in connection with
the Offering, the Issuer and/or its Material Subsidiaries, and all publicly
available information and records of the Issuer or any Material Subsidiary
(including information contained in statutory filings and registrations) is and
was, when supplied or published, true and accurate in all material respects and
not misleading;

(dd)   No Fiduciary Relationship: the Issuer understands and agrees that (i) the
placing of the Bonds pursuant to this Agreement, including the determination of
the issue of the Bonds and any related discounts and commissions, is an
arm’s-length commercial transaction between the Issuer, on the one hand, and the
Placement Agent, on the other hand; (ii) in connection with the Offering, the
Placement Agent is and has been acting solely as principal and is not the agent
or fiduciary of any of the Issuer, the Material Subsidiaries or any of their
respective stockholders, creditors, employees or any other party; (iii) the
Placement Agent has not assumed and will not assume an advisory or fiduciary
responsibility in favour of any of the Issuer and the Material Subsidiaries or
with respect to the Offering or the process leading thereto (irrespective of
whether the relevant Placement Agent has advised or is currently advising the
Issuer or any Material Subsidiary on other matters, including the proposed
listing of the Shares on the Hong Kong Stock Exchange) and the Placement Agent
has no obligation to any of the Issuer and its Material Subsidiaries with
respect to the Offering except the obligations expressly set forth in this
Agreement, (iv) the Placement Agent and its respective affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Issuer or any of its Material Subsidiaries; and (v) the Placement Agent
has not provided any legal, accounting, regulatory or tax advice with respect to
the Offering; the Issuer and its Material Subsidiaries have consulted their own
legal, accounting, regulatory and tax advisors to the extent they deemed
appropriate; and this Agreement supersedes any prior agreement or understanding
(whether written or oral) between the Issuer, the Material Subsidiaries and the
Placement Agent with respect to the subject matter of this Clause 3.1(dd);

(ee)   General Solicitation: neither the Issuer nor any of its affiliates (as
defined in Regulation D under the Securities Act (Regulation D), nor any person
acting on its or their behalf (other than the Placement Agent, its affiliates
and any person acting on its or their behalf as to whom no representation,
warranty or undertaking is made or given) has engaged in any form of “general
solicitation

Bella — Placing Agreement

Page 20



--------------------------------------------------------------------------------



 



    or general advertising” (within the meaning of Rule 502(c) under the
Securities Act) in connection with any offer or sale of the Bonds, the Warrants
or the Shares in the United States, or has made or will make offers or sales of
any security, or solicited offers to buy, or otherwise negotiated in respect of,
any security, under circumstances that would require the registration of the
Bonds, the Warrants, the Shares or the New Shares under the Securities Act;

(ff)   No Registration: assuming the Placement Agent, its affiliates (as defined
in Regulation D) and any person acting on its or their behalf have complied with
the representations and undertakings herein and the selling restrictions set out
in Clause 11, no registration of the Bonds, the Warrants or the New Shares under
the Securities Act will be required for the offer, sale and delivery of the
Bonds in the manner contemplated by this Agreement; neither the Issuer nor any
of its affiliates (as defined in Regulation D) has entered into any contractual
arrangement with respect to the distribution of the Bonds other than this
Agreement;

(gg)   Stabilisation Information: none of the Issuer, the Subsidiaries of the
Issuer and their respective affiliates has, issued and none of them will issue,
without the prior consent of the Placement Agent, any press or other public
announcement referring to the proposed issue of the Bonds and the Issuer
authorises the Placement Agent to make all appropriate disclosure in relation to
any stabilisation instead of the Issuer;

(hh)   Stabilisation: neither the Issuer nor any of its affiliates (as defined
in Rule 501(b) of Regulation D), nor any person acting on its or their behalf
(other than the Placement Agent, its affiliates and any person acting on its or
their behalf as to whom no representation, warranty or undertaking is made or
given) has taken or will take, directly or indirectly, any action designed to
cause or to result in, or that has constituted or which might reasonably be
expected to cause or result in, the stabilisation or manipulation in violation
of applicable laws of the price of any security to facilitate the sale or resale
of the Bonds, the Warrants or the New Shares;

(ii)   Directed Selling Efforts: neither the Issuer nor any of its affiliates
(as defined in Rule 405 under the Securities Act) nor any person acting on its
or their behalf (other than the Placement Agent, its affiliates and any person
acting on its or their behalf as to whom no representation, warranty or
undertaking is made or given) has engaged in any “directed selling efforts” (as
defined in Regulation S) with respect to the Bonds, the Warrants or the New
Shares;

(jj)   Foreign Issuer and US Market Interest: the Issuer is a “foreign issuer”
(as such term is defined in Regulation S) which reasonably believes that there
is no “substantial U.S. market interest” (as such term is defined in
Regulation S) in the debt securities of the Issuer or any of its Subsidiaries or
in the Shares or any Equity Securities of the Issuer or any of its Subsidiaries
and, prior to the occurrence of the Qualified IPO, Sands China will be a
“foreign issuer” (as such term is defined in the Regulation S);

Bella — Placing Agreement

Page 21



--------------------------------------------------------------------------------



 



(kk)   OFAC and Other Sanctions: none of the Issuer, its Subsidiaries, and the
directors, officers, agents, employees and Affiliates of the Issuer and its
Subsidiaries is currently subject to:

  (i)   any sanction administered by the Office of Foreign Assets Control of the
U.S. Department of the Treasury (OFAC); or

  (ii)   any sanction administered by the United Nations, the European Union,
Her Majesty’s Treasury or any other relevant sanctions authority (together with
the sanctions referred to in sub-clause (i) above, collectively, the Sanctions);

(ll)   Unlawful Payments: to the best knowledge of the Issuer and its Material
Subsidiaries, none of the Issuer, its Material Subsidiaries and their officers,
directors, supervisors, managers, agents or employees has, directly or
indirectly, (i) made or authorised any contribution, payment or gift of funds or
property to any official, employee or agent of any governmental agency,
authority or instrumentality or any gaming authority or (ii) made any
contribution to any candidate for public office, in either case, where either
the payment or the purpose of such contribution, payment or gift was, is, or
would be prohibited under the applicable law of any locality, including but not
limited to the FCPA;

(mm)   No Broker’s Commission: no broker’s or finder’s fee or commission will be
payable by the Issuer or any of its Subsidiaries with respect to this Agreement
or any of the transactions contemplated hereby (other than fees and expenses
payable to the Placement Agent);

(nn)   Employee Matters and Acts of God: (i) None of the Issuer and its Material
Subsidiaries, nor their respective properties and assets, is affected by any
fire, explosion, accident, drought, storm, hail, earthquake, embargo, act of God
or of the public enemy, or other casualty or other event of force majeure, that
would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; (ii) there are no strikes, lockouts, stoppages,
slowdowns or other labour disputes against the Issuer or any Material Subsidiary
pending or, to the best knowledge of the Issuer and its Material Subsidiaries,
threatened that would, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect; (iii) hours worked by and payment made to
employees of the Issuer and its Material Subsidiaries have not been in violation
of any applicable laws and regulations, except for violations that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and (iv) all payments due from the Issuer and its Material
Subsidiaries on account of employee health and welfare insurance that
(individually or in the aggregate) would reasonably be expected to have a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the financial statements referred to in Clause 3.1(n);

(oo)   Off-balance Sheet Arrangements: none of the Issuer and its Material
Subsidiaries has any material relationships with any entity other than the
Issuer and its Material Subsidiaries that are contractually limited to narrow

Bella — Placing Agreement

Page 22



--------------------------------------------------------------------------------



 



    activities that facilitate the transfer of or access to assets by the
Issuer, or any of its Material Subsidiaries, such as structured finance entities
and special purpose entities that could have a material effect on the liquidity
of the Issuer or any Material Subsidiary or the availability thereof or the
requirements of the Issuer or any Material Subsidiary for capital resources;

(pp)   Anti-Money Laundering: the operations of the Issuer and its Material
Subsidiaries are and have been conducted at all times in compliance with all
applicable financial recordkeeping and reporting requirements, including those
of the Bank Secrecy Act, as amended by Title III of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, and the applicable anti-money laundering
statutes of jurisdictions where the Issuer or any of its Material Subsidiaries
conducts business, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the Anti-Money Laundering Laws), except
where any non-compliance, individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect, and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Issuer or any Material Subsidiary with respect to the
Anti-Money Laundering Laws is pending or, to the best knowledge of the Issuer
and its Material Subsidiaries (after due and careful enquiry), threatened;

(qq)   Immunity: none of the Issuer, the Subsidiaries of the Issuer, the
Subordinated Creditors and their respective assets or properties has any
immunity in respect of the obligations of the Issuer, the Subsidiaries of the
Issuer and the Subordinated Creditors under the Contracts or the Bonds or from
the jurisdiction of any court or from any legal process (whether through service
of notice, attachment prior to judgment or attachment in aid of execution or
otherwise) under the laws of the Cayman Islands, Macau, Hong Kong and the
jurisdictions in which such entities are incorporated;

(rr)   PFIC Status:

  (i)   the Issuer does not believe that it is and does not expect to become
(whether as a result of the receipt and application of the proceeds of the sale
of the Bonds or otherwise) a “passive foreign investment company” within the
meaning of section 1297 of the US Internal Revenue Code of 1986 (as amended, the
Code); and

  (ii)   Sands China (x) is, as of the time of this Agreement, disregarded as an
entity separate from its owner for U.S. federal income tax purposes and (y) does
not believe that it will be, as of such time as it may become classified as a
corporation for U.S. federal income tax purposes, and does not expect to
thereafter become (whether as a result of the receipt and application of the
proceeds of the sale of the Bonds or otherwise) a “passive foreign investment
company” within the meaning of section 1297 of the Code; and

Bella — Placing Agreement

Page 23



--------------------------------------------------------------------------------



 



(ss)   Investment Company Act: the Issuer is not, and immediately after giving
effect to the Offering and sale of the Bonds and the application of the proceeds
thereof, will not be, an “investment company” as such term is defined in the US
Investment Company Act of 1940.

3.2 Placement Agent Representations: The Placement Agent hereby warrants and
undertakes to the Issuer that:

(a)   it has not offered or sold and will not offer or sell the Bonds by any
form of general solicitation or general advertising, including but not limited
to the methods described in Rule 502(c) under the Securities Act, or in any
manner involving a public offering within the meaning of Section 4(2) of the
Securities Act;

(b)   it is an institutional accredited investor within the meaning of Rule 501
under the Securities Act;

(c)   the Bonds, the Warrants and the New Shares have not been and will not be
registered under the Securities Act; it has offered the Bonds and will offer and
sell the Bonds outside the United States only in accordance with Rules 903 and
904 of Regulation S and, in the United States to not more than 35 “accredited
investors” (within the meaning of Rule 501 under the Securities Act) in reliance
on Section 4(2) of the Securities Act; accordingly, neither the Placement Agent,
their respective affiliates nor any persons acting on its or their behalf have
engaged or will engage in any directed selling efforts (within the meaning of
Regulation S) or any form of “general solicitations or general advertising’
(within the meaning of Section 502(c) under the Securities Act) with respect to
the Bonds; and

(d)   (i) it is aware that Sands China is disregarded as an entity separate from
its owner for U.S. federal income tax purposes, (ii) it is aware that as of such
time as Sands China may be become classified as a corporation for U.S. federal
income tax purposes, Sands China expects to be a “controlled foreign
corporation” within the meaning of Section 957 of the Code and (iii) it is not
relying on the Issuer for any assessment of the United States federal income tax
consequences of the transactions contemplated by this Agreement.

3.3 Repetition: The representations and warranties contained in, or given
pursuant to, Clause 3.1, Clause 3.2 and Clause 11, respectively are given as of
the date hereof and, subject to Clause 10, shall be deemed to have been repeated
on the Closing Date, taking into account facts and circumstances subsisting at
such date.
3.4 Indemnity:

(a)   The Issuer shall, on demand of the Placement Agent, to the fullest extent
permitted by applicable law, indemnify and hold harmless the Placement Agent and
each of its subsidiaries, affiliates (within the meaning of the Securities Act
or the United States Securities Exchange Act of 1934 (as amended) and including
the partners of any such affiliates) and associated companies, their respective
directors, officers, employees and agents

Bella — Placing Agreement

Page 24



--------------------------------------------------------------------------------



 



    (including, but not limited to, controlling persons within the meaning of
the Securities Act) as the case may be (together, the Indemnified Parties)
against all or any losses, costs, expenses (including reasonable and documented
legal fees as they are incurred), fees, claims, actions, liabilities, demands,
proceedings or judgments (including, but not limited to, all such losses, costs
or expenses suffered or incurred in disputing or defending any claims, actions,
liabilities, demands, proceedings or judgments (the Proceedings) and/or in
establishing its rights to be indemnified pursuant to this Clause 3.4 and/or in
seeking advice in relation to any Proceedings) brought or established or
threatened to be brought or established against any of the Indemnified Parties:

  (i)   directly or indirectly arising out of or in connection with any breach
or alleged breach of any of the representations, warranties and undertakings
contained in Clauses 3 and 4;

  (ii)   which are, directly or indirectly, occasioned by or resulting from or
are attributable to the performance by the Placement Agent of its obligations
under this Agreement in relation to the Offering and which do not in any such
case arise from the Placement Agent’s fraud, gross negligence, bad faith, wilful
misconduct or wilful default as determined by final judgment of a court of
competent jurisdiction;

  (iii)   in respect of any breach of any applicable laws or regulations of any
jurisdiction resulting from the Offering which do not arise from the Placement
Agent’s fraud, gross negligence, bad faith, wilful misconduct or wilful default
as determined by final judgment of a court of competent jurisdiction; or

  (iv)   in connection with any untrue statement contained in any document or
information authorised by the Issuer or any Subsidiary of the Issuer to be
distributed or passed on by such relevant party or any omission or alleged
omission to state therein a material fact, necessary to make a statement therein
not misleading.

(b)   The indemnities contained in Clause 3.4(a) shall remain in full force and
effect notwithstanding completion of the Offering in accordance with its terms,
shall be in addition to any liability which the Issuer may have and shall extend
to include all costs and expenses which the Placement Agent and/or any of the
Indemnified Parties may reasonably incur or pay in investigating, disputing,
settling or compromising any matter to which the indemnity might relate and in
establishing the right to indemnification pursuant to this Clause 3.4 in respect
of any matter. The Issuer shall not, without the prior written consent of the
Placement Agent, settle or compromise or consent to the entry of any judgment
with respect to any pending or threatened claim, action, suit or proceeding in
respect of which indemnification or contribution may be sought hereunder
(whether or not the Indemnified Parties are actual or potential parties to such
claim or action) unless such settlement, compromise or consent includes, where
necessary or appropriate, an unconditional release of each

Bella — Placing Agreement

Page 25



--------------------------------------------------------------------------------



 



    Indemnified Party from all liabilities arising out of such claim, action,
suit or proceeding.

(c)   Save as a result of the Placement Agent’s fraud, gross negligence, bad
faith, wilful misconduct or wilful default, neither the Placement Agent nor any
of the Indemnified Parties (as defined in Clause 3.4(a)) shall be responsible
for and no claim shall be made against the Placement Agent or any of the
Indemnified Parties by the Issuer to recover any damage, cost, charge or expense
which the Issuer may suffer or incur by reason of or arising out of the carrying
out by the Placement Agent or any of the Indemnified Parties of any work
pursuant to any of their obligations under this Agreement, or otherwise in
connection with the Offering.

(d)   The Placement Agent shall have no duty or obligation, whether as fiduciary
or trustee of any relevant party or otherwise, to recover any such payment or to
account for any other person for any amounts paid to it pursuant to the
indemnities set forth in this Agreement.

4. Covenants of the Issuer
The Issuer undertakes and covenants with the Placement Agent that:
4.1 Taxes: without prejudice to Clause 3.1(v), the Issuer will pay any stamp,
issue, registration, documentary or other taxes and duties, including interest
and penalties, in Hong Kong, the Cayman Islands, Macau, the United Kingdom and
the United States and all other relevant jurisdictions payable on or in
connection with the creation, issue, placing, subscription (excluding the
holding and any subsequent sale or transfer of the Bonds), Offering, sale or
delivery of the Bonds by the Issuer or the execution or delivery of the
Contracts; and any value added, turnover or similar tax payable in respect
thereof (and references in this Agreement to such amount shall be deemed to
include any such taxes so payable in addition to it);
4.2 Prospectus: in connection with the Qualified IPO, the Issuer will:

(a)   use its best efforts to, and procure each of its Subsidiaries to,
co-operate and participate in the due diligence procedures required to prepare a
prospectus in connection with the proposed listing of Sands China on the Main
Board of the Hong Kong Stock Exchange (the Prospectus); and

(b)   procure Sands China to prepare the Prospectus in compliance with the
requirements of the Rules Governing the Listing of Securities on the Hong Kong
Stock Exchange and the Companies Ordinance (Chapter 32 of the Laws of Hong Kong)
and satisfactory in form and substance to the Placement Agent;

4.3 Warranties: the Issuer will forthwith notify the Placement Agent promptly of
any event, development or change affecting any of its representations,
warranties, agreements and indemnities herein at any time prior to completion of
the distribution of the Bonds and will forthwith take such steps as may be
reasonably requested by the Placement Agent to remedy and/or publicise the same;
Bella — Placing Agreement

Page 26



--------------------------------------------------------------------------------



 



4.4 Listing of Shares: in connection with seeking a Qualified IPO on the Hong
Kong Stock Exchange, the Issuer will use all reasonable endeavours to, and shall
procure Sands China and each of its Subsidiaries to, furnish from time to time
any and all documents, instruments, information and undertakings and publish all
advertisements or other material that are necessary in order to effect such
listing;
4.5 Documents to Placement Agent: on or after the date of this Agreement (and,
after the Closing Date, for so long as any of the Bonds remains outstanding),
the Issuer will furnish to the Placement Agent copies of all financial
statements that the Issuer or any of its Subsidiaries furnish to holders of the
Bonds upon their request;
4.6 Issuer of Shares: upon the occurrence of a Qualified IPO, the Issuer shall
procure Sands China to issue, in accordance with the Trust Deed, the Terms and
Conditions and (if applicable) the Warrants, the New Shares free and clear of
all Liens;
4.7 Announcements: between the date hereof and 40 calendar days after the
Closing Date, the Issuer, any Subsidiary of the Issuer and all other parties
acting on its behalf, will notify and consult with the Placement Agent (unless
prevented by applicable law or regulations) prior to issuing any announcement
concerning, or which would be material in the context of, the Offering and
distribution of the Bonds and shall take into account such requests as the
Placement Agent shall reasonably make with respect to such announcements;
4.8 Use of Proceeds:

(a)   the Issuer will use the net proceeds received by it from the issue of the
Bonds pursuant to this Agreement for general corporate purposes and includes
full flexibility to upstream the proceeds from the Issuer to the Parent or to
downstream the proceeds to a Subsidiary of the Issuer to be used to repay any
Intercompany Loan (as defined below) and intercompany trade payables incurred in
the ordinary course of business, and the Issuer agrees that none of the proceeds
from the Offering of the Bonds will be used, directly or indirectly, in any
business or transaction or to make any investment that is subject to any
Sanction;

(b)   the Issuer covenants and agrees not to use, or to permit any of its
Subsidiaries or affiliates to use, directly or indirectly, the proceeds from the
sale of the Bonds, for any purpose or activity that would cause any U.S. person
participating in the Offering, to be in violations of the U.S. Trading with the
Enemy Act (as amended), the U.S. International Emergency Economic Powers Act (as
amended), or. any of the foreign assets control regulations of the United States
Treasury Department (as codified in 31 CFR, Subtitle B, Chapter V, as amended)
or any enabling legislation or executive order relating thereto; and

(c)   the Issuer will not directly or indirectly use the proceeds of the
Offering or lend, contribute or otherwise make available such proceeds to any
Subsidiary, affiliate, joint venture partner or other person or entity, for the
purpose of financing the activities of any person currently subject to any
Sanction;

Bella — Placing Agreement

Page 27



--------------------------------------------------------------------------------



 



4.9 Directed Selling Efforts: neither the Issuer nor any of its affiliates (as
defined in Rule 405 under the Securities Act), nor any person acting on behalf
of any of them (other than the Placement Agent, its affiliates and any person
acting on its or their behalf as to whom no representation, warranty or
undertaking is made or given), will engage in any “directed selling efforts” (as
defined in Regulation S) with respect to the Bonds, the Warrants or the New
Shares;
4.10 Stabilisation:

  (i)   neither the Issuer nor any of its affiliates (as defined in Rule 405 of
the Securities Act), nor any person acting on behalf of any of them (other than
the Placement Agent, its affiliates and any person acting on its or their behalf
as to whom no representation, warranty or undertaking is made or given) will
take, directly or indirectly, any action designed to cause or to result in or
which might reasonably be expected to cause or result in, the stabilisation in
violation of applicable laws or manipulation of the price of any security to
facilitate the sale or resale of the Bonds; and

  (ii)   the Issuer authorises the Placement Agent to make adequate public
disclosure and undertakes to comply with the Securities and Futures (Price
Stabilizing) Rules (Cap. 571W of the Laws of Hong Kong);

4.11 Exchange of Shares: in connection with any of the exchange of the Bonds for
the New Shares, the issuance of the Warrants (if any) and the exercise of the
Warrants (if any) for the New Shares, none of the Issuer, its Subsidiaries and
any person acting on their behalf (other than the Placement Agent, its
affiliates and any person acting on its or their behalf as to whom no
representation, warranty or undertaking is made or given) will take any action
which would result in any commission or other remuneration being paid or given
directly or indirectly for soliciting such exchange;
4.12 Non-Integration: none of the Issuer and any of their affiliates (as defined
in Rule 501(b) of Regulation D), nor any person acting on behalf of any of them
(other than the Placement Agent, its affiliates and any person acting on its or
their behalf as to whom no representation, warranty or undertaking is made or
given), will directly or indirectly make offers or sales of any security, or
solicit offers to buy, or otherwise negotiate in respect of, any security, under
circumstances that would require the registration of the Bonds, the Warrants or
the New Shares under the Securities Act;
4.13 Offering Restrictions: the Issuer, each Affiliate of the Issuer and each
person acting on behalf of any of them (other than the Placement Agent, its
affiliates and any person acting on its or their behalf as to whom no
representation, warranty or undertaking is made or given) will comply with the
offering restriction requirements of Regulation S;
4.14 Authorised Share Capital: the Issuer will procure Sands China to have
sufficient authorised share capital to satisfy the issue of such number of New
Shares as would be required to be issued on exchange of all the Bonds or
exercise of all the Warrants (including such number of additional Shares as may
be required to be issued pursuant to sub-division or redenomination of Shares);
Bella — Placing Agreement

Page 28



--------------------------------------------------------------------------------



 



4.15 Approvals and Filing: the Issuer will use its best endeavours to obtain all
approvals and consents and promptly make all notifications, registrations and
filings as may from time to time be required in relation to the Bonds, the
Warrants and/or the New Shares;
4.16 Compliance: the Issuer will, and will procure that each of its Subsidiaries
shall, in all material respects, comply with all applicable laws and
regulations, including but not limited to and the applicable requirements of the
Hong Kong Stock Exchange, in connection with the application for listing of the
Shares;
4.17 General Solicitation: neither the Issuer nor any of its affiliates (as
defined in Regulation D under the Securities Act (Regulation D), nor any person
acting on its or their behalf will engage in any form of “general solicitation
or general advertising” (within the meaning of Rule 502(c) under the Securities
Act) in connection with any offer or sale of the Bonds, the Warrants or the
Shares in the United States, or has made or will make offers or sales of any
security, or solicited offers to buy, or otherwise negotiated in respect of, any
security, under circumstances that would require the registration of the Bonds,
the Warrants, the Shares or the New Shares under the Securities Act, provided
that the Issuer makes no representation, warranty or undertaking with respect to
the Placement Agent, its affiliates or any person acting on its or their behalf;
4.18 Rule 144A Information: so long as any Bonds, Warrants or New Shares are
“restricted securities” within the meaning of Rule 144(a)(3) of the US
Securities Act, during any period in which it is neither subject to Section 13
or 15(d) of the US Securities Exchange Act of 1934, as amended (the Exchange
Act) nor exempt from reporting thereunder pursuant to Rule 12g3-2(b) under the
Exchange Act, the Issuer shall upon the request of a holder or beneficial owner
provide to such holder or beneficial owner of any such “restricted security”, or
to any prospective purchaser of such restricted security designated by such
holder or beneficial owner, the information specified in, and meeting the
requirements of, Rule 144A(d)(4) of the Securities Act;
4.19 Investment Company Act: for so long as any Bonds, Warrants or New Shares
are “restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Issuer will not become an “open-ended company”, “unit
investment trust” or “face-amount certificate company”, as such terms are
defined in, and that is or is required to be registered under Section 8 of, the
US Investment Company Act of 1940; and
4.20 Intercompany Loans: the Issuer shall procure that, on or prior to the
Closing Date:

(a)   each Subsidiary of the Issuer that has incurred any Indebtedness,
liability or obligation to any Affiliate of the Issuer (other than a Restricted
Subsidiary of the Issuer), whether absolute, contingent or otherwise, and in any
currency (any such Indebtedness, liability or obligation shall hereinafter be
referred to as an Intercompany Loan), execute the Deed of Subordination as a
“Company” (as defined therein); and

Bella — Placing Agreement

Page 29



--------------------------------------------------------------------------------



 



(b)   each creditor in respect of an Intercompany Loan execute the Deed of
Subordination as a “Subordinated Creditor” (as defined therein).

5. Fees
A placement fee as separately agreed in writing between the Issuer and the
Placement Agent (the Placement Fee) will be payable by the Issuer to the
Placement Agent in consideration for its services in relation to the placing of
the Bonds under this Agreement. The Placement Fee shall be payable on the
Closing Date by deduction from the subscription moneys for the Bonds as provided
in Clause 7.
6. Expenses
6.1 Expenses: The Issuer will pay the reasonable and documented fees and
expenses of the Paying Agents, the Trustee and the other agents appointed under
the Contracts in relation to the preparation and execution of the Contracts, the
issue and authentication of the Bonds and the performance of their duties under
the Contracts. The Issuer will pay for the preparation, production and (where
appropriate) printing of the Bonds, the Contracts and all other documents
relating to the issue of the Bonds, the initial delivery and distribution
(including transportation and packaging) of the Bonds, any notices in relation
to the issue of the Bonds, the legal and other costs of the Placement Agent, the
legal and other costs of the Trustee’s and the Paying Agents’ legal advisers,
the fees and costs of the Issuer’s accountants and all other expenses of the
Issuer in connection with the issue of the Bonds.
6.2 Payment: All payments by the Issuer under this Agreement shall be paid in
United States dollars without set-off or counterclaim and free and clear of and
without deduction or withholding for or on account of any taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature, imposed
by the Cayman Islands, Hong Kong, United Kingdom, Macau, United States or any
other relevant jurisdiction, or by any department, agency or other political
subdivision or taxing authority thereof, and all interest, penalties or similar
liabilities with respect thereto (Taxes), unless deduction or withholding of
such Taxes is required by law, in which event the Issuer shall pay such
additional amount as shall be required to ensure that the net amount received by
the Placement Agent will equal the full amount which would have been received by
it had no such deduction or withholding been made.
6.3 Currency Indemnity: United States dollars (the Contractual Currency) is the
sole currency of account and payment for all sums payable by the Issuer under or
in connection with this Agreement, including damages. If, under any applicable
law and whether pursuant to a judgment being made or registered against the
Issuer or for any other reason, any payment under or in connection with this
Agreement is made or falls to be satisfied in a currency (the other currency)
other than the Contractual Currency then, to the extent that the payment (when
converted into the Contractual Currency at the rate of exchange on the date of
payment or, if it is not practicable for the Placement Agent to purchase the
Contractual Currency with the other currency on the date of payment, at the rate
of exchange as soon thereafter as it is practicable for it to do so or, in the
case of a liquidation, insolvency or analogous process of the Issuer, at the
rate of exchange on the latest date permitted by applicable law for the
determination of liabilities in such liquidation, insolvency or analogous
process)
Bella — Placing Agreement

Page 30



--------------------------------------------------------------------------------



 



actually received by the Placement Agent falls short of the amount due under the
terms of this Agreement, the Issuer shall as a separate and independent
obligation, indemnify and hold harmless the Placement Agent against the amount
of such shortfall. For the purpose of this Clause 6, rate of exchange means:

(a)   the Applicable Exchange Rate where the currencies involved are Hong Kong
dollars and United States dollars; or

(b)   in any other case, the rate at which the Placement Agent are able on the
relevant date in Hong Kong to purchase the Contractual Currency with the other
currency,

and, in each case, shall take into account any premium and other related costs.
The above indemnities shall constitute obligations of the Issuer separate and
independent from its obligations under the provisions of this Agreement and
shall apply irrespective of any indulgence granted by the Placement Agent from
time to time and shall continue in full force and effect notwithstanding the
judgment or filing of any proof or proofs in any bankruptcy, insolvency or
liquidation of the Issuer for a liquidated sum or sums in respect of amounts due
under this Agreement.
7. Closing
At 4:00 pm (Hong Kong time) on 4 September 2009 (or such other time or date as
the Issuer and the Placement Agent shall agree) (the Closing Date) and without
prejudice to Clause 9.2, the Issuer will issue the Bonds and procure the entry
in the register of Bondholders of the names of the persons designated by the
Placement Agent to be the holders of the Bonds and will deliver to the Placement
Agent or its order in such place as the Placement Agent may require the
Certificates duly executed and authenticated representing the aggregate
principal amount of the Bonds provided that the Issuer shall not be obligated to
issue Bonds to any person identified by the Placement Agent to be a registered
holder of Bond on the Closing Date unless:

(i)   the Issuer has received from the Placement Agent an undertaking in the
form set out in Schedule 3 duly executed by such person; and

(ii)   such person and its Affiliate is not engaged in any business activity
that competes with the business of the Issuer and the Restricted Subsidiaries
and the subscription of the Bonds by such person would not, in the reasonable
opinion of the Issuer, have a material adverse effect on the Issuer’s or any
Restricted Subsidiary’s ability to comply with applicable gaming regulatory
requirements.

Against such delivery the Placement Agent will pay or cause to be paid to the
Issuer the net subscription moneys being the issue price of 100.00 per cent. of
the aggregate principal amount of the Bonds fully subscribed less the Placement
Fee and the costs and expenses payable by the Issuer under Clause 6. Such
payment shall be made in United States dollars in immediately available
settlement funds for value on the Closing Date to such United States dollar
account as shall have been notified by the Issuer to the Placement Agent not
later than five days prior to the Closing Date, and
Bella — Placing Agreement

Page 31



--------------------------------------------------------------------------------



 



evidence of such payment shall take the form of a confirmation from the paying
bank that it has made such payment.
8. Conditions Precedent
The obligation of the Placement Agent to use reasonable endeavours to locate
subscribers for the Bonds pursuant to Clause 1 above is subject to the following
conditions precedent:
8.1 Execution of other Contracts: the other Contracts, each in a form and
substance satisfactory to the Placement Agent, shall have been executed by all
parties thereto on or prior to the Closing Date;
8.2 Legal Opinions and other documents: on or prior to the Closing Date, there
shall have been delivered to the Placement Agent, each in a form and substance
satisfactory to the Placement Agent:

(a)   a legal opinion, dated the Closing Date of Walkers, in their capacity as
legal advisers to the Issuer as to Cayman Islands law;

(b)   a legal opinion, dated the Closing Date of Conyers, Dill and Pearman, in
their capacity as legal advisers to the Placement Agent as to Cayman Islands
law;

(c)   a legal opinion, dated the Closing Date of Freshfields Bruckhaus Deringer,
in their capacity as legal advisers to the Placement Agent as to English law and
an opinion, dated the Closing Date of Freshfields Bruckhaus Deringer, to the
effect that the issue of the Bonds and Warrants does not conflict with the
Credit Agreement;

(d)   an opinion, dated the Closing Date of Freshfields Bruckhaus Deringer, in
their capacity as legal advisers to the Placement Agent as to an exemption from
the registration requirements of the Securities Act;

(e)   a legal opinion, dated the Closing Date of Leonel Alves’ Law Firm;

(f)   a copy of the letter(s) issued or to be issued by the government of Macau
to the effect that:

  (i)   the development period of the parcel of land constituting Site 3 shall
be extended on terms reasonably satisfactory to the Placement Agent; and

  (ii)   the government of Macau or other authority of Macau will not forfeit
the parcels of land constituting Site 1 and/or Site 2 (or any property erected
thereon) in the event that the Issuer and its Subsidiaries shall fail to develop
the parcel of land constituting Site 3 within the specified development period
(as extended); and

(g)   a certified copy of:

  (i)   the board resolutions and shareholders’ resolutions of the Issuer
approving the issue of the Bonds and, in the circumstances

Bella — Placing Agreement

Page 32



--------------------------------------------------------------------------------



 



      contemplated by the Terms and Conditions, the Warrants, and the execution,
delivery and performance of the Contracts to which it is a party, in form and
substance reasonably satisfactory to the Placement Agent;

  (ii)   the board resolutions and shareholders’ resolutions of Sands China
approving:

  (A)   the issue of the Shares upon exchange of the Bonds or exercise of the
Warrants; and

  (B)   the execution, delivery and performance of the Contracts to which it is
a party,

      in form and substance reasonably satisfactory to the Placement Agent;

  (iii)   the board resolutions of each of:

  (A)   Venetian Venture Development Intermediate Limited;     (B)   Venetian
Macau Limited;     (C)   Venetian Cotai Limited;     (D)   VML US Finance LLC;
and     (E)   Venetian Macau Finance Company,

      approving the execution, delivery and performance of the Deed of
Subordination, in form and substance reasonably satisfactory to the Placement
Agent;

  (iv)   the board resolutions of the Subordinated Creditors (other than the
Parent) approving the execution, delivery and performance of the Deed of
Subordination, in form and substance reasonably satisfactory to the Placement
Agent;

  (v)   a certificate signed by the company secretary of the Parent confirming
that the execution, delivery and performance of the Deed of Subordination by the
Parent has been authorised and approved by the board of directors of the Parent,
in form and substance reasonably satisfactory to the Placement Agent;     (vi)  
the shareholders’ resolutions of each of:

  (A)   Cotai Ferry Company Limited;     (B)   Venetian Orient Limited;     (C)
  Venetian Retail Limited;

Bella — Placing Agreement

Page 33



--------------------------------------------------------------------------------



 



  (D)   Venetian Travel Limited;     (E)   Venetian Macau Finance Company; and  
  (F)   Venetian Venture Development Intermediate Limited,

      approving the execution, delivery and performance of the Deed of
Subordination, in form and substance reasonably satisfactory to the Placement
Agent;

  (vii)   the memorandum and articles of association of the Issuer; and

  (viii)   the memorandum and articles of association of Sands China.

8.3 No Default: there is no “Event of Default” under (and as defined in) the
Credit Agreement and its related guarantee and security documents;
8.4 Representations and Warranties: as of the Closing Date (i) the
representations and warranties of the Issuer herein shall be true, accurate and
correct in all respects at, and as if made on, the Closing Date (or, if a
representation or warranty is made as of a specified date, such representation
or warrant shall be true, accurate and correct as of such specified date);
(ii) the Issuer shall have performed all of their respective obligations
hereunder expressed to be performed on or before the Closing Date; and
(iii) there shall have been delivered to the Placement Agent certificates (in
the form attached as Schedule 2), dated as of the Closing Date, of a director of
the Issuer to such effect;
8.5 No Material Adverse Change: as of the Closing Date there shall not have
occurred any change in the condition (financial or otherwise), management,
operations, stockholders’ equity, general affairs, business or trading position
or properties of the Issuer and its Material Subsidiaries, taken as a whole,
which, in the sole opinion of the Placement Agent:

(a)   is material and adverse in the context of the Offering; or

(b)   makes it impracticable, inadvisable or inexpedient to market the Bonds on
the terms and in the manner contemplated herein;

8.6 Due Diligence: the Placement Agent shall have been reasonably satisfied with
the results of its due diligence investigations on the Issuer and its
Subsidiaries;
8.7 No Rating Downgrade: on or after the date of this Agreement, no rating
agency having downgraded, nor given notice or made any public announcement of
(i) any intended or potential downgrading of, or (ii) any review or surveillance
with negative implications of, the rating accorded to any other debt securities
of Sands China, the Issuer, or any other Subsidiary of the Issuer;
8.8 Completion of Step 1 of the Pre-IPO Restructuring: on or prior to the
Closing Date, Venetian Venture Development Intermediate I shall have
transferred:

(a)   100% of the issued share capital in Cotai Waterjets (HK) Limited; and

Bella — Placing Agreement

Page 34



--------------------------------------------------------------------------------



 



(b)   100% of the issued share capital in CotaiJet Holdings (II) Limited,

to Venetian Venture Development Intermediate Limited; and
8.9 First Parent Letter of Credit: on or prior to the Closing Date, the Issuer
shall have delivered (or caused to be delivered) the First Parent L/C to the
Trustee.
9. Termination
9.1 Placement Agent’s Ability to Terminate: Notwithstanding anything contained
herein, the Placement Agent may, by notice to the Issuer given at any time prior
to payment of the net subscription monies for the Bonds to the Issuer, terminate
this Agreement in any of the following circumstances:

(a)   there develops, occurs or comes into force, in the sole opinion of the
Placement Agent:

  (i)   any new law or regulation or any change or development involving a
change in existing laws or regulations which in the sole opinion of the
Placement Agent has or is likely to have a material adverse effect on the
financial position of the Issuer and its Material Subsidiaries as a whole; or

  (ii)   any change (whether or not permanent) or development (whether or not
permanent) in local, national or international monetary, economic, financial,
political or military conditions or securities market conditions or currency
exchange rates or foreign exchange rates or foreign exchange controls which, in
the sole opinion of the Placement Agent, is or would be materially adverse to
the success of the Offering, the distribution of the Bonds or dealings in the
Bonds in the secondary market or makes it impracticable or inadvisable or
inexpedient to proceed therewith; or

  (iii)   a general moratorium on commercial banking activities in Hong Kong,
London or New York declared by the relevant authorities or a material disruption
in commercial banking or securities settlement or clearance services in Hong
Kong, the People’s Republic of China, the United Kingdom or the United States;
or

  (iv)   a change or development in taxation adversely affecting the Issuer, any
Material Subsidiary, the Bonds or the transfer thereof in accordance with the
Terms and Conditions; or

  (v)   any event or series of events (including the occurrence of any local,
national or international outbreak or escalation of disaster, hostility,
insurrection, armed conflict, act of terrorism, calamity, act of God or
epidemic) which in the sole opinion of the Placement Agent is or would be
materially adverse to the success of the Offering, the distribution of the Bonds
or dealings in the Bonds in the secondary

Bella — Placing Agreement

Page 35



--------------------------------------------------------------------------------



 



      market or makes it impracticable or inadvisable or inexpedient to proceed
therewith; or

  (vi)   any moratorium, suspension or material restriction or limitation on
trading in shares or securities generally on the Hong Kong Stock Exchange, the
London Stock Exchange, the New York Stock Exchange or Nasdaq due to exceptional
financial circumstances or otherwise at any time prior to the Closing Date; or

(b)   any breach of any of the representations, warranties and undertakings by
the Issuer set out in Clause 3 or Clause 4 comes to the knowledge of the
Placement Agent or any event occurs or any matter arises on or after the date
hereof and prior to which if it had occurred or arisen before the date hereof
would have rendered any of such representations, warranties and undertakings
untrue or incorrect in any respect or any material failure to perform any of the
covenants, obligations or agreements of the Issuer, any Subsidiary of the Issuer
or any Subordinated Creditor in any Contract; or

(c)   commencement by any regulatory or political body or organisation of any
action against any director of the Issuer or any Material Subsidiary or an
announcement by any regulatory or political body or organisation that it intends
to take any such action which in the opinion of the Placement Agent is or would
be materially adverse to the success of the Offering, the distribution of the
Bonds or dealings in the Bonds in the secondary market or makes it impracticable
or inadvisable or inexpedient to proceed therewith; or

(d)   if any of the conditions specified in Clause 8 have not been satisfied or
waived by the Placement Agent on or prior to the Closing Date.

9.2 Issuer’s Ability to Terminate: Subject to Clause 9.3 below, notwithstanding
anything contained herein, the Issuer may, by notice to the Placement Agent
given at the Closing Date, to terminate this Agreement if less than
US$400,000,000 in aggregate principal amount of Bonds are fully subscribed at an
issue price of 100% of the principal amount of each Bond at the Closing Date.
9.3 Consequences of Termination: Upon such notice being given by the Placement
Agent in accordance with Clause 9.1 or the Issuer in accordance with Clause 9.2,
as the case may be, this Agreement shall terminate and be of no further effect
and no party shall be under any liability to any other in respect of this
Agreement, except:

(a)   for obligations and liabilities that have accrued prior to or upon such
termination in accordance with the terms of this Agreement; and

(b)   the Issuer shall remain liable for the payment of all reasonable and
documented costs and expenses referred to in Clause 6 and for any obligation to
any Indemnified Party arising pursuant to Clause 3.4.

Bella — Placing Agreement

Page 36



--------------------------------------------------------------------------------



 



10. Survival of Representations and Obligations
Each party hereto shall remain liable for its representations, warranties,
agreements, undertakings and indemnities given herein notwithstanding completion
of the arrangements for the placing and issue of the Bonds, the delivery of the
Bonds to the purchasers thereof and the payment for the Bonds by such purchasers
and:

(a)   with respect to the warranties, undertakings and indemnities given herein
by the Issuer, notwithstanding any due diligence investigation made by or on
behalf of the Placement Agent or its actual or constructive knowledge of the
matters referred to therein; and

(b)   with respect to the warranties, undertakings and indemnities given herein
by the Placement Agent, notwithstanding any investigation made by or on behalf
of the Issuer or its actual or constructive knowledge of the matters referred to
therein.

11. Selling Restrictions
No action to permit public offering
11.1 The Placement Agent acknowledges that no action has been or will be taken
in any jurisdiction by the Issuer or any Subsidiary of the Issuer that would
permit a public offering of the Bonds, the Warrants or the New Shares, or
possession or distribution of any offering material in relation thereto, in any
country or jurisdiction where action for that purpose is required. The Placement
Agent represents that it has not offered or sold the Bonds, the Warrants or the
New Shares in any jurisdiction other than the United States, United Kingdom,
Hong Kong, the Republic of Korea, Singapore, the European Economic Area,
Malaysia, Cayman Islands and the People’s Republic of China. The Placement Agent
represents that it has not and will not take any action that would permit a
public offering of the Bonds, the Warrants or the New Shares, or possession or
distribution of any offering material in relation thereto, in any country or
jurisdiction where action for that purpose is required.
United States
11.2 The Bonds, the Warrants and the New Shares have not been and will not be
registered under the Securities Act and may not be offered or sold within the
United States except pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act. The Placement
Agent represents that it has not offered or sold, and will not offer or sell,
the Bonds, the Warrants or New Shares, except in accordance with Rule 903 of
Regulation S under the Securities Act or, within the United States, to a limited
number of “accredited investors” (as defined in Rule 501(a) under the Securities
Act). Accordingly, the Placement Agent represents and agrees that neither it,
its affiliates nor any persons acting on its or their behalf have engaged or
will engage in (i) any “directed selling efforts” (as defined in Regulation S)
with respect to the Bonds, the Warrants or the New Shares or (ii) any form of
“general solicitation or general advertising” (within the meaning of Rule 502(c)
under the Securities Act) with respect to the Bonds, the Warrants or the New
Shares.
Bella — Placing Agreement

Page 37



--------------------------------------------------------------------------------



 



United Kingdom
11.3 The Placement Agent represents that:

(a)   it has only communicated or caused to be communicated and will only
communicate or cause to be communicated an invitation or inducement to engage in
investment activity (within the meaning of Section 21 of the Financial Services
and Markets Act 2000 (the FSMA)) received by it in connection with the issue or
sale of any Bond, Warrant or New Share in circumstances in which Section 21(1)
of the FSMA does not apply to the Issuer; and

(b)   it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Bonds, the Warrants and
the New Shares in, from or otherwise involving the United Kingdom.

Hong Kong
11.4 The Placement Agent represents that:

(a)   it has not offered or sold, and will not offer or sell, in Hong Kong by
means of any document, any Bonds, Warrants or New Shares other than (i) to
“professional investors” as defined in the Securities and Futures Ordinance
(Cap. 571) of Hong Kong and any rules made under that Ordinance, or (ii) in
other circumstances which do not result in the document being a “prospectus” as
defined in the Companies Ordinance (Cap. 32) of Hong Kong or which do not
constitute an offer to the public within the meaning of that Ordinance; and

(b)   it has not issued or had in its possession for the purposes of issue and
will not issue or have in its possession for the purposes of issue any
advertisement, invitation or document relating to the Bonds, the Warrants or the
New Shares, whether in Hong Kong or elsewhere, which is directed at, or the
contents of which are likely to be accessed or read by, the public in Hong Kong
(except if permitted to do so under the securities laws of Hong Kong) other than
with respect to Bonds, Warrants or New Shares which are or are intended to be
disposed of only to persons outside Hong Kong or only to “professional
investors” within the meaning of the Securities and Futures Ordinance (Cap. 571)
and any rules made thereunder.

Korea
11.5 The Placement Agent acknowledges that the Bonds, Warrants and New Shares
have not been and will not be registered under the Financial Investment Services
and Capital Markets Act of the Republic of Korea and the regulations thereunder.
The Placement Agent represents that it has not, directly or indirectly, offered
or sold and will not, directly or indirectly, offer or sell, the Bonds, the
Warrants or the New Shares in the Republic of Korea or to, or for the account or
benefit of, any resident of the Republic of Korea (as defined under the Foreign
Exchange Transaction Law of Korea and its Enforcement Decree) or to others for
re-offering or re-sale, directly or indirectly, in the Republic of Korea or to,
or for the account or benefit of, any resident
Bella — Placing Agreement

Page 38



--------------------------------------------------------------------------------



 



of the Republic of Korea, except as otherwise permitted by applicable Korean
laws and regulations.
Singapore
11.6 The Placement Agent acknowledges that none of the Bonds, the Warrants or
the New Shares will be registered with Monetary Authority of Singapore. The
Placement Agent represents that it has not circulated or distributed and will
not circulate or distribute any document or material in connection with the
offer or sale, or invitation for subscription or purchase, of the Bonds, the
Warrants or the New Shares and it has not offered or sold, or make subject of an
invitation for subscription or purchase and it will not offer or sell or make
subject of an invitation for subscription or purchase, whether directly or
indirectly, the Bonds, the Warrants or the New Shares to persons in Singapore
other than (a) to an institutional investor or other person specified under
Section 274 of the Securities and Futures Act (Chapter 289 of Singapore, the
Securities and Futures Act); (b) to a relevant person pursuant to
Section 275(1), or any person pursuant to Section 275(1A), and in accordance
with the conditions, specified in Section 275 of the Securities and Futures Act;
or (iii) otherwise pursuant to, and in accordance with the conditions of, any
other applicable provision of the Securities and Futures Act.
Where the Bonds, the Warrants or the New Shares are subscribed or purchased
under Section 275 of the Securities and Futures Act by a relevant person which
is:

(a)   a corporation (which is not an accredited investor (as defined in
Section 4A of the Securities and Futures Act)), the sole business of which is to
hold investments and the entire share capital of which is owned by one or more
individuals, each of whom is an accredited investor; or

(b)   a trust (where the trustee is not an accredited investor) whose sole
purpose is to hold investments and each beneficiary of the trust is an
accredited investor,

the shares, debentures and units of shares and debentures of that corporation or
the beneficiaries’ rights and interest, however described, in that trust shall
not be transferable for six months after that corporation or that trust has
acquired the Bonds pursuant to an offer made under Section 275 of the Securities
and Futures Act except:

  (i)   to an institutional investor (for corporations, under Section 274 of the
Securities and Futures Act) or to a relevant person defined in Section 275(2) of
the Securities and Futures Act, or to any person pursuant to an offer that is
made on terms that such shares, debentures and units of shares and debentures of
that corporation or such rights or interest are acquired at a consideration of
not less than S$200,000 (or its equivalent in a foreign currency) for each
transaction, whether such amount is to be paid for in cash or by exchange of
securities or other assets, and further for corporations, in accordance with the
conditions specified in Section 275 of the Securities and Futures Act;

  (ii)   where no consideration is or will be given for the transfer; or

Bella — Placing Agreement

Page 39



--------------------------------------------------------------------------------



 



  (iii)   where the transfer is by operation of law.

European Economic Area
11.7 In relation to each Member State of the European Economic Area which has
implemented the Prospectus Directive (each, a Relevant Member State), the
Placement Agent represents that with effect from and including the date on which
the Prospectus Directive is implemented in that Relevant Member State (the
Relevant Implementation Date) it has not made and will not make an offer of the
Bonds, the Warrants or the New Shares to the public in that Relevant Member
State prior to the publication of a prospectus in relation to the Bonds, the
Warrants or the New Shares which has been approved by the competent authority in
that Relevant Member State or, where appropriate, approved in another Relevant
Member State and notified to the competent authority in that Relevant Member
State, all in accordance with the Prospectus Directive (provided that nothing
herein shall oblige the Placement Agent or the Issuer to publish a prospectus in
relation to the Bonds, the Warrants or the New Shares), except that it may, with
effect from and including the Relevant Implementation Date, make an offer of
such Bonds, Warrants or New Shares, as the case may be to the public in that
Relevant Member State at any time:

(a)   to legal entities which are authorised or regulated to operate in the
financial markets or, if not so authorised or regulated, whose corporate purpose
is solely to invest in securities;

(b)   to any legal entity which has two or more of (1) an average of at least
250 employees during the last financial year; (2) a total balance sheet of more
than €43,000,000; and (3) an annual net turnover of more than €50,000,000, as
shown in its last annual or consolidated accounts;

(c)   to fewer than 100 natural or legal persons other than qualified investors
as defined in the Prospectus Directive; or

(d)   in any other circumstances which do not require the publication by the
Issuer of a prospectus pursuant to Article 3 of the Prospectus Directive.

For the purposes of this Clause 11.7, the expression an offer of Bonds to the
public in relation to any Bonds, Warrants or New Shares in any Relevant Member
State means the communication in any form and by any means of sufficient
information on the terms of the offer and the Bonds, the Warrants or the New
Shares to be offered so as to enable an investor to decide to purchase or
subscribe for the Bonds, the Warrants or the New Shares, as the same may be
varied in that Member State by any measure implementing the Prospectus Directive
in that Member State and the expression Prospectus Directive means Directive
2003/71/EC and includes any relevant implementing measure in each Relevant
Member State.
Cayman Islands
11.8 The Placement Agent acknowledges that no Bonds, New Shares or Warrants may
be offered for subscription or purchase or sold to the public in the Cayman
Islands. The Placement Agent represents that it has not offered for subscription
or
Bella — Placing Agreement

Page 40



--------------------------------------------------------------------------------



 



purchase or sold, and it will not offer for subscription or purchase or sell, to
the public in the Cayman Islands any Bonds, Warrants or New Shares.
Malaysia
11.9 The Placement Agent acknowledges that no prior permission of the Securities
Commission of Malaysia under the Capital Markets and Services Act 2007 of
Malaysia (the Capital Markets and Services Act) has been or will be obtained for
the issue, offer or making available of the Bonds, Warrants or New Shares in
Malaysia. The Placement Agent represents that it has not made available, offered
for subscription or made any invitation to subscribe for the Bonds, the Warrants
or the New Shares, directly or indirectly, to any person in Malaysia other than
in compliance with the Capital Markets and Services Act and any other applicable
laws or regulations of Malaysia and it has not circulated or distributed and
will not circulate or distribute any document relating to the Bonds, the
Warrants and New Shares directly or indirectly to any person in Malaysia other
than in compliance with the Capital Markets and Services Act and any other
applicable laws or regulations of Malaysia.
People’s Republic of China
11.10 The Placement Agent acknowledges that the Bonds, the Warrants and the New
Shares are not being offered or sold and may not be offered or sold, directly or
indirectly, in the People’s Republic of China (for such purposes, not including
Hong Kong, Macau and Taiwan) except as permitted by the securities laws of the
People’s Republic of China. The Placement Agent represents that it has not
offered or sold and will not offer or sell, directly or indirectly, in the
People’s Republic of China (for such purposes, not including Hong Kong, Macau
and Taiwan) except as permitted by the securities law of the People’s Republic
of China.
12. Assignment
Neither party hereto may assign or transfer any of its rights under this
Agreement except with the prior written consent of the other party hereto.
13. Notices
Any notice or notification in any form to be given hereunder may be delivered in
person or sent by letter or facsimile transmission addressed to:

(a)   The Issuer: Venetian Venture Development Intermediate II
c/o Walkers Corporate Services Limited, Walker House
87 Mary Street, George Town
Grand Cayman KY1-9005
Cayman Islands
fax: +702 733-5303.
(Attention: Ms. Bonnie Bruce)   (b)   The Placement Agent: Goldman Sachs (Asia)
L.L.C.
68th Floor


Bella — Placing Agreement

Page 41



--------------------------------------------------------------------------------



 



    Cheung Kong Center
2 Queens Road Central
Hong Kong
fax: +852 2978 0440
(Attention: Rita Chan and Ian Fan)

Any such notice shall be served either by hand or by facsimile. Any notice shall
be deemed to have been served, if served by hand, when delivered and if sent by
facsimile, on receipt of confirmation of transmission.
14. Contracts (Rights of Third Parties) Act 1999
A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Agreement except
and to the extent (if any) that this Agreement expressly provides for such Act
to apply to any of its terms.
15. Governing Law and Jurisdiction
15.1 Governing Law: This Agreement and any non-contractual obligations shall be
governed by and construed in accordance with English law.
15.2 Jurisdiction:

(a)   In relation to any disputes arising out of or in connection with this
Agreement, including, without limitation, disputes relating to any
non-contractual obligations arising out of or in connection with this Agreement
(the Proceedings), the Issuer irrevocably submits to the non-exclusive
jurisdiction of the courts of England and waives any objection to Proceedings in
such courts whether on the grounds that the Proceedings have been brought in an
inconvenient forum or otherwise. Nothing in this Clause shall limit the right of
the Placement Agent to take Proceedings against the Issuer in any other
jurisdiction.

(b)   The Issuer irrevocably appoints The Law Debenture Corporate Services
Limited, now at Fifth Floor, 100 Wood Street, London EC2V 7EX, United Kingdom,
as its authorised agent for service of process in England. If for any reason
such agent shall cease to be such agent for service of process, the Issuer shall
forthwith, on request of the Placement Agent, appoint a new agent for service of
process in England and deliver to the Placement Agent, a copy of the new agent’s
acceptance of that appointment within 15 days, and, failing such appointment
within 15 days, the Placement Agent shall be entitled to appoint such a person
by notice to the Issuer. Nothing in this Agreement shall affect the right to
serve process in any other manner permitted by law.

16. Entire Agreement
This Agreement constitutes the whole and only agreement between the parties
relating to the placing of the Bonds.
Bella — Placing Agreement

Page 42



--------------------------------------------------------------------------------



 



17. Time of the Essence
Any date or period specified in this Agreement may be postponed or extended by
mutual agreement among the parties, but as regards any date or period originally
fixed or so postponed or extended, time shall be of the essence.
18. Counterparts
This Agreement may be executed in any number of counterparts, and by each party
on separate counterparts. Each counterpart is an original, but all counterparts
shall together constitute one and the same instrument. Delivery of an executed
counterpart signature page of this Agreement by e-mail (PDF) or telecopy shall
be as effective as delivery of a manually executed counterpart of this
Agreement. In relation to each counterpart, upon confirmation by or on behalf of
the signatory that the signatory authorises the attachment of such counterpart
signature page to the final text of this Agreement, such counterpart signature
page shall take effect together with such final text as a complete authoritative
counterpart.
THIS AGREEMENT has been entered into on the date stated at the beginning.
Bella — Placing Agreement

Page 43



--------------------------------------------------------------------------------



 



The Issuer
VENETIAN VENTURE DEVELOPMENT INTERMEDIATE II

                  By:   /s/ Michael A. Leven         Name:   Michael A. Leven   
    Title:   Director     

Bella — Placing Agreement

Page 44



--------------------------------------------------------------------------------



 



The Placement Agent
GOLDMAN SACHS (ASIA) L.L.C.

                  By:   /s/ Eric Greenberg         Name:   Eric Greenberg       
Title:   Managing Director     

Bella — Placing Agreement

Page 45



--------------------------------------------------------------------------------



 



SCHEDULE 1
TERMS AND CONDITIONS
Bella — Placing Agreement

Page 46



--------------------------------------------------------------------------------



 



Terms and Conditions of the Bonds
The following terms and conditions, subject to amendment, will be printed on the
back of the Certificates issued in respect of the Bonds.
The issue of US$600,000,000 Exchangeable Bonds due 2014 (the Bonds) by Venetian
Venture Development Intermediate II (the Issuer) was authorised by a resolution
of the board of directors of the Issuer passed on 1 September 2009. The Bonds
are constituted by a trust deed dated 4 September 2009 (as amended or
supplemented from time to time) (the Trust Deed) between the Issuer and Citicorp
International Limited as trustee for the holders of the Bonds (the Trustee,
which term shall, where the context so permits, include all other persons or
companies acting as trustee or trustees under the Trust Deed) as trustee for the
holders of the Bonds. The Issuer has also entered into a paying, exchange and
transfer agency agreement dated 4 September 2009 (as amended or supplemented
from time to time, the Agency Agreement) with, among others, the Trustee, the
principal agent, the exchange agents (the Exchange Agents), the paying agents
(the Paying Agents), the transfer agents (the Transfer Agents) and the Registrar
(as defined below) relating to the Bonds. The statements in these Terms and
Conditions of the Bonds (the Conditions) include summaries of, and are subject
to, the detailed provisions of the Trust Deed and the Agency Agreement
(including the definitions used therein). The Bondholders are entitled to the
benefit of the Trust Deed and are bound by, and are deemed to have notice of,
all the provisions of the Trust Deed and the Agency Agreement. In the event of
any inconsistency between the terms of the Trust Deed and these Terms and
Conditions or between the terms of the Trust Deed and the Agency Agreement, the
terms of the Trust Deed shall prevail. Copies of the Trust Deed and the Agency
Agreement are available for inspection during normal business hours at the
principal corporate trust office of the Trustee for the time being at 39th
Floor, ICBC Tower, Citibank Plaza, 3 Garden Road, Central, Hong Kong and at the
specified offices of the Paying Agents, the Exchange Agents and the Transfer
Agents, all as appointed pursuant to the Agency Agreement.
In the Conditions, Bondholder and (in relation to a Bond) holder means the
persons in whose name a Bond is registered on the Bond Register (as defined
below). Certificate means:

(a)   a Restricted Certificate (as defined in the Trust Deed); or   (b)   a
Regulation S Certificate (as defined in the Trust Deed).

1. STATUS
The Bonds constitute direct, unconditional, unsubordinated in right of payment
and unsecured obligations of the Issuer and shall at all times rank pari passu
and without any preference or priority among themselves and at least equally
with all other present and future unsubordinated, unsecured obligations of the
Issuer, except as may be required by mandatory provisions of law.
2. FORM, DENOMINATION AND TITLE
2.1 Form and Denomination
The Bonds will be issuable only in registered form and only in denominations of
US$250,000 or integral multiples thereof. A Certificate will be issued to each
Bondholder in respect of its registered holding of Bonds. Each Bondholder shall
be entitled to receive only one Certificate in respect of its entire holding of
Bonds. Each Bond and each Certificate will have an identifying number which will
be recorded on the relevant Certificate and in the register of
Bella — Placing Agreement

Page 47



--------------------------------------------------------------------------------



 



Bondholders (the Bond Register) which the Issuer will procure to be kept by the
registrar appointed pursuant to the Agency Agreement (the Registrar).
Upon issue, the Bonds will be represented by the Certificates that together will
represent the aggregate principal amount of the Bonds. Bonds sold in reliance on
Section 4(2) of the United States Securities Act of 1933, as amended (the
Securities Act), will be represented by the Restricted Certificates. Bonds sold
to non-U.S. persons in reliance on Regulation S under the Securities Act will be
represented by the Regulation S Certificates.
2.2 Title
The Bonds will be registered instruments, title to which will pass only by
registration in the Bond Register. The registered holder of any Bond (except as
otherwise required by law) will be treated as the owner for all purposes
(whether or not it is overdue and regardless of any notice of ownership, trust
or any interest or any writing on, or the theft or loss of, the Certificate
issued in respect of it), and neither the Issuer, the Trustee, nor any of the
Exchange Agents, the Paying Agents, the Registrar, the Transfer Agents, nor any
agent thereof, shall be affected by notice to the contrary.
3. CERTAIN COVENANTS; CERTAIN DEFINITIONS
3.1 Negative Pledge
So long as any of the Bonds remain outstanding (as defined in the Trust Deed),
the Issuer shall not, and shall not permit any of its Restricted Subsidiaries
to, without the approval in writing by Bondholders holding not less than 50% of
the principal amount of Bonds outstanding or by an Ordinary Resolution of the
Bondholders create or permit to subsist any mortgage, charge, pledge, lien, or
other form of encumbrance or security interest (together, Liens) upon the whole
or any part of the undertaking, assets, property or revenues of whatever nature,
present or future, of the Issuer or any of its Restricted Subsidiaries other
than a Permitted Lien. If the Issuer or any of its Restricted Subsidiaries shall
create or assume any Lien on the whole of any part of the undertaking, assets,
property or revenues of whatever nature, present or future, of the Issuer or any
of its Restricted Subsidiaries other than a Permitted Lien, the Issuer shall
make or procure to be made effective provision whereby the Obligations will be
secured by such Lien equally and rateably with any and all other indebtedness
and obligations secured thereby as long as any such indebtedness and obligations
shall be so secured; provided that, notwithstanding the foregoing, this covenant
shall not be construed as:

(a)   a consent by the Bondholders to the creation or assumption of any such
Lien which is not a Permitted Lien; and   (b)   creating any obligation
enforceable against any Restricted Subsidiary which is a Loan Party.

3.2 Indebtedness
The Issuer shall not, and shall not permit any Restricted Subsidiary to, without
the approval in writing by Bondholders holding not less than 50% of the
principal amount of Bonds outstanding or by an Ordinary Resolution of the
Bondholders directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness other than Permitted Indebtedness provided that the Issuer or any
Restricted Subsidiary may incur additional Indebtedness other than Permitted
Indebtedness which constitutes:
Bella — Placing Agreement

Page 48



--------------------------------------------------------------------------------



 



(a)   Permitted Subordinated Indebtedness; or

(b)   Indebtedness up to US$700,000,000 which ranks pari passu in right of
payment with the Obligations,

if, immediately after giving proforma effect to the incurrence of such
Indebtedness, the Incurrence Test is satisfied, and provided further that the
Issuer or any Restricted Subsidiary may only incur Permitted Indebtedness if,
immediately after giving proforma effect to the incurrence of such Permitted
Indebtedness, the Consolidated Total Debt on such date is less than or equal to
the sum of:

(i)   the amount of Consolidated Total Debt that would produce a Consolidated
Leverage Ratio of 6.5:1; and

(ii)   US$800,000,000.

3.3 Contingent Obligations
Subject to Condition 3.19, the Issuer shall not, and shall not permit any other
Restricted Subsidiary to, without the approval in writing by Bondholders holding
not less than 50% of the principal amount of Bonds outstanding or by an Ordinary
Resolution of the Bondholders directly or indirectly, create or become or remain
liable with respect to any Contingent Obligation, except:

(i)   the Issuer or any Restricted Subsidiary may become and remain liable with
respect to Contingent Obligations under Hedging Agreements;

(ii)    

  (A)   the Issuer or any Restricted Subsidiary may become and remain liable
with respect to Contingent Obligations for Indebtedness permitted under these
Terms and Conditions; and

  (B)   the Issuer or any Restricted Subsidiary may guarantee any Indebtedness
otherwise permitted under these Terms and Conditions in lieu of incurring such
Indebtedness;

(iii)   the Issuer or any Restricted Subsidiary may become and remain liable for
customary indemnities under the Project Documents;

(iv)   Investments permitted under these Terms and Conditions to the extent they
constitute Contingent Obligations;

(v)   the Issuer or any Restricted Subsidiary may become liable for Contingent
Obligations made on behalf of Excluded Subsidiaries and Joint Ventures in an
amount not to exceed US$300,000,000 at any time, so long as both before and
after giving effect to the incurrence of such Contingent Obligation, no
Potential Event of Default or Event of Default has occurred or is continuing;
provided that, notwithstanding the foregoing, the Issuer and the Restricted
Subsidiaries may not become liable for Contingent Obligations made on behalf of
Joint Ventures in excess of US$50,000,000 in aggregate;

Bella — Placing Agreement

Page 49



--------------------------------------------------------------------------------



 



(vi)   Contingent Obligations for reimbursement of the Concession Guarantor or
other guarantors of payment under the Land Concession Guaranty and/or Gaming
Concession Guaranty;

(vii)   the Issuer or any Restricted Subsidiary may become and remain liable
with respect to other Contingent Obligations, provided that the maximum
aggregate liability, contingent or otherwise, of the Issuer or any Restricted
Subsidiaries in respect of all such Contingent Obligations shall at no time
exceed US$25,000,000; and

(viii)   the Issuer or any Restricted Subsidiary may become and remain liable
with respect to Contingent Obligations made on behalf of Affiliates of the
Issuer or any Restricted Subsidiary (other than any other Restricted
Subsidiary), provided that (a) such Contingent Obligations support Indebtedness
incurred for the purpose of financing the acquisition and/or equipping of ferry
vessels to provide ferry services to or from Macau SAR, (b) such Indebtedness is
not owed to the Issuer, any Restricted Subsidiary or any Affiliate of them, and
(c) the maximum aggregate liability, contingent or otherwise, of the Issuer and
the Restricted Subsidiaries in respect of such Contingent Obligations shall at
no time exceed US$175,000,000.

3.4 Restricted Payments
The Issuer shall not, and shall not permit any Restricted Subsidiary to, without
the approval in writing by Bondholders holding not less than 50% of the
principal amount of Bonds outstanding or by an Ordinary Resolution of the
Bondholders directly or indirectly, declare, order, pay, make or set apart any
sum for any Restricted Payment, except Restricted Payments referred to below:

(i)   the Issuer and the Restricted Subsidiaries may redeem or repurchase any
equity interests in the Issuer or any Restricted Subsidiary held by minority
shareholders or any Indebtedness of the Issuer and the Restricted Subsidiaries
to the extent such ownership by minority shareholders is no longer required by
any legal requirement imposed by Macau SAR or any applicable gaming authority in
order to preserve a Gaming License;

(ii)   if, during any taxable year, the Parent (or any member of the
consolidated group of which the Parent is the common parent) has Section 951(a)
Income, the Issuer may make cash distributions to its common shareholders, in an
annual aggregate amount not to exceed (A) the amount of U.S. Federal income tax
payments made by the Parent (or any member of the consolidated group of which
the Parent is the common parent) in respect of Section 951(a) Income for the
corresponding taxable year, net of (B) applicable federal income credits and/or
deductions available to the Parent and any member of the consolidated group of
which the Parent is the common parent attributable to the operations of the
Issuer and the Restricted Subsidiaries (any such distributions referred to
herein as a Tax Distribution); provided that such Tax Distributions shall be
made during the 30-day period preceding the due date for the filing of any tax
return with respect to which the Parent (or any member of the consolidated group
of which the Parent is the common parent) is required to make a payment
described in this Condition 3.4(ii);

(iii)   the Issuer may make Restricted Payments to Restricted Subsidiaries and
the Restricted Subsidiaries may make Restricted Payments to the Issuer or
another Restricted Subsidiary;

Bella — Placing Agreement

Page 50



--------------------------------------------------------------------------------



 



(iv)   to the extent such payments would be Restricted Payments, the Issuer or
any Restricted Subsidiary may make regularly scheduled or required payments to
Macau SAR pursuant to the Gaming Concession Contract and any Land Concession
Contract in accordance with the terms thereof as such are in effect on the date
or as amended pursuant to the terms hereof;

(v)   VML may make payments of interest as and when due and payable (by
capitalising such interest, or, so long as no Event of Default or Potential
Event of Default shall have occurred and be continuing, with respect to up to
US$115,000,000 in principal amount of VVDIL Intercompany Debt in cash) pursuant
to the terms of such VVDIL Intercompany Debt;

(vi)   the Issuer or any Restricted Subsidiary may reimburse its Affiliates for
any payments made by such Affiliates for costs incurred by the Issuer or such
Restricted Subsidiary after the Closing Date for the development of any Project;

(vii)   (i) so long as no Potential Event of Default or Event of Default shall
have occurred and be continuing and (ii) the Consolidated Leverage Ratio is less
than or equal to 5.5 to 1.0, the Issuer and the Restricted Subsidiaries may make
Restricted Payments in an unlimited amount; and

(viii)   so long as no Potential Event of Default or Event of Default shall have
occurred and be continuing after giving pro forma effect to such Restricted
Payment, the Issuer may make Restricted Payments with the proceeds of issue of
the Bonds.

3.5 Restriction on Fundamental Changes; Asset Sales
Subject to Condition 3.19, the Issuer shall not, and shall not permit any
Restricted Subsidiary to, without the approval in writing by Bondholders holding
not less than 50% of the principal amount of Bonds outstanding or by an Ordinary
Resolution (as defined in the Trust Deed) of the Bondholders alter the
corporate, capital or legal structure (except with respect to changes in capital
structure to the extent a Change of Control does not occur as a result thereof)
of the Issuer and any Restricted Subsidiary, or enter into any transaction of
merger or consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, abandon, lease or sub-lease (as
lessor or sublessor), license or sublicense, transfer or otherwise dispose of,
in one transaction or a series of transactions, all or any part of its business,
property or assets, whether now owned, leased, licensed or hereafter acquired
(other than inventory or goods in the ordinary course of business), except:

(i)   the Issuer and the Restricted Subsidiaries may dispose of obsolete, worn
out or surplus assets or assets no longer used or useful in the business of the
Issuer and the Restricted Subsidiaries in each case to the extent in the
ordinary course of business;   (ii)   the Issuer and the Restricted Subsidiaries
may incur Liens permitted under Condition 3.1;   (iii)   the Issuer and the
Restricted Subsidiaries may have an Event of Loss;

(iv)   (a) the Restricted Subsidiaries may issue Equity Securities to the Issuer
or to any other Restricted Subsidiary; and (b) without prejudice to Condition
3.2, Sands China may issue Equity Securities in connection with or contemplated
by or to facilitate the Qualified IPO (including, without limitation, issuing
such Equity Securities to the Issuer);

Bella — Placing Agreement

Page 51



--------------------------------------------------------------------------------



 



(v)   the Issuer and any Restricted Subsidiary may (a) enter into leases or
licenses to use in the ordinary course of business with respect to any space
(including any “complementary accommodations”) on or within a Project or (b) be
a party to any lease or license to use in effect on the Closing Date; provided
that, in each case, (1) no Event of Default or Potential Event of Default shall
exist and be continuing at the time of such lease or license to use or would
occur after or as a result of entering into such lease or license to use (or
immediately after any renewal or extension thereof at the option of the Issuer
and the Restricted Subsidiaries), (2) such lease or license to use will not
materially interfere with, impair or detract from the operation of the business
of the Issuer and the Restricted Subsidiaries, (3) such lease or license to use
is at a fair market rent or value (in light of other similar or comparable
prevailing commercial transactions) and contains such other terms such that the
lease or license to use, taken as a whole, is commercially reasonable and fair
to the Issuer and the Restricted Subsidiaries in light of prevailing or
comparable transactions in other casinos, hotels, hotel attractions, convention
centers or shopping venues or other applicable venues, (4) no gaming or casino
operations may be conducted on any space that is subject to such lease or
license to use other than by VML and only in accordance with the Gaming
Concession Contract and all other applicable legal requirements, and (5) no
lease may provide that the Issuer and the Restricted Subsidiaries may
subordinate their fee, condominium or leasehold interest to any lessee or any
party financing any lessee (other than lenders financing residential interests
in complementary accommodations, to the extent of the interest being financed);

(vi)   any Restricted Subsidiary may be merged with (or liquidated into) the
Issuer or any other Restricted Subsidiary;

(vii)   (a) subject to Condition 3.5(v)(4), the Issuer and the Restricted
Subsidiaries may sell, lease, license or otherwise transfer assets to any other
Restricted Subsidiary or the Issuer, as applicable, and (b) the Issuer and the
Restricted Subsidiaries may sell, lease, license or otherwise transfer assets
pursuant to a Permitted Investment;

(viii)   the Issuer and the Restricted Subsidiaries may license or sublicense
trademarks and trade names in the ordinary course of business;

(ix)   the Issuer and the Restricted Subsidiaries may enter into licenses and
sublicenses of intellectual property in the ordinary course of business;

(x)   the Issuer and the Restricted Subsidiaries may sell receivables for fair
market value in the ordinary course of business;

(xi)   any Restricted Subsidiary (or the Issuer) that holds direct equity
interests in a Cotai Strip Excluded Subsidiary may sell or transfer (a) up to
10% in the aggregate of the equity interests in such Cotai Strip Excluded
Subsidiary to the current or intended operator or joint developer of the
associated Excluded Casino Hotel Resort (the Permitted 10% Equity Sale);
provided that such sale may be made only with respect to one Cotai Strip
Excluded Subsidiary which is either developing Site 5 or Site 6 (but not both),
and (b) up to 49% (when aggregated with the Permitted 10% Equity Sale) in the
aggregate of the equity interests in such Cotai Strip Excluded Subsidiary to any
other Person (the Permitted VOL Equity Sale);

(xii)   the Cotai Subsidiary may, following the execution of a Casino Operation
Land Concession Contract between Macau SAR and the Cotai Subsidiary, sell,
transfer, assign or sublease or license to use such Casino Operation Land
Concession Contract

Bella — Placing Agreement

Page 52



--------------------------------------------------------------------------------



 



    to a developer or other Person (provided that the terms and conditions of
such sale include (a) the full release of any further obligations of the Issuer
or any Restricted Subsidiary pursuant to or under such Casino Operation Land
Concession Contract (except for customary or other reasonably appropriate
indemnities, in each case with respect to title representations, and except for
obligations arising by law relating to VML’s operation or potential operation of
any casino or gaming area to be developed on the Site subject to such Casino
Operation Land Concession Contract or VML’s ownership of the
casino/showroom/retail “shell” on such Site and the “air parcel” within such
shell), and (b) a sale price (or other cash reimbursement mechanism) payable by
such purchaser in cash, simultaneously with such transfer, in an amount at least
equal to all amounts previously expended by the Issuer and any Restricted
Subsidiary with regard to such Casino Operation Land Concession Contract and all
costs previously expended by the Issuer and any Restricted Subsidiary with
respect to the development of the associated property, other than permitting
fees, attorneys’ fees and expenses, architects’ fees and expenses and other
similar fees and expenses in an aggregate amount of less than US$5,000,000) to
allow such developer or other Person to build, develop, own and operate an Other
Resort Project;

(xiii)   the Issuer and the Restricted Subsidiaries may sell or otherwise
dispose of assets in transactions that do not constitute Asset Sales due to
clause (iii) in the parenthetical clause of the definition thereof;

(xiv)   subject to Condition 3.8, the Issuer and the Restricted Subsidiaries may
make Asset Sales of assets having a fair market value not in excess of
US$25,000,000 in the aggregate; provided that (1) the consideration received for
such assets shall be in an amount at least equal to the fair market value
thereof in the judgment of the Issuer; and (2) at least 75% of the consideration
received shall be cash or cash equivalents;

(xv)   the Cotai Subsidiary may transfer immaterial portions of any Site to the
government of Macau SAR (so long as such transfer does not impair in any
material way the ability of the Issuer and the Restricted Subsidiaries to
construct, develop, open, manage and/or operate any active Project) upon the
written request of the government of Macau SAR and its stated intent to use such
portions in connection with infrastructure, roadway, utility easement, or other
“public works” purposes;

(xvi)   the Issuer and the Restricted Subsidiaries may transfer any assets
leased or acquired with proceeds of any financing permitted under these Terms
and Conditions and secured by a Permitted Lien to the lender or lessor providing
such financing upon default, expiration or termination of such financing;

(xvii)   the Issuer or the Cotai Subsidiary may transfer its rights pursuant to
a Far East Agreement to a third party or Excluded Subsidiary;

(xviii)   the Issuer and the Restricted Subsidiaries may (i) sell or abandon
immaterial assets not necessary for the development, construction, operation or
maintenance of any active Project and (ii) abandon a Secondary Project and sell,
abandon or otherwise dispose of any assets no longer needed in connection with a
Secondary Project that has been abandoned in accordance with the terms of the
Disbursement Agreement;

(xix)   either or both Immaterial Subsidiaries may be dissolved, liquidated or
wound-up; provided that prior to such event, any assets held by the entity to be
so dissolved, liquidated or wound up are distributed to the Issuer or any
Restricted Subsidiary, and that no such event shall cause the equity interests
in any surviving Restricted

Bella — Placing Agreement

Page 53



--------------------------------------------------------------------------------



 



    Subsidiary to be less than wholly-owned by the Issuer and/or another
Restricted Subsidiary;

(xx)   the Issuer and the Restricted Subsidiaries may sell or transfer assets
pursuant to a sale-leaseback transaction permitted by Condition 3.6;

(xxi)   the Issuer or any Restricted Subsidiary may sell its interest in a Joint
Venture or a Supplier Joint Venture or in an Additional Development Excluded
Subsidiary;

(xxii)   the Issuer or any Restricted Subsidiary may make Permitted Asset
Dispositions; provided that:

  (A)   no Event of Default or Potential Event of Default shall exist and be
continuing at the time of the consummation of such Permitted Asset Disposition
or would occur as a result thereof;

  (B)   the Trustee and the Administrative Agent under the Credit Agreement
shall have received evidence that reciprocal easement arrangements, condominium
by-laws or deeds of mutual covenant, shall have been entered into between the
Issuer and Restrictive Subsidiaries on one hand and the purchaser of such
Project on the other hand;

  (C)   the Trustee shall have received a certificate of VML that such Permitted
Asset Disposition will not (other than to a de minimis extent) increase the risk
of any loss of or reversion under the Gaming Concession Contract or any relevant
Land Concession Contract; and

  (D)   in the case of Permitted Asset Dispositions comprising any portion of
the Venetian Macao Overall Project or the Four Seasons Macao Overall Project
(1) such sale could not reasonably be expected to materially adversely impact
the ability of VML to obtain, or the timing of VML’s receipt of, (x) an
occupation certificate regarding such Projects or (y) the final registration of
the Venetian Macao Land Concession Contract and (2) except in the case of a
Permitted Asset Disposition consisting of a sale of the Four Seasons Macao Mall
or the Venetian Macao Mall or any complementary accommodations, there shall be
no remaining material obligations necessary to be fulfilled in order to obtain a
final registration of the Venetian Macao Land Concession Contract (other than
obligations the satisfaction of which are not affected by the lack of ownership
or possession of the assets sold in such Permitted Asset Disposition);

(xxiii)   the Cotai Subsidiary may sell construction equipment having a fair
market value not in excess of US$25,000,000 in the aggregate;

(xxiv)   as permitted under these Terms and Conditions or the Credit Agreement
or its related security documents (for this purpose, disregarding any amendment,
restatement or supplement to the Credit Agreement or its related security
documents entered into on or after the date of the Placing Agreement); and

Bella — Placing Agreement

Page 54



--------------------------------------------------------------------------------



 



(xxv)   the Issuer and the Restricted Subsidiaries may sell or transfer assets
(including equity interests in Excluded Subsidiaries) pursuant to any corporate
reorganisation or restructuring required or necessary in connection with or
contemplated by or to facilitate the Qualified IPO.

3.6 Sales and Lease-Backs
Subject to Condition 3.19, the Issuer shall not, and shall not permit any
Restricted Subsidiary to, without the approval in writing by Bondholders holding
not less than 50% of the principal amount of Bonds outstanding or by an Ordinary
Resolution of the Bondholders, directly or indirectly, become or remain liable
as lessee or as a guarantor or other surety with respect to any lease, whether
an operating lease or a Capital Lease, of any property (whether real, personal
or mixed), whether now owned or hereafter acquired, (i) which any of the Issuer
and the Restricted Subsidiaries has sold or transferred or is to sell or
transfer to any other Person or (ii) which any of the Issuer and the Restricted
Subsidiaries intends to use for substantially the same purpose as any other
property which has been or is to be sold or transferred by the Issuer or such
Restricted Subsidiaries to any Person in connection with such lease, except that
any the Issuer or any Restricted Subsidiary may enter into sale-leaseback
transactions:

(a)    

  (i)   with assets of a type or types otherwise permitted to be financed under
these Terms and Conditions; and

  (ii)   in an aggregate principal amount with respect to any such lease at any
one time outstanding, taken together with all Shareholder Subordinated
Indebtedness and the sale-leaseback transactions permitted under sub-clause
(b) below (without duplication) not to exceed US$500,000,000; or

(b)   which are permitted under the Credit Agreement (for this purpose,
disregarding any amendment, restatement or supplement to the Credit Agreement
entered into on or after the date of the Placing Agreement).

3.7 Transactions with Shareholders and Affiliates
Subject to Condition 3.19, the Issuer shall not, and shall not permit any
Restricted Subsidiary to, without the approval in writing by Bondholders holding
not less than 50% of the principal amount of Bonds outstanding or by an Ordinary
Resolution, directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with the Issuer or with any Affiliate of the
Issuer, except that the Issuer and the Restricted Subsidiaries may enter into
and permit to exist:

(i)   transactions that are on terms that are not less favourable to the Issuer
and the Restricted Subsidiaries than those that might be obtained at the time
from Persons who are not such an Affiliate if the Issuer has delivered to the
Trustee a certificate executed by two directors of the Issuer certifying that
such transaction complies with Condition 3.7 and a board resolution of the
Issuer or the relevant Restricted Subsidiary, approving such transaction;

(ii)   transactions in effect on the Closing Date that are either:

  (A)   required by the Listing Rules; or

  (B)   on terms which are not less favourable than arm’s length terms,

Bella — Placing Agreement

Page 55



--------------------------------------------------------------------------------



 



    and any replacement or extension of such transactions;

(iii)   any employment, compensation, indemnification, noncompetition or
confidentiality agreement or arrangement entered into by any of the Issuer and
the Restricted Subsidiaries with its employees or directors in the ordinary
course of business or as approved by a majority of the members of the board of
directors of such Restricted Subsidiary or the Issuer in its reasonable
determination;

(iv)   transactions between or among the Issuer and the Restricted Subsidiaries
not otherwise expressly prohibited under these Terms and Conditions and the
Trust Deed;

(v)   Shareholder Subordinated Indebtedness;

(vi)   issuances of Equity Securities by the Issuer and the Restricted
Subsidiaries as permitted under these Terms and Conditions and the Trust Deed;

(vii)   Contingent Obligations permitted by Condition 3.3 and Restricted
Payments and Permitted Investments permitted by Condition 3.4;

(viii)   (i) license agreements with an Excluded Subsidiary (including licenses
permitting an Excluded Subsidiary to use intellectual property of the Issuer or
any Restricted Subsidiaries) and (ii) any other agreements with an Excluded
Subsidiary not specifically prohibited by the Terms and Condition, provided the
terms of such other agreement under clause (ii) or any amendment to such
agreement are no less favourable to the Issuer and the Restricted Subsidiaries
than those that would have been obtained in a comparable transaction by the
Issuer or any Restricted Subsidiaries with an unrelated Person;

(ix)   any agreement not specifically prohibited under these Terms and
Conditions and the Trust Deed by an Excluded Subsidiary to pay management fees
to the Issuer or any Restricted Subsidiaries directly or indirectly;

(x)   transactions permitted by Condition 3.5;

(xi)   purchases of materials or services from a Supplier Joint Venture by the
Issuer or any Restricted Subsidiaries in the ordinary course of business on
arm’s length terms;

(xii)   shared services arrangements and/or agreements among the Issuer and the
Restricted Subsidiaries, Cotai Strip Excluded Subsidiaries, Additional
Development Excluded Subsidiaries, and/or owners, developers or managers of the
Other Resort Projects, so long as the liabilities and obligations of any of the
Issuer and the Restricted Subsidiaries thereunder are on commercially reasonable
terms and do not represent more than the pro rata share of the Issuer and the
Restricted Subsidiaries of the services provided as determined by the Issuer and
the Restricted Subsidiaries and certified to the Trustee in writing by a
director of the Issuer;

(xiii)   the contemplated purchase by the Issuer of the casino “shell” within
any Other Resort Project, the operation of which casino is intended to comprise
a Casino Operation Project;

(xiv)   Investments in, and licenses and other agreements with, Joint Ventures
and Supplier Joint Ventures;

Bella — Placing Agreement

Page 56



--------------------------------------------------------------------------------



 



(xv)   the operation of Excluded Casinos and the contemplated purchase by VML of
the Excluded Casinos;

(xvi)   reciprocal easement and other similar agreements (including condominium
rules) required to be entered into pursuant to the Credit Agreement and its
related security agreements;

(xvii)   the Intellectual Property License Agreement dated 25 May 2006 between,
among others, the Parent and VML and the transactions contemplated thereby;

(xviii)   agreements and other arrangements entered into in connection with the
Qualified IPO in order to facilitate such Qualified IPO that are either:

  (A)   required by the listing rules and procedures of the applicable Qualified
Exchange; or

  (B)   on terms which are not less favourable than arm’s length terms;

(xix)   the contemplated transfer (the AH Transfer) by VML of all or
substantially all of the “apart hotel” tower component of the Four Seasons Macau
Resort Project to a wholly-owned Excluded Subsidiary in exchange for such
Excluded Subsidiary granting to VML (or being obligated to grant to third
parties selected by VML) the “right of use” for each apartment in such tower,
provided that the AH Transfer must comply with all of the requirements set forth
in Condition 3.5(xxii) above;

(xx) transactions contemplated by each Project Document;

(xxi)   loans or advances to employees of the Issuer or any Restricted
Subsidiary permitted under clause (h) of the definition of Permitted
Investments;

(xxii)   transactions required or necessary in connection with or contemplated
by the Qualified IPO; and

(xxiii)   without duplication with items (i) to (xxii) above, any other
transaction that is permitted under subsection 7.10 of the Credit Agreement (for
this purpose, disregarding any amendment, restatement or supplement to the
Credit Agreement entered into on or after the date of the Placing Agreement).

3.8 Disposal and Issue of Equity Securities
Except in connection with a transaction (including a liquidation, dissolution,
conveyance, sale, lease, transfer, or other disposition) permitted by Condition
3.5(iv), (vi), (vii), (xiii), (xxi) or (xxii), the Issuer shall not, and shall
not permit any of its Restricted Subsidiaries to, without the approval in
writing by Bondholders holding not less than 50% of the principal amount of
Bonds outstanding or by an Ordinary Resolution of the Bondholders, directly or
indirectly issue, sell, assign, pledge or otherwise encumber or dispose of any
shares of capital stock or other Equity Securities of the Issuer or any of its
Restricted Subsidiaries (or any options or other rights to acquire such Equity
Securities), except (i) to qualify directors if required by applicable law,
(ii) to the extent required by any legal requirement imposed by Macau SAR or the
Macau Gaming Authority or any other applicable gaming authority in order to
preserve a material Gaming License and (iii) that Sands China may issue shares
to the Issuer solely for the purpose of acquiring all or substantially all of
the Equity Securities of Venetian Venture Development Intermediate Limited.
Bella — Placing Agreement

Page 57



--------------------------------------------------------------------------------



 



3.9 Conduct of Business
Subject to Condition 3.19, the Issuer shall not, and shall not permit any
Restricted Subsidiary to, without the approval in writing by Bondholders holding
not less than 50% of the principal amount of Bonds outstanding or by an Ordinary
Resolution, engage in any business activity except those business activities
engaged in on the Closing Date by such Person and any activity or business
incidental, related or similar thereto, or any business or activity that is a
reasonable extension, development or expansion thereof or ancillary thereto,
including any internet gaming, hotel, entertainment, recreation, convention,
trade show, meeting, retail sales, leasing, or other activity or business
designated to promote, market, support, develop, construct or enhance the casino
gaming, hotel, retail and entertainment mall and resort business operated by the
Issuer and the Restricted Subsidiaries (including the operation of Excluded
Casinos); provided further that no Immaterial Subsidiary shall engage in any
developing, operating or maintaining any hotel, casino, entertainment,
recreation, convention, trade show, meeting, or retail establishment (including
any portion of any Project), nor shall any Immaterial Subsidiary obtain assets
(excluding equity interests in the Cotai Subsidiary, and with respect to V-HK
Services only, except for amounts held as “front money” for gaming customers) of
more than US$25,000,000.
3.10 No Restrictions on Restricted Subsidiary Distributions
The Issuer will not permit any Restricted Subsidiary to, without the approval in
writing by Bondholders holding not less than 50% of the principal amount of
Bonds outstanding or by an Ordinary Resolution of the Bondholders, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Restricted
Subsidiary to (i) pay dividends or make any other distributions on any of its
Equity Securities owned by the Issuer or any other Restricted Subsidiaries,
(ii) repay or prepay any Indebtedness owed by such Restricted Subsidiary to the
Issuer or any other Restricted Subsidiaries, (iii) make loans or advances to, or
Investments in, the Issuer or any other Restricted Subsidiaries, or (iv)
transfer any of its property or assets to the Issuer or any other Restricted
Subsidiaries, other than in each case (a) as provided under these Terms and
Conditions, the Credit Agreement or its related security documents and any
Refinancing Indebtedness in respect thereof, in the loan agreement relating to
the ferry operations to the extent that the ferries are operated by a Restricted
Subsidiary, in any FF&E Facility and related collateral documents and
guarantees, or in any Shareholder Subordinated Indebtedness or any Indebtedness
permitted pursuant to clause (c), (e) or (j) of the definition of Permitted
Indebtedness, (b) by reason of customary non-assignment provisions in leases
entered into the ordinary course of business and consistent with past practices
and any leases permitted hereunder or the Credit Agreement, (c) purchase money
obligations for property or Capital Lease obligations for property or equipment,
acquired or leased in the ordinary course of business that impose restrictions
of the nature set forth in clause (iv) above on the property so acquired,
(d) provisions with respect to the disposition or distribution of assets or
property in joint venture agreements and other similar agreements relating to
the assets or property of such joint ventures or covered by such joint venture
agreements, (e) restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business,
(f) customary restrictions imposed by asset sale or stock purchase agreements
relating to a permitted Asset Sale or other sale of assets by the Issuer or any
other Restricted Subsidiaries, (g) with respect to restrictions of the type set
forth in clause (iv) above, as set forth in any agreement relating to
Indebtedness permitted to be secured by Permitted Liens other than Indebtedness
permitted to be incurred pursuant to subsection (g) of the definition of
Permitted Indebtedness so long as such restrictions only extend to the assets
secured by such Permitted Liens, (i) any encumbrances or restrictions imposed by
any amendments, modifications, restatements, renewals, increases, supplements,
extensions,
Bella — Placing Agreement

Page 58



--------------------------------------------------------------------------------



 



refundings, replacements or refinancings in whole or in part of the contracts,
instruments or obligations referred to in clauses (a) through (g) above
(provided, that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are, in the
good faith judgment of the Issuer’s management, no more restrictive with respect
to such dividend and other payments restrictions than those contained in the
dividend or other payment restrictions prior to such amendment, modification,
restatement, renewal, increase, supplement, extension, refunding, replacement or
refinancing), or (j) as contained in the Gaming Concession Contract or as
otherwise required by any legal requirement of Macau SAR or any gaming
authority.
3.11 Fiscal Year
The Issuer shall not, and shall not permit any Restricted Subsidiary to, without
the approval in writing by Bondholders holding not less than 50% of the
principal amount of Bonds outstanding or by an Ordinary Resolution, amend or
alter the end date of their Fiscal Year.
3.12 Winding Up or Dissolution
The Issuer shall not, and shall not permit any Restricted Subsidiary to, without
the approval in writing by Bondholders holding not less than 50% of the
principal amount of Bonds outstanding or by an Ordinary Resolution, pass any
resolution for the winding up or dissolution of the Issuer or any Restricted
Subsidiary or undertake any merger, amalgamation, consolidation, reconstruction
or liquidation exercise concerning the Issuer or any Restricted Subsidiary.
3.13 Recapitalisation and Redemption of Shares
Subject to Condition 3.19, the Issuer shall not, and shall not permit any
Restricted Subsidiary to, without the approval in writing by Bondholders holding
not less than 50% of the principal amount of Bonds outstanding or by an Ordinary
Resolution, make any redemption of share capital, share premium account or
capital redemption reserve of the Issuer or any Restricted Subsidiary.
3.14 Amendment of Rights
The Issuer shall not, and shall not permit any Restricted Subsidiary to, without
the approval in writing by Bondholders holding not less than 50% of the
principal amount of Bonds outstanding or by an Ordinary Resolution (as defined
in the Trust Deed), in any way modify the rights, preference, privileges,
benefits or restrictions attached to the Equity Securities of the Issuer or any
Restricted Subsidiary.
3.15 Notice of Qualified IPO
The Issuer shall give, and shall procure that Sands China gives:

(i)   notice to the Bondholders pursuant to Condition 15, the Trustee, the
Registrar and the Transfer Agents of listing permission in principle or approval
in principle being granted in respect of the Qualified IPO and the amount of
issued share capital of Sands China immediately before and after such Qualified
IPO no later three days after the date on which such permission in principle or
approval in principle is granted; and

(ii)   notice to the Bondholders pursuant to Condition 15, the Trustee, the
Registrar and the Transfer Agents of the proposed date of the Qualified IPO on
the Prospectus Date.

Bella — Placing Agreement

Page 59



--------------------------------------------------------------------------------



 



3.16 Financial Statements and Other Documents
For so long as any Bond remains outstanding, at the request of the Trustee
(acting on the instruction of the relevant Bondholder pursuant to the Trust
Deed) the Issuer shall provide in accordance with Condition 15, to the relevant
Bondholder and the Trustee:

(i)   as soon as the same become available, but in any event within 105 days
after the end of each Fiscal Year of the Issuer, the audited consolidated
financial statements of the Issuer and the Subsidiaries for that Fiscal Year
prepared in accordance with GAAP;

(ii)   as soon as the same become available, but in any event within 60 days
after the end of the first half of each Fiscal Year of the Issuer, the unaudited
consolidated financial statements of the Issuer and the Subsidiaries for that
first half of the Fiscal Year prepared in accordance with GAAP;

(iii)   as soon as the same become available and as permitted by any applicable
laws and regulations (including the Listing Rules), all documents, notices and
other communications disclosed by Sands China, the Issuer or any Subsidiary of
the Issuer to the public in connection with any Qualified IPO or any proposed
Qualified IPO; and

(iv)   in the event that the Issuer incurs any Indebtedness after the date on
which the Bonds are issued pursuant to the first proviso set forth in Condition
3.2, the Issuer shall provide a certificate demonstrating the Issuer’s
compliance with the Incurrence Test, together with supporting calculations, as
of the most recent date of determination for: (x) if such date is a Quarterly
Date, the Fiscal Quarter ending on such date and each of the three immediately
preceding Fiscal Quarters, or (y) if such date is not a Quarterly Date, the four
full Fiscal Quarters most recently ended, after giving pro forma effect to the
incurrence of any such Indebtedness, as certified by a director or officer of
the Issuer; provided that such information shall only be furnished to the
Bondholder who provided such information request to the Trustee,

it being understood that each document as referred to in sub-clause (i) to
(iv) above may contain non-public information in relation to the Issuer and/or
any Restricted Subsidiary.
3.17 Parent Letters of Credit

(i)   On or prior to the Closing Date, the Issuer shall deliver (or cause to be
delivered) the First Parent L/C to the Trustee.

(ii)   On or prior to the first Interest Payment Date, the Issuer shall deliver
(or cause to be delivered) the Second Parent L/C to the Trustee.

3.18 Certain Definitions for the Purposes of these Conditions
Terms not otherwise defined in these Terms and Conditions shall have the
meanings set out in Schedule 3.
3.19 Suspension of Certain Covenants Subject to Satisfaction of Leverage Test
If on any date the Consolidated Leverage Ratio is less than or equal to 3.0:1.0,
the Issuer and its Restricted Subsidiaries shall not on or after such date be
required to comply with the obligations set forth in Conditions 3.3, 3.5, 3.6,
3.7, 3.9 and 3.13.
Bella — Placing Agreement

Page 60



--------------------------------------------------------------------------------



 



3.20 Payments between Restricted Subsidiaries
Nothing in these Terms and Conditions shall be construed to limit the ability of
any Restricted Subsidiary to (i) pay dividends or make any other distributions
on any of its Restricted Subsidiaries’ capital stock owned by another Restricted
Subsidiary, (ii) repay or prepay any Indebtedness owed by such Restricted
Subsidiary to another Restricted Subsidiary, (iii) make loans or advances to, or
investments in, any other Restricted Subsidiary or (iv) transfer any of its
property or assets to another Restricted Subsidiary.
4. TRANSFERS OF BONDS; ISSUE OF CERTIFICATES
4.1 Transfers and Register
The Issuer will cause the Bond Register to be kept at the specified office of
the Registrar outside of Hong Kong and the United Kingdom and in accordance with
the terms of the Agency Agreement, on which shall be entered the names and
addresses of the holders of Bonds and the particulars of the Bonds held by them
and all transfers of the Bonds.
Subject to Condition 4.4 and the terms of the Agency Agreement, the holder of a
Bond may request that such Bond be transferred by delivering to the specified
office of the Registrar or any of the other Transfer Agent appointed pursuant to
the Agency Agreement:

(i)   the Certificate issued in respect of that Bond accompanied by a form of
transfer duly completed and signed;   (ii)   a deed of undertaking in the form
set out in Schedule 5 duly executed by the new holder; and

(iii)   a transfer certificate (in the form set out in the Agency Agreement)
duly completed and executed by the existing holder and (if applicable) the new
holder,

whereupon the Registrar or such Transfer Agent shall within two Business Days
notify the Issuer (such date of notification shall hereinafter be referred to as
the Notification Date), provided that there shall be no partial transfer of a
Bond.
The Issuer shall notify the Registrar and the Principal Agent in writing, within
five Business Days after the Notification Date, whether it consents to such
transfer (which consent shall not unreasonably be withheld, it being understood
that: (i) consent may not be withheld to a transfer by a Bondholder to one of
its Affiliates (except such consent may be withheld pursuant to sub-clause
(ii) below) provided that such Affiliate remains an Affiliate of such Bondholder
after the transfer; and (ii) consent may be withheld with respect to a transfer
to any Person who or whose Affiliate is engaged in any business activity that
competes with the business of the Issuer and the Restricted Subsidiaries or with
respect to any transfer which would or might, in the reasonable opinion of the
Issuer, have a material adverse effect on the Issuer’s or any Restricted
Subsidiary’s ability to comply with applicable gaming regulatory requirements).
If the Issuer consents to such transfer, the Registrar shall record such
transfer in the Bond Register in accordance with the Agency Agreement. If the
Issuer does not consent to such transfer, the Principal Agent shall promptly
notify the holder of the Bond.
The Registrar and any Transfer Agent may decline to effect any exchange or
transfer of a Bond (i) during the period of 15 days ending on (and including)
the due date for any payment of the Redemption Amount of such Bond, (ii) during
the period of up to 15 days ending on
Bella — Placing Agreement

Page 61



--------------------------------------------------------------------------------



 



(and including) the proposed date of the Qualified IPO (such date shall be
notified to the Registrar and the Transfer Agents pursuant to Condition 3.15),
(iii) after notice of redemption with respect to such Bond is given pursuant to
Condition 8.8 or (iv) after a Redemption Demand (as defined in Condition 8.5)
with respect to such Bond has been deposited in accordance with Condition 8.5,
each such period being a Closed Period. No transfer of a Bond will be valid
unless and until entered on the Bond Register.
4.2 Delivery of New Certificates
Each new Certificate to be issued on transfer of Bonds will, within three
(3) Business Days of receipt by the Registrar or the relevant Transfer Agent of
the original Certificate and the form of transfer, be mailed at the Issuer’s
expense at the risk of the Bondholder entitled to the Bonds to the address
specified in the form of transfer. Where some but not all the Bonds in respect
of which a Certificate is issued are to be transferred, exchanged or redeemed, a
new Certificate in respect of the Bonds not so transferred, exchanged or
redeemed will, within three (3) Business Days of deposit or surrender of the
original Certificate with or to the Registrar or the relevant Transfer Agent, be
mailed at the Issuer’s expense at the risk of the Bondholder not so transferred,
exchanged or redeemed to the address of such Bondholder appearing on the Bond
Register.
4.3 Formalities Free of Charge
No service charge shall be made for any registration of transfer or exchange of
Bonds but the Issuer or any of the Transfer Agents may require payment of a sum
sufficient to cover (or indemnity in respect of) any tax or other governmental
charges that may be imposed.
4.4 Regulations
All transfers of Bonds and entries on the Bond Register will be made subject to
the detailed regulations concerning transfer of Bonds attached as a schedule to
the Agency Agreement. The regulations may be changed by the Issuer with the
prior written approval of the Trustee and the Registrar. A copy of the current
regulations will be mailed by the Registrar to any Bondholder upon written
request at the Issuer’s expense.
5. INTEREST
5.1 Interest Rate and Interest Period
The Bonds bear interest from and including 4 September 2009 (the Closing Date),
at the rate of the Applicable Interest Rate calculated by reference to the
principal amount thereof and, subject to Condition 5.3, payable semi-annually in
equal instalments in arrear on 4 March and 4 September in each year (each an
Interest Payment Date), commencing on 4 March 2010.
The amount of interest payable in respect of a Bond for any period which is not
an Interest Period (as defined below) shall be calculated on the basis of the
number of days in the relevant period from (and including) the first day of such
period to but (excluding) the last day of such period divided by 180 days. For
the avoidance of doubt, accrued but unpaid interest for the final Interest
Period immediately preceding the Maturity Date shall be payable by the Issuer on
the Maturity Date.
Interest Period means the period beginning on (and including) the Closing Date
and ending on (but excluding) the first Interest Payment Date following the
Closing Date and each successive period beginning on (and including) an Interest
Payment Date and ending on (but excluding) the next succeeding Interest Payment
Date.
Bella — Placing Agreement

Page 62



--------------------------------------------------------------------------------



 



5.2 Accrual of Interest
Each Bond will cease to bear interest (i) where the Exchange Shares have been
issued and delivered to the relevant Bondholder or its nominee or trustee whose
name is specified on the Exchange Notice on the Exchange Date, from (and
including) the Exchange Date or (ii) where such Bond is being redeemed or repaid
pursuant to Condition 8 or Condition 10, from (and including) the due date for
redemption thereof unless, upon due presentation thereof, payment of principal
is improperly withheld or refused, in which event, such Bond shall continue to
bear interest, payable on demand, on the outstanding principal amount thereof at
the rate specified in Condition 7.4 and in accordance thereof.
The Issuer shall pay any such interest accrued pursuant to Condition 5.1 above
or procure that any such interest is paid by not later than the relevant date
for redemption in the case of a redemption pursuant to Condition 8 or Condition
10 or, upon the exchange of Bonds pursuant to Condition 6, and subject to
Condition 5.3, the Exchange Date by US dollars to the registered account of the
Bondholder or by US dollar cheque mailed to the registered address of the
Bondholder if it does not have a registered account.
5.3 Payments in Kind upon Exchange
At the election of the Issuer, all interest accrued on a Bond pursuant to
Condition 5.1 for the period from (and including) the Interest Payment Date
immediately prior to the Exchange Date (or, if none, the Closing Date) to (but
excluding) the Exchange Date shall be consolidated with the outstanding
principal amount of such Bond and shall thereafter for all purposes be treated
as part of the principal amount of the Bonds (including for the purpose of
calculating the number of Shares for which each Bond shall be exchanged pursuant
to Condition 6). For the avoidance of doubt, interest accrued on a Bond in
respect of any period other than the period referred to in the immediately
preceding sentence shall be paid in cash in accordance with Conditions 5.1 and
5.2.
In order to exercise such election as referred to in the immediately preceding
paragraph, the Issuer shall give notice to the Bondholders pursuant to Condition
15, to the Trustee and to the Registrar, no later than the date on which notice
required to be given under Condition 3.15(ii) is given.
For the avoidance of doubt, upon such election of the Issuer:

(a)   no additional Certificate shall be issued, nor will any existing
Certificate be amended, in respect of the additional principal amount so
converted from the interest accrued on the Bonds; and

(b)   the Registrar shall amend the Bond Register to reflect the increased
principal amount of the Bonds.

6. EXCHANGE
6.1 Mandatory Exchange

(i)   Subject as hereinafter provided, the principal amount of each Bond
(including such principal amount converted from interest pursuant to Condition
5.3) shall be automatically exchanged for the Exchange Shares at the Exchange
Price on the date of the Qualified IPO (the Exchange Date). Without prejudice to
the obligations of the Issuer under Condition 3.15, the Issuer shall forthwith
upon final determination of the date of the Qualified IPO by Sands China, send
or procure Sands China to send a

Bella — Placing Agreement

Page 63



--------------------------------------------------------------------------------



 



    written notice to the Bondholders pursuant to Condition 15 advising the
Bondholders of: (i) the Exchange Date and (ii) the Exchange Price (if then
available). For the avoidance of doubt, if the Exchange Shares are not issued
and delivered to the Bondholders pursuant to Condition 6.2(iii) below, or made
available for collection pursuant to Condition 6.2(iii) below, on the Exchange
Date in accordance with these Terms and Conditions, the Trust Deed and the
Agency Agreement, the Issuer and the Bondholders shall continue to possess and
be subject to the rights and obligations set forth in these Terms and
Conditions, the Trust Deed and the Agency Agreement.   (ii)   Exchange Price:  
    The price at which Exchange Shares will be issued and delivered upon
exchange (the Exchange Price) will be the issue price per Share to be issued or
placed out pursuant to the Qualified IPO on the Exchange Date (if denominated in
a currency other than HK$, the issue price per share shall be converted to HK$
at the Applicable Exchange Rate on the third day prior to the Exchange Date)
multiplied by 90%. The number of Exchange Shares to be issued and delivered will
be determined by dividing (x) the principal amount of the Bonds to be exchanged,
translated into HK$ at the Applicable Exchange Rate on the third day prior to
the Exchange Date (including such additional principal amount of the Bonds
converted from accrued interest pursuant to Condition 5.3), by (y) the Exchange
Price and, subject to the provisions of Condition 6.1(iii), rounding the
resulting number down to the nearest whole number of the Exchange Shares.      
If more than one Bond shall be subject to exchange at any one time by the same
Bondholder and the Exchange Shares to be issued and delivered on such exchange
are to be issued and delivered to or to the order of the same person, the number
of Exchange Shares to be issued and delivered and any sum payable to that
Bondholder will be calculated on the basis of the aggregate principal amount of
the Bonds of that Bondholder to be exchanged.   (iii)   Fractions Arising on
Exchange:       No fraction of an Exchange Share which is not divisible shall be
issued and delivered on exchange of the Bonds and the Issuer shall not be under
any obligation to make any payment to Bondholders in respect of any such
fractions and any such fraction will be rounded down to the nearest whole
multiple of a Share.

6.2 Procedure for Exchange:

(i)   Exchange Notices:       To receive the Exchange Shares, the Bondholder
must complete, execute and deposit at such Bondholder’s expense during the
office hours between 9:00 a.m. and 3:00 p.m. at least five Business Days prior
to the Exchange Date at the specified office of any Exchange Agent, a notice of
exchange (an Exchange Notice) in the form (for the time being current)
obtainable from the specified office of any Exchange Agent and in duplicate,
together with the relevant Certificate (and any certificates and other documents
as may be required by applicable law). For the avoidance of doubt, each
Bondholder shall be entitled to designate a nominee to hold on its behalf the
Exchange Shares to be issued and delivered upon exchange under this Condition 6
provided that such designations shall be made in the relevant Exchange Notice
and the Bondholder remains the beneficial owner of such Exchange Shares.

Bella — Placing Agreement

Page 64



--------------------------------------------------------------------------------



 



(ii)   Stamp and Other Duties and Payments:       The Issuer must pay directly
to the applicable taxing authority all capital, stamp, issue, registration,
documentary or similar taxes or duties or transfer costs and expenses (if any)
arising in connection with the exchange of a Bond payable in any jurisdiction
(which shall be the responsibility of Issuer as discussed below) consequent upon
the issue or delivery of Exchange Shares or any other securities, property or
cash. If the Issuer fails to pay any such expenses, the relevant Bondholder may
(but is not obligated to) tender and pay such expenses. The Issuer shall
reimburse each Bondholder in respect of the payment of such taxes, costs and
expenses and any penalties paid in respect thereof. Neither the Trustee nor the
Exchange Agents shall be under any obligation to determine whether the Issuer is
liable to make any payment (and the amount of any payment) under this Condition
6.2(ii).   (iii)   Issue and Delivery of Exchange Shares:       The Issuer shall
no later than 10:00 am (Hong Kong time) on the Exchange Date cause the Exchange
Shares to be issued to each Bondholder by crediting, or procuring the crediting
of, such shares to the securities account of each Bondholder specified in the
relevant Exchange Notice or as otherwise specified in the Exchange Notice,
provided that such Exchange Notice is delivered by the Exchange Agent to the
Issuer no later than 12:00 noon (Hong Kong time) on the third Business Day prior
to the Exchange Date (the Cut Off Time).       No Exchange Shares may be
allotted and issued to a person other than the Bondholder, its nominee or
trustee except with the consent of the Issuer (which consent shall not
unreasonably be withheld, it being understood that: (i) consent may not be
withheld with respect to allotment and issue to one of the Affiliates of the
Bondholder (except such consent may be withheld pursuant to sub-clause
(ii) below) provided that such Affiliate remains an Affiliate of such Bondholder
after the allotment and issue; and (ii) consent may be withheld with respect to
allotment and issue to any Person who or whose Affiliate is engaged in any
business activity that competes with the business of the Issuer and the
Restricted Subsidiaries or with respect to any allotment which would or might,
in the reasonable opinion of the Issuer, have a material adverse effect on the
Issuer’s or any Restricted Subsidiary’s ability to comply with applicable gaming
regulatory requirements).       In the event the Issuer has not received from
the Exchange Agent a duly completed Exchange Notice in respect of the Exchange
Shares issuable with respect to a Bond on exchange of the Bonds prior to the Cut
Off Time, the Issuer shall nonetheless on the Exchange Date cause such Exchange
Shares to be issued and allotted to the Bondholder of such Bond and the
certificate(s) of such Exchange Shares to such Bondholder to be made available
for collection by such Bondholder on the Exchange Date at the office of the
share registrar of Sands China in Hong Kong subject to the deposit of the
relevant Certificate(s) by such Bondholder at the specified office of any
Exchange Agent.       The relevant Bondholder (or, to the extent permitted by
law, the person designated in the relevant Exchange Notice, as the case may be)
will with effect from the Exchange Date, be deemed and treated by the Issuer for
all purposes as the shareholder of the number of Exchange Shares deliverable
upon exchange of the relevant Bonds (and the Issuer shall procure Sands China to
treat such relevant Bondholder as shareholder of such Exchange Shares) and, in
respect of such number of Exchange Shares, will be

Bella — Placing Agreement

Page 65



--------------------------------------------------------------------------------



 



    entitled to all rights, distributions or payments in respect of such number
of Exchange Shares from the Exchange Date, subject to and in accordance with the
memorandum and articles of association of Sands China and these Conditions (in
particular without limitation Condition 6.3).   (v)   Exchange Shares:       All
Exchange Shares issued and delivered upon exchange of the Bonds shall be issued
and delivered with full title guarantee and free from any and all Liens. The
Exchange Shares to be issued and delivered on exchange of the Bonds will be
fully paid and will rank pari passu with all fully paid Shares of the same class
in issue on the Exchange Date.   (vi)   Cancellation of Bonds       All Bonds
will be cancelled, the Bondholder’s name will be removed from the Bond Register
and all Certificate(s) will become null and void and cease to have effect on the
Exchange Date following delivery of all the Exchange Shares deliverable on
exchange of the Bonds in accordance with Condition 6.2(iii), the Trust Deed and
the Agency Agreement.

6.3 Voting Rights, etc.
Bondholders shall have no voting or other rights in respect of Shares in Sands
China prior to the Exchange Date relating to such Exchange Shares, except for
the right to have Shares issued and delivered to them or made available for
collection by them on the Exchange Date in accordance with these Terms and
Conditions.
7. PAYMENTS
7.1 Redemption Amount
Payment of the Final Redemption Amount (as defined in Condition 8.1) and the
Early Redemption Amount (as defined in Condition 8.2) (each such amount shall
hereinafter be referred to as the Redemption Amount), interest, default interest
and any Additional Amounts (as defined in Condition 9) will be in US dollars and
will be made with respect to a holder of Certificates, at its option, by
transfer to its registered account or by US dollar cheque mailed to the
registered address of the Bondholder. Payments of the applicable Redemption
Amount will only be made against surrender of the relevant Certificate at the
specified office of the Principal Agent or any of the other Paying Agents.
7.2 Registered Accounts
A Bondholder’s registered account means the US dollar account maintained by or
on behalf of it details of which appear on the Bond Register at the close of
business on the second Business Day before the due date for payment and a
Bondholder’s registered address means its address appearing on the Bond Register
at that time.
7.3 Payment Instruction
Where payment is to be made by transfer to a registered account, payment
instructions (for value on the due date or, if that is not a Business Day, for
value on the next succeeding Business Day) will be initiated and, where payment
is to be made by US dollar cheque, the cheque will be mailed on the day
preceding the due date for payment or, if later and in respect
Bella — Placing Agreement

Page 66



--------------------------------------------------------------------------------



 



of payments of applicable Redemption Amount, on the Business Day on which the
relevant Certificate is surrendered at the specified office of a Paying Agent.
7.4 Interest and Delay in Payment
If the Issuer fails to pay any sum in respect of the Bonds when the same becomes
due and payable under these Conditions, interest shall accrue on the overdue sum
at the rate of 2% per annum above the then prevailing Applicable Interest Rate
in respect of the period for which such sum is owed from the due date and ending
on the date that, following the Trustee’s receipt of such sum owed by the
Issuer, the Trustee determines to be the date on and after which payment is to
be made to the holders of the Bonds in respect thereof (both dates inclusive) as
stated in a notice given to the holders of the Bonds in accordance with
Condition 15. Such interest shall accrue on the basis of the actual number of
days elapsed and a 360-day year consisting of 12 months of 30 days each.
Bondholders will not be entitled to any interest or other payment for any delay
after the due date in receiving the amount due if the due date at the place of
payment (or, in the case of the surrender of a Certificate, the place where the
Certificate is surrendered) is not a Business Day (provided the amount is duly
provided for on or before the due date), if the Bondholder is late in
surrendering its Certificate (if required to do so) or if a cheque mailed in
accordance with this Condition arrives after the due date for payment.
7.5 Legal Holidays
In any case where any redemption date, any Interest Payment Date or the Maturity
Date of any Bond shall not be a Business Day, then (notwithstanding any other
provision of these Conditions) payment of the applicable interest or Redemption
Amount of the Bonds need not be made on such date, but may be made on the next
succeeding Business Day with the same force and effect as if made on the
relevant redemption date, Interest Payment Date or the Maturity Date.
7.6 Partial Payment
If the amount of the applicable Redemption Amount (including Additional Amounts)
which is due on the Bonds is not paid in full, the Registrar will annotate the
Bond Register with a record of the applicable Redemption Amount, interest and
default interest (if any), in fact paid, if any.
7.7 Fiscal Laws
All payments under the Bonds are subject in all cases to any applicable laws and
regulations in the place of payment, but without prejudice to the provisions of
Condition 9, no commissions or expenses shall be charged to the Bondholders in
respect of such payments.
8. REDEMPTION, PURCHASE AND CANCELLATION
8.1 Redemption at Maturity
Unless previously redeemed, exchanged, or purchased and cancelled, the Issuer
will redeem the Bonds at the Final Redemption Amount together with accrued but
unpaid interest to the date of redemption on 4 September 2014 (the Maturity
Date).
Final Redemption Amount means, in relation to each Bond, 100.00% of the
principal amount of that Bond.
Bella — Placing Agreement

Page 67



--------------------------------------------------------------------------------



 



8.2 Redemption at the Option of the Issuer
The Bonds may be redeemed at the option of the Issuer at their relevant Early
Redemption Amount (as defined below) in whole or in part together with accrued
but unpaid interest to the date of redemption at any time from (and including)
the date falling 30 days after the Closing Date to (but excluding) the Maturity
Date (any such date shall hereinafter referred to as an Issuer Optional
Redemption Date). In order to exercise such option the Issuer shall give not
less than 30 days nor more than 60 days’ notice (an Issuer Optional Redemption
Notice) to the Bondholders, the Trustee and the Paying Agent, which notice
shall:

(a)   be irrevocable;   (b)   specify the Issuer Optional Redemption Date;

(c)   in the case of a partial redemption, the percentage of the total
outstanding principal amount of the Bonds to be redeemed (the Relevant
Percentage); and

(d)   shall oblige the Issuer to redeem the Bonds at the Early Redemption Amount
together with accrued but unpaid interest on the Issuer Optional Redemption Date
specified in such notice,

provided that:

(i)   on any Issuer Optional Redemption Date the Issuer shall issue to the
holder of each Bond a warrant instrument in the form set out in Schedule 4 in
respect of each Bond and, for the avoidance of doubt, a Bondholder holding such
number of Bonds so redeemed by the Issuer on such Issuer Optional Redemption
Date shall be entitled to receive an equivalent number of warrants in the form
set out in Schedule 4; and

(ii)   the Issuer may not issue such notice or designate an Issuer Optional
Redemption Date unless the proposed redemption relates to Bonds the total
principal amount of which (after being rounded down pursuant to the next
sentence) is not less than US$50,000,000.

In the case of a partial redemption of the Bonds, the number of Bonds held by
each Bondholder to be redeemed shall be determined by multiplying:

(a)   the total number of Bonds held by such Bondholder; by   (b)   the Relevant
Percentage,

and rounding such number down to the nearest integer.
Early Redemption Amount means, in relation to each Bond, 100.00% of the
principal amount of that Bond.
8.3 Redemption at the Option of Bondholders
Any Bondholder may, unless notice of redemption of all of the Bonds pursuant to
paragraph 8.2 shall have been given by the Issuer on or prior to the date of
deposit of a demand of redemption under this paragraph 8.3, by completing,
signing and depositing at the specified office of a Paying Agent during normal
business hours of such Paying Agent not less than 30 days nor more than 60 days
prior to 4 September 2012 (the Bondholder Optional Redemption Date) a demand of
redemption in the form obtainable from any Paying Agent,
Bella — Placing Agreement

Page 68



--------------------------------------------------------------------------------



 



require the Issuer to redeem on the Bondholder Optional Redemption Date all or
some only (being US$250,000 in principal amount or an integral multiple thereof)
of the Bonds held by such holder or the Bonds represented by Certificates held
by such holder at their Early Redemption Amount together with all accrued and
unpaid interest to the date of redemption. No such demand of redemption will be
valid unless completed in its entirety.
Any such demand of redemption will be irrevocable, unless its revocation is
approved in writing by the Issuer not later than five (5) days prior to the
Bondholder Optional Redemption Date, and will bind the Issuer, upon surrender by
the Bondholder of the Certificates in respect of the relevant Bond or Bonds at
the specified office of the Paying Agent with which the demand of redemption was
deposited, to redeem the Bonds to which such demand relates.
8.4 Repurchase in the Event of Change of Control
If a Change of Control shall have occurred, the Issuer shall as soon as possible
give notice of that fact to the Bondholders, the Trustee and the Principal Agent
(the Change of Control Notice) in accordance with Condition 15 promptly upon,
and in any event within three (3) days after it becomes aware of, such Change of
Control.
If a Change of Control occurs, each Bondholder, shall have the right (the Change
of Control Put Right), subject to Condition 8.5, at such Bondholder’s option, to
require the Issuer to repurchase all (or any portion of the principal amount
thereof which is US$250,000 or an integral multiple thereof) of such
Bondholder’s Bonds on the date set by the Issuer for such repurchase (the Change
of Control Put Date), which shall not be less than 30 nor more than 60 days
following the date on which the Issuer notifies the Bondholders, the Trustee and
the Principal Agent in writing of the Change of Control, at a price equal to
their Early Redemption Amount (the Change of Control Put Price) together with
accrued but unpaid interest to the date of redemption.
8.5 Repurchase Procedures
Promptly upon, and in any event within three (3) days after the Issuer becoming
aware of a Change of Control, the Issuer will provide (or procure the provision
of) notice to each Bondholder, the Trustee and the Principal Agent regarding
such holders’ Change of Control Put Right in accordance with Condition 15. Such
notice shall state, as appropriate:

(i)   the Change of Control Put Date;   (ii)   the date of such Change of
Control and, briefly, the events causing such Change of Control;   (iii)   the
date by which the Redemption Demand (as defined below) must be given;   (iv)  
the Change of Control Put Price;   (v)   the names and addresses of all Paying
Agents;

(vi)   the procedures that Bondholders must follow and the requirements that
holders must satisfy in order to exercise their the Change of Control Put Right;
and

(vii)   that a Redemption Demand, once validly given, may not be withdrawn.

To exercise its right to require the Issuer to purchase the Bonds, the
Bondholder must deliver a written irrevocable notice of the exercise of such
right (a Redemption Demand) together
Bella — Placing Agreement

Page 69



--------------------------------------------------------------------------------



 



with the Certificates to any Paying Agent on any Business Day prior to the close
of business at the location of such Paying Agent on such day and which day is
not less than five Business Days prior to the Change of Control Put Date.
8.6 Purchases
The Issuer or any of its Subsidiaries may at any time and from time to time
purchase Bonds at any price in the open market or otherwise. Such Bonds may, at
the option of the Issuer or the relevant Subsidiary, be held, resold or
surrendered to any Paying Agent for cancellation. The Bonds so purchased, while
held by or on behalf of the Issuer or any of its Subsidiaries, shall not entitle
the Bondholder to vote at any meeting of the Bondholders and shall not be deemed
to be outstanding for the purpose of calculating the quorum at a meeting of the
Bondholders or for the purpose of Conditions 10, 12 and 13.
8.7 Cancellation
All Bonds redeemed or converted by the Issuer or purchased and surrendered to
any Paying Agent for cancellation as provided in Condition 8.6 above will
forthwith be cancelled and all Certificates in respect of cancelled Bonds will
be forwarded to or to the order of the Principal Agent, whereupon such
Certificate shall be destroyed and a certificate of destruction furnished to the
Issuer upon the written request of the Issuer.
8.8 Redemption Notices
All notices to Bondholders, the Trustee and the Paying Agent given by or on
behalf of the Issuer pursuant to this Condition will be given, in the case of
notices to the Bondholders only in accordance with Condition 15, and will in all
cases specify the date for redemption, the manner in which redemption will be
effected and the aggregate principal amount of the Bonds outstanding as at the
latest practicable date prior to the notice. All Bonds in respect of which a
redemption notice is given shall be redeemed as provided in this Condition 8 on
the relevant redemption date.
9. TAXATION
All payments made by the Issuer or a successor (each a Payor) on the Bonds,
including the applicable Redemption Amount, will be made free and clear of, and
without withholding or deduction for, or on account of, any present or future
taxes, duties, assessments or governmental charges of whatever nature (Taxes)
unless the withholding or deduction of such Taxes is then required by law. If
any deduction or withholding for, or on account of, any Taxes imposed or levied
by or on behalf of:

(1)   Cayman Islands, Macau SAR or any political subdivision or governmental
authority thereof or therein having power to tax;

(2)   any jurisdiction from or through which payment on the Bonds is made, or
any political subdivision or governmental authority thereof or therein having
the power to tax; or

(3)   any other jurisdiction in which a Payor is organised or otherwise
considered to be a resident for tax purposes, or any political subdivision or
governmental authority thereof or therein having the power to tax (each of
clause (1), (2) and (3), a Relevant Taxing Jurisdiction),

Bella — Placing Agreement

Page 70



--------------------------------------------------------------------------------



 



will at any time be required from any payments made with respect to the Bonds,
including payments of the applicable Redemption Amount, interest or default
interest, the Payor will withhold such Taxes and pay them to the relevant
government authority and the Payor will pay (together with such payments) such
additional amounts (the Additional Amounts) as may be necessary in order that
the net amounts received in respect of such payments by each Bondholder after
such withholding or deduction (including any such deduction or withholding from
such Additional Amounts), equal the amounts which would have been received in
respect of such payments in the absence of such withholding or deduction. The
foregoing obligation to pay Additional Amounts does not apply to or with respect
to:

(i)   any Taxes that would not have been imposed, deducted or withheld but for
the Bondholder being or having been connected with a Relevant Taxing
Jurisdiction or any political subdivision thereof (including without limitation
being a citizen or resident or national of, or carrying on a business or
maintaining a permanent establishment in, or being physically present in a
Relevant Taxing Jurisdiction) other than merely by holding such Bond or
receiving the applicable Redemption Amount, interest or default interest, in
respect thereof; or   (ii)   any Taxes imposed, deducted or withheld by reason
of the failure of a Bondholder to comply with a reasonable request of the Issuer
to provide information, documents or other evidence concerning the nationality,
residence or identity of the Bondholder pursuant to any requirement or provision
under a statute, treaty, regulation or administrative practice to establish
entitlement to exemption from or reduction of all or part of any Taxes; or  
(iii)   any Taxes imposed, deducted or withheld by reason of the failure of a
Bondholder to present a Bond (where presentation is required) for payment within
30 days after the Relevant Date except to the extent that the holder thereof
would have been entitled to such additional payment on presenting the same for
payment on the last day of such 30-day period; for this purpose the Relevant
Date in relation to any payments of the applicable Redemption Amount of,
interest or default interest, on, any Bond means: (a) the due date for payment
thereof, or (b) if the full amount of the monies payable on such date has not
been received by the Trustee on or prior to such due date, the date on which,
the full amount of such monies having been so received, notice to that effect is
duly given to holders of the Bonds in accordance with the Trust Deed; or   (iv)
  any Taxes that are imposed, deducted or withheld on a payment to an individual
pursuant to European Council Directive 2003/48/EC (the Directive) or pursuant to
any law implementing or complying with, or introduced in order to conform to the
Directive; or   (v)   any Taxes that are imposed, deducted or withheld that a
Bondholder could have avoided by presenting (where presentation is required) the
relevant Bond to, or otherwise accepting payment from, another paying agent in a
member state of the European Union; or   (vi)   any combination of (i) through
(v) above.

The Issuer will provide the Trustee with documentation evidencing the payment of
such Taxes. Copies of such documentation will be made available by the Issuer to
any Bondholder or any Paying Agent, as applicable, upon request therefor.
The Issuer shall promptly pay when due any present or future stamp, court or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise in any
Bella — Placing Agreement

Page 71



--------------------------------------------------------------------------------



 



jurisdiction from the execution, delivery or registration of each Bond or any
other document or instrument referred to herein or therein (including the Trust
Deed and the Agency Agreement), which are (i) imposed by a Relevant Taxing
Jurisdiction, or (ii) imposed by any jurisdiction if such amounts are required
to be paid as a result of or in connection with, the enforcement of the Bonds or
any other such document or instrument following the occurrence of any Event of
Default with respect to the Bonds. All references to the Redemption Amount,
Final Redemption Amount, Early Redemption Amount, interest, default interest (if
any) and any other amount payable by the Issuer in respect of the Bonds shall be
deemed to include any Additional Amounts which may be payable in respect thereof
under this Condition 9.
10. EVENTS OF DEFAULT
(A) In case one or more of the following events (each an Event of Default)
(whatever the reason for such Event of Default and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body) shall have occurred, that is to say:

(i)   a default is made in the payment of any principal (including the Final
Redemption Amount or the Early Redemption Amount) or interest due in respect of
the Bonds;

(ii)   failure by the Issuer to procure the issue and delivery of the Exchange
Shares as and when such Exchange Shares are required to be issued and delivered
following exchange of a Bond;

(iii)   the Issuer or any Restricted Subsidiary does not perform or comply with
one or more of its other obligations in the Bonds, Trust Deed or the Agency
Agreement which default is incapable of remedy or, if capable of remedy, is not
remedied within thirty (30) days after written notice of such default shall have
been given to the Issuer by the Trustee;

(iv)   any party to the Deed of Subordination does not perform or comply with
one or more of its other obligations under the Deed of Subordination;

(v)   the Issuer or any Restricted Subsidiary is (or is deemed by law or a court
to be) insolvent or bankrupt or unable to pay its debts, stops, suspends or
threatens to stop or suspend, payment of all of (or all of a particular type of)
its debts, proposes or makes any agreement for the deferral, rescheduling or
other readjustment of all of (or all of a particular type of) its debts (or of
any part which it will otherwise be unable to pay when due), proposes or makes a
general assignment or an arrangement or composition with or for the benefit of
the relevant creditors in respect of any of such debts or a moratorium is agreed
or declared in respect of or affecting all or any part of (or of a particular
type of) the debts of the Issuer or any Restricted Subsidiary;

(vi)   (i) the Indebtedness under the Credit Agreement becomes or becomes
capable of being declared due and payable prior to its stated maturity by reason
of any actual or potential default, event of default or the like (howsoever
described), or (ii) any steps are taken for the enforcement of any part of the
security granted in favour of the lenders under the Credit Agreement;

(vii)   (i) any other present or future Indebtedness of the Issuer or any
Restricted Subsidiary becomes (or becomes capable of being declared) due and
payable prior to its stated maturity by reason of any actual or potential
default, event of default or the like (howsoever described), or (ii) any such
Indebtedness is not paid when due or, as the

Bella — Placing Agreement

Page 72



--------------------------------------------------------------------------------



 



    case may be, within any applicable grace period, or (iii) the Issuer or any
Restricted Subsidiary fails to pay when due any amount payable by it under any
present or future guarantee for, or indemnity in respect of, any moneys borrowed
or raised, provided that the aggregate amount of the relevant Indebtedness,
guarantees and indemnities in respect of which one or more of the events
mentioned above in this Condition 10(A)(vii) have occurred equals or exceeds
US$100 million or its equivalent (if the amount of such Indebtedness, guarantees
and indemnities is denominated in: (a) HK dollars, converted to US dollars at
the Applicable Exchange Rate; or (b) other currencies, as reasonably determined
on the basis of the middle spot rate for the relevant currency against the US
dollars as quoted by any leading bank selected by the Issuer and approved by the
Trustee, in each case, on the day on which such Indebtedness becomes due and
payable or is not paid or any such amount becomes due and payable or is not paid
under any such guarantee or indemnity);

(viii)   a distress, attachment, execution or other legal process is levied,
enforced or sued out on or against any material part of the property, assets or
revenues of the Issuer or any Restricted Subsidiary of the Issuer, which is
material to the Issuer and the Restricted Subsidiaries as a whole, and is not
discharged or stayed within fourteen (14) days;

(ix)   an order is made or an effective resolution passed for the winding-up or
dissolution (otherwise than on a solvent basis), judicial management or
administration of the Issuer, any Restricted Subsidiary, or the Issuer or any
Restricted Subsidiary ceases or threatens to cease to carry on all or
substantially all of its business or operations, except for the purpose of and
followed by a reconstruction, amalgamation, reorganisation, merger or
consolidation on terms approved by an Ordinary Resolution of the Bondholders;

(x)   an encumbrancer takes possession or an administrative or other receiver or
an administrator is appointed of the whole or any substantial part of the
property, assets or revenues of the Issuer or any of the Restricted Subsidiary
(as the case may be), which is material to the Issuer and the Restricted
Subsidiaries as a whole, and is not discharged within fourteen (14) days;

(xi)   it is or will become unlawful for the Issuer or any Restricted Subsidiary
to perform or comply with any one or more of its obligations under any of the
Bonds, the Agency Agreement or the Trust Deed;

(xii)   it is or will become unlawful for any party to the Deed of Subordination
to perform or comply with any one or more of its obligations under the Deed of
Subordination;

(xiii)   any step is taken by any person with a view to the seizure, compulsory
acquisition, expropriation or nationalisation of all or a material part of the
assets of the Issuer or any Restricted Subsidiary, which is material to the
Issuer and the Restricted Subsidiaries as a whole and is not discharged within
fourteen (14) days;

(xiv)   any action, condition or thing (including the obtaining or effecting of
any necessary consent, approval, authorisation, exemption, filing, licence,
order, recording or registration) at any time required to be taken, fulfilled or
done in order (a) to enable each of the Issuer and the Restricted Subsidiaries
lawfully to exercise its rights and perform and comply with its obligations
under the Bonds, the Trust Deed and the Agency Agreement, (b) to ensure that
those obligations are legally binding and enforceable and (c) to make the Bonds,
the Trust Deed and the Agency Agreement admissible in evidence in the courts of
England is not taken, fulfilled or done;

Bella — Placing Agreement

Page 73



--------------------------------------------------------------------------------



 



(xv)   any action, condition or thing (including the obtaining or effecting of
any necessary consent, approval, authorisation, exemption, filing, licence,
order, recording or registration) at any time required to be taken, fulfilled or
done in order (a) to enable each party to the Deed of Subordination lawfully to
exercise its rights and perform and comply with its obligations under the Deed
of Subordination, (b) to ensure that those obligations are legally binding and
enforceable and (c) to make the Deed of Subordination admissible in evidence in
the courts of England is not taken, fulfilled or done;

(xvi)   the Deed of Subordination is unenforceable or invalid or shall for any
reason cease to be in full force and effect with respect to any party thereto or
is claimed to be unenforceable, invalid or not in full force and effect by any
party thereto;

(xvii)   any of the Gaming Concession Guaranty, Gaming License and the Gaming
Concession Contract (or any amendment or supplement in relation thereto) is
revoked or becomes unenforceable or invalid or shall for any reason cease to be
in full force and effect;

(xviii)   Sands China fails to keep available for issue free from pre-emptive
rights and Liens sufficient unissued capital of Sands China for exchange of the
Bonds pursuant to these Terms and Conditions and the Trust Deed; or

(xix)   any event occurs which under the laws of any relevant jurisdiction has
an analogous effect to any of the events referred to in paragraphs (v) to
(x) and (xiii) above,

then the Trustee, at its sole discretion may, and if so requested in writing by
the holders of more than 25% of the principal amount of the Bonds then
outstanding or if so directed by an Ordinary Resolution of the Bondholders,
shall (subject to it being indemnified and/or secured by the Bondholders to its
satisfaction), give notice to the Issuer that the Bonds are, and they shall
accordingly thereby become, immediately due and repayable at their Early
Redemption Amount together with all accrued and unpaid interest.
11. PRESCRIPTION
Claims in respect of the principal amount (including any Redemption Amount) will
become prescribed unless made within ten years from the relevant date and claims
in respect of any interest or default interest will become prescribed unless
made within five years from the relevant date.
12. REMEDIES AND ENFORCEMENT
12.1 Suits for Enforcement:
In case an Event of Default has occurred and has not been waived, the Trustee
may proceed to protect and enforce the rights vested in it by the Trust Deed by
such appropriate judicial proceedings as the Trustee shall deem most effectual
to protect and enforce any of such rights, either at law or in equity or in
bankruptcy or otherwise, whether for the specific enforcement of any covenant or
agreement contained in the Trust Deed or in aid of the exercise of any power
granted in the Trust Deed or to enforce any other legal or equitable right
vested in the Trustee by the Trust Deed or by law but the Trustee will not be
bound to take any such action or proceedings unless (i) it shall have been so
requested in writing by the holders of more than 25% of the principal amount of
the Bonds then outstanding or shall have been so directed by an Ordinary
Resolution of the Bondholders and (ii) it shall have been indemnified and/or
secured to its satisfaction.
Bella — Placing Agreement

Page 74



--------------------------------------------------------------------------------



 



12.2 Limitations on Suits by Bondholders:
No Bondholder shall have any right by virtue or by availing of any provision of
the Trust Deed to institute any action or proceeding at law or in equity or in
bankruptcy or otherwise upon or under or with respect to the Trust Deed, or for
the appointment of a trustee, receiver, liquidator, custodian or other similar
official or for any other remedy under the Trust Deed, unless (i) the holders of
more than 25% in aggregate principal amount of the Bonds then outstanding shall
have made written request upon the Trustee or (ii) an Ordinary Resolution has
been passed by the Bondholders to direct the Trustee, to institute such action
or proceedings in its own name as trustee under the Trust Deed and shall have
offered to the Trustee indemnity or security satisfactory to it in its sole
discretion as it may require against the costs, expenses and liabilities to be
incurred therein or thereby and the Trustee for 60 days after its receipt of
such notice (or Ordinary Resolution), request and offer of indemnity or security
shall have failed to institute any such action or proceedings and no direction
inconsistent with such written request shall have been given to the Trustee
pursuant to the Trust Deed; it being understood and intended, and being
expressly covenanted by the taker and holder of every Bond with every other
taker and holder and the Trustee, that no one or more holders of Bonds shall
have any right in any manner whatever by virtue or by availing of any provision
of the Trust Deed to affect, disturb or prejudice the rights of any other holder
of Bonds, or to obtain or seek to obtain priority over or preference to any
other such holder or to enforce any right under the Trust Deed, except in the
manner provided in the Trust Deed and for the equal, ratable and common benefit
of all holders of Bonds. For the protection and enforcement of the provisions of
this Condition 12, each and every Bondholder and the Trustee shall be entitled
to such relief as can be given either at law or in equity.
13. MEETINGS OF BONDHOLDERS; MODIFICATION AND WAIVER
The Trust Deed contains provisions for convening meetings of the Bondholders to
consider any matter affecting their interests, including the sanctioning by
Ordinary Resolution of a modification of the Bonds, these provisions or any
relevant provisions of the Trust Deed. Such a meeting may be convened by the
Issuer, the Trustee or at the request of Bondholders holding more than 25% in
principal amount of the Bonds for the time being outstanding. The quorum at any
such meeting for passing an Ordinary Resolution is two or more persons holding
or representing more than one-half in principal amount of the Bonds for the time
being outstanding, or at any adjourned meeting two or more persons being or
representing Bondholders whatever the principal amount of the Bonds so held or
represented, except that at any meeting the business of which includes the
modification of certain provisions of the Trust Deed, these provisions or the
Bonds (including modifying the date of maturity of the Bonds, reducing or
cancelling the amount of interest or principal (including Early Redemption
Amount and Final Redemption Amount) payable in respect of the Bonds, altering
the currency of payment of the Bonds or modifying any provision in respect of
the exchange of the Bonds), the quorum shall be two or more persons holding or
representing more than three-quarters in principal amount of the Bonds for the
time being outstanding, or at any adjourned such meeting two or more persons
holding or representing more than one-quarter in principal amount of the Bonds
for the time being outstanding.
An Ordinary Resolution passed at any meeting of the Bondholders shall be binding
on all the Bondholders, whether or not they are present at the meeting. The
Trust Deed provides that a written resolution signed by or on behalf of the
holders of not less than 90% in principal amount of Bonds outstanding shall be
as valid and effective as a duly passed Ordinary Resolution. The Trust Deed
provides that the Trustee may, but shall not be obliged to, agree, without the
consent of the Bondholders to any modification (subject to certain exceptions as
provided in the Trust Deed) of, or to any waiver or authorisation of any breach
or proposed
Bella — Placing Agreement

Page 75



--------------------------------------------------------------------------------



 



breach of, any of these Terms and Conditions or any of the provisions of the
Trust Deed, or may determine that any condition, event or act which, but for
such determination, would constitute an Event of Default, shall not be treated
as such which in any such case, in the opinion of the Trustee, is not materially
prejudicial to the interests of the Bondholders or to any modification of any of
these Terms and Conditions of the Bonds or to any modification of any of the
provisions of the Trust Deed which is (in the opinion of the Trustee) of a
formal, minor or technical nature or which is made to correct a manifest error
or to comply with mandatory provisions of law. Any such modification, waiver,
authorisation or determination shall be binding on the Bondholders and, unless
the Trustee agrees otherwise, any such modification shall be notified to the
Bondholders as soon as practicable thereafter in accordance with Condition 15.
In connection with the exercise by it of any of its trusts, powers, authorities
or discretions (including, but without limitation, any modification, waiver,
authorisation or substitution), the Trustee shall have regard to the interests
of the Bondholders as a class and, in particular, but without limitation, need
not have regard to the consequences of such exercise for individual Bondholders
resulting from their being for any purpose domiciled or resident in, or
otherwise connected with, or subject to the jurisdiction of, any particular
territory and the Trustee shall not be entitled to require, nor shall any
Bondholder be entitled to claim, from the Issuer or any other person any
indemnification or payment in respect of any tax consequence of any such
exercise upon individual Bondholders.
14. REPLACEMENT OF CERTIFICATES
In case any Certificate shall become mutilated, defaced or be apparently
destroyed, lost or stolen, the Issuer in its discretion may execute, and upon a
written order and at the cost of the Issuer, the Registrar shall authenticate
and deliver, a new Certificate, for an equal principal amount, bearing a number
not contemporaneously outstanding, in exchange and substitution for the
mutilated or defaced Certificate, or in lieu of and substitution for the
Certificate so apparently destroyed, lost or stolen; provided that in the case
of a mutilated or defaced Certificate, such Certificate shall have been
surrendered to the Registrar. In every case the applicant for a substitute
Certificate shall furnish to the Issuer and to the Registrar and any agent of
the Issuer or the Registrar such security or indemnity as may be required by
them to indemnify and defend and to save each of them harmless and, in every
case of destruction, loss or theft, evidence to their satisfaction of the
apparent destruction, loss or theft of such Certificate and of the ownership
thereof.
15. NOTICES
All notices to Bondholders shall be validly given if in writing and mailed by
first class mail to them at their respective addresses in the register of
Bondholders maintained by the Registrar. Any such notice shall be deemed to have
been given on the seventh day after being so mailed, as the case may be.
16. CURRENCY INDEMNITY
US dollars is the sole currency of account and payment for all sums payable by
the Issuer under or in connection with the Bonds, including damages. Any amount
received or recovered in a currency other than US dollars (whether as a result
of, or of the enforcement of, a judgment or order of a court of any
jurisdiction, in the insolvency, winding-up or dissolution of the Issuer or
otherwise) by any Bondholder in respect of any sum expressed to be due to it
from the Issuer shall only constitute a discharge to the Issuer to the extent of
the US dollar amount which the recipient is able to purchase with the amount so
received or recovered in that other currency on the date of that receipt or
recovery (or, if it is not practicable to make
Bella — Placing Agreement

Page 76



--------------------------------------------------------------------------------



 



that purchase on that date, on the first date on which it is practicable to do
so). If that US dollar amount is less than the US dollar amount expressed to be
due to the recipient under any Bond, the Issuer shall indemnify it against any
loss sustained by it as a result. In any event, the Issuer shall indemnify the
recipient against the cost of making any such purchase. For the purposes of this
Condition, it will be sufficient for the Bondholder to demonstrate that it would
have suffered a loss had an actual purchase been made. These indemnities
constitute a separate and independent obligation from the Issuer’s other
obligations, shall give rise to a separate and independent cause of action,
shall apply irrespective of any indulgence granted by any Bondholder and shall
continue in full force and effect despite any other judgment, order, claim or
proof for a liquidated amount in respect of any sum due under any Bond or any
other judgment or order.
17. SATISFACTION AND DISCHARGE OF THE TRUST DEED
If at any time (i) the Issuer shall have paid or caused to be paid the
Redemption Amount (together with all accrued but unpaid interest) of on, all the
Bonds outstanding, as and when the same shall have become due and payable, or
(ii) the Issuer shall have delivered to the Trustee for cancellation all Bonds
theretofore authenticated (other than any Bonds which shall have been destroyed,
lost or stolen and which shall have been replaced or paid as provided in
Condition 14) the Trust Deed shall cease to be of further effect (except as to
any surviving rights of conversion, registration of transfer or exchange of
Bonds and any other provisions therein expressly provided for and, if
applicable, any right to receive Additional Amounts under Condition 9), and the
Trustee, on demand of and at the expense of the Issuer, shall execute proper
instruments acknowledging satisfaction and discharge of the Trust Deed.
18. AGENTS
The names of the initial Exchange Agents, the initial Registrar, the initial
Transfer Agents and the initial Paying Agents and their specified offices are
set out in the Trust Deed or the Agency Agreement. The Issuer reserves the
right, subject to the prior written approval of the Trustee, at any time to vary
or terminate the appointment of any Exchange Agent, Transfer Agent or Paying
Agent in accordance with the Agency Agreement and to appoint additional or other
Exchange Agents, Transfer Agents, or Paying Agents, provided that the Issuer
will at all times maintain the Registrar and all Transfer Agents outside of the
United Kingdom and Hong Kong, such Registrar will maintain the Bond Register
outside of the United Kingdom and Hong Kong and the Issuer will at all times
maintain a Paying Agent in London and, provided, further, that, upon the
implementation of the Directive or any law implementing or complying with, or
introduced in order to conform to, such Directive, the Issuer will maintain a
Paying Agent in a Member State of the European Union that is not obliged to
withhold or deduct tax pursuant to such Directive or law. Notice of any such
termination or appointment, of any changes in the specified offices of the
Exchange Agents, the Transfer Agents, or the Paying Agents and of any change in
the identity of the Registrar, the Principal Agent or the Principal Exchange
Agent will be given promptly by the Issuer to the Bondholders in accordance with
Condition 15.
19. INDEMNIFICATION
The Trust Deed contains provisions that the Issuer covenants to indemnify the
Trustee for itself and on behalf of its officers, directors, employees and
agents, to the fullest extent permitted by applicable law, for, and to hold the
Trustee (for itself and on behalf of such Persons) harmless against, any loss,
liability or expense incurred without willful misconduct, willful default, gross
negligence, fraud, breach of trust in relation to the Trustee’s duties under the
Trust Deed or breach of duty on such Person’s part, arising out of or in
connection with the acceptance or administration of the Trust Deed or the trusts
thereunder and its duties
Bella — Placing Agreement

Page 77



--------------------------------------------------------------------------------



 



thereunder, including the costs and expenses of defending itself against or
investigating any claim of liability in the premises. The obligations of the
Issuer under the Trust Deed to compensate and indemnify the Trustee and to pay
or reimburse the Trustee for properly incurred expenses, disbursements and
advances shall constitute additional Indebtedness under the Trust Deed and shall
survive the satisfaction and discharge of the Trust Deed or the resignation or
removal of the Trustee. Such additional Indebtedness shall be a senior claim to
that of the Bonds upon all property and funds held or collected by the Trustee
as such, except funds held in trust for the benefit of the holders of particular
Bonds, and the Bonds are subordinated to such senior claim.
20. GOVERNING LAW AND JURISDICTION
The Bonds, the Trust Deed, the Agency Agreement and any non-contractual
obligations arising out of or in connection with them are governed by, and shall
be construed in accordance with, the laws of England and Wales. In relation to
any legal action or proceedings arising out of or in connection with the Trust
Deed, the Agency Agreement and the Bonds, the Issuer has in the Trust Deed and
the Agency Agreement irrevocably submitted to the jurisdiction of the courts of
England and Wales. The Issuer has appointed Law Debenture Corporate Services
Limited of 5th Floor, 100 Wood Street, London EC2V 7EX, United Kingdom as its
agent for service of process.
Bella — Placing Agreement

Page 78



--------------------------------------------------------------------------------



 



SCHEDULE 1
Indebtedness existing on the Closing Date

                  Loan Agreement   Borrower   Amount of Indebtedness
1. 
  Credit Agreement   VML US   US$3.3 billion 
 
           
2. 
  Loan Agreement dated 18 March 2008 between VML and Banco Nacional Ultramarino,
SA   VML   Approximately US$11 million
 
           
3. 
  Various capital leases   Various Restricted Subsidiaries of the Issuer  
Approximately $575,000

Bella — Placing Agreement

Page 79



--------------------------------------------------------------------------------



 



SCHEDULE 2
[Intentionally omitted]
Bella — Placing Agreement

Page 80



--------------------------------------------------------------------------------



 



SCHEDULE 3
Definitions
Additional Development Excluded Subsidiaries means Excluded Subsidiaries of the
Issuer that, directly or indirectly, own or are intended to own the Additional
Developments.
Additional Developments means any casino hotel resorts, retail complexes, or
standalone casinos developed on properties not located within any Site (as
defined in the Credit Agreement), which developments will be owned, operated and
maintained (other than any portion thereof (which may be the entirety of the
development in the case of a stand-alone casino) comprising a casino or gaming
area, which shall be operated by VML) by Additional Development Excluded
Subsidiaries and/or other Persons other than the Issuer or any Restricted
Subsidiary (with all costs and liabilities related to such sites to be borne
exclusively by the Additional Development Excluded Subsidiaries and/or such
other Persons with no recourse to the Issuer or any Restricted Subsidiary except
as otherwise permitted by these Terms and Conditions).
An Affiliate of any specified person means any other person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified person. With respect to any Bondholder, a Person
shall be deemed to be “controlled by” another Person if such other Person
possesses, directly or indirectly, power to vote 51% or more of the securities
(on a fully diluted basis) having ordinary voting power for the election of
directors, managing general partners or managers, as the case may be. With
respect to all other Persons, “control” (including, with correlative meanings,
the terms “controlling”, “controlled by” and “under common control with”), as
applied to any such other Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities or by contract
or otherwise; provided, however, that so long as no other Person or group of
Persons beneficially owns a majority of voting securities of such Person, the
beneficial owner of 20% or more of the voting securities of a Person shall be
deemed to have control.
Applicable Exchange Rate on any date means the rate for exchanging US dollars
and HK dollars which appears on the Reuters screen “HKDFIX” at or around 11:00
am (Hong Kong time) on the relevant date; and if such rate is unavailable on a
particular date the Applicable Exchange Rate in effect for the last preceding
date on which the Applicable Exchange Rate is available shall be deemed to be
the Applicable Exchange Rate for such date.
Applicable Interest Rate means:

(a)   for the period from (and including) the Closing Date to (but excluding) 4
September 2010, 9% per annum;

(b)   for the period from (and including) 4 September 2010 to (but excluding) 4
September 2011, 12% per annum; and

(c)   for the period from (and including) 4 September 2011 to (but excluding)
the Maturity Date, 15% per annum.

Architectural Services Agreement means:

(a)   with respect to the Sands Macao Podium Expansion Project, that certain
Architectural Services Agreement dated as of 6 September 2002 between VML and
Paul Steelman, Ltd., as supplemented and amended by that certain change order
dated as of 4 March

Bella — Placing Agreement

Page 81



--------------------------------------------------------------------------------



 



    2005, and that certain Lead Consultant’s Agreement dated as of 23 May 2006
between VML and Aedas (Macau) Limited;

(b)   with respect to the Venetian Macao Overall Project, that certain Lead
Consultant’s Agreement dated as of 14 November 2005, by and among Venetian Cotai
Limited, Aedas (Macau) Limited and HKS Architecture, Ltd; and

(c)   with respect to any other active Project, any other material agreement
relating to the provision of architectural or design services for such Project
entered into by Sands China, the Issuer or any Restricted Subsidiary.

Asset Sale means the sale by the Issuer or any Restricted Subsidiary to any
Person of:

(a)   any of the Equity Securities of any of such seller’s direct Subsidiaries;

(b)   substantially all of the assets of any division or line of business of the
Issuer or any Restricted Subsidiary; or

(c)   any other assets (whether tangible or intangible) of the Issuer or any
Restricted Subsidiary (other than (i) inventory or goods sold in the ordinary
course of business, (ii) sales, transfers or other dispositions permitted by
subsections (i), (ii), (iii), (iv), (v), (vi), (vii), (viii), (ix), (x), (xi),
(xii), (xviii), (xix) or (xxiii) of Condition 3.5, or (iii) any other assets to
the extent that the fair market value of such assets sold during any Fiscal Year
is less than or equal to US$3,000,000).

Average Life means, as of any date of determination with respect to any
Indebtedness, the quotient obtained by dividing (1) the sum of the products of
(a) the number of years from such date of determination to the dates of each
successive scheduled principal payment (including, without limitation, any
sinking fund requirements) of such Indebtedness and (b) the amount of such
principal payment by (2) the sum of all such principal payments.
Business Day means, except as otherwise specifically provided in the Trust Deed,
a day (other than a Saturday or Sunday) on which commercial banks are generally
open for business in New York, London and Hong Kong, or if the context requires
otherwise, in the relevant place, including in connection with the surrender of
a Certificate, the place where such Certificate is surrendered.
Capital Lease as applied to any Person, means any lease of any property (whether
real, personal or mixed) by that Person as lessee that, in conformity with GAAP,
is accounted for as a capital lease on the balance sheet of that Person. For
purposes of these Terms and Conditions, the amount of a Person’s obligation
under a Capital Lease shall be the capitalised amount thereof, determined in
accordance with GAAP, and the stated maturity thereof shall be the date of the
last payment of rent or any other amount due under such lease prior to the first
date upon which such lease may be terminated by the lessee without payment of a
premium or a penalty.
Casino Operation Land Concession Contract means, for any Casino Operation
Project, the land concession contract covering the Site on which the related
Other Resort Project is located (or is planned to be located).
Casino Operation Project means the acquisition (and subsequent ownership by VML
via a condominium or “air parcel” structure or through ownership of the entire
casino building and related infrastructure) of the gaming and/or showroom and/or
retail space “shell”, the fit out
Bella — Placing Agreement

Page 82



--------------------------------------------------------------------------------



 



of such shell and operation of games of chance, showrooms and retail space in
such “shell” which is located in (or contiguous to) any Other Resort Project.
Change of Control means any sale, pledge or other transfer of Equity Securities
whereby (a) the Parent ceases to own, directly or indirectly, at least 50.1% of
the voting Equity Securities of Sands China and the Issuer; or (b) the Issuer
ceases to own directly or indirectly 100% of the Equity Securities of each
Restricted Subsidiary and each Cotai Strip Excluded Subsidiary (subject to
applicable mandatory minority shareholder requirements in accordance with legal
requirements of Macau SAR, the Permitted 10% Equity Sale and the Permitted VOL
Equity Sale).
Code means the United States Internal Revenue Code of 1986, as amended to the
date hereof and from time to time hereafter, and any successor statute.
Concession Guarantor means Banco Nacional Ultramarino, S.A. (BNU), in its
capacity as guarantor pursuant to the Land Concession Guaranty regarding the
Sands Macao Land Concession Contract and the Gaming Concession Guaranty
Conforming Adelson L/C means an unconditional, direct pay letter of credit which
(a) is obtained by Sheldon G. Adelson or one of his Affiliates (but not the
Issuer or any Restricted Subsidiary), (b) either (i) has an expiration date of
not less than twenty-four months or (ii) has an expiration date of not less than
twelve months with an automatic extension of one twelve month period unless the
issuer of such letter of credit gives the Administrative Agent not less than
sixty days prior written notice that it will not renew the letter of credit for
such successive term, (c) either (i) is irrevocable or (ii) provides that the
issuer will deliver not less than sixty days prior written notice to the
Administrative Agent of its intention to revoke such letter of credit, (d) is
issued by a financial institution acceptable to the Administrative Agent in its
reasonable judgment and (e) is otherwise in form and substance acceptable to the
Administrative Agent in its reasonable judgment, provided that any such letter
of credit shall only qualify as a Conforming Adelson L/C if it states that it
may be drawn upon by the Administrative Agent and applied in accordance with the
terms of the Credit Agreement upon the occurrence of any Conforming Adelson L/C
Draw Event, and provided further that neither the Issuer nor any Restricted
Subsidiary shall have any obligations (contingent or otherwise) in respect of
any such letter of credit or any reimbursement agreement applicable thereto.
Conforming Adelson L/C Draw Event shall mean, during the time that the
Conforming Adelson L/C remains in full force and effect, the occurrence of any
of the following:

(a)   an event of default as defined in the Credit Agreement (which is
continuing as of the date of drawing under such Conforming Adelson L/C and has
not been waived) set forth in subsection 8.1, 8.2, 8.6, 8.7 or 8.13 of the
Credit Agreement or resulting from a breach of any of the covenants set forth in
subsection 7.6 of the Credit Agreement;

(b)   if such Conforming Adelson L/C has a maturity of less than twenty-four
months, either (x) the Administrative Agent’s receipt of notice from the issuer
of the Conforming Adelson L/C that such issuer will not renew the Conforming
Adelson L/C or (y) the date that is five days prior to the expiration of the
Conforming Adelson L/C if the Administrative Agent has not received evidence of
the renewal thereof, provided that the Administrative Agent may not draw down on
the Conforming Adelson L/C under such circumstances if and only if Sheldon G.
Adelson or his Affiliates substitute cash equity in VML in an amount equal to
the face amount of the Conforming Adelson L/C in lieu of the Conforming Adelson
L/C on or before the date that is five days prior to the expiration thereof
(such equity to be substituted for

Bella — Placing Agreement

Page 83



--------------------------------------------------------------------------------



 



    the withdrawn Conforming Adelson L/C in the calculation of Consolidated
Adjusted EBITDA); or

(c)   the Administrative Agent’s receipt of notice from the issuer of the
Conforming Adelson L/C that such issuer intends to revoke, terminate or cancel
the Conforming Adelson L/C, provided that the Administrative Agent may not draw
down on the Conforming Adelson L/C under such circumstances if and only if
Sheldon G. Adelson or his Affiliates substitute cash equity in VML in an amount
equal to the face amount of the Conforming Adelson L/C in lieu of the Conforming
Adelson L/C on or before the date that is five days prior to the revocation,
termination or cancellation thereof (such equity to be substituted for the
withdrawn Conforming Adelson L/C in the calculation of Consolidated Adjusted
EBITDA).

Consolidated Adjusted EBITDA means, for any period, the sum of the amounts
(without duplication) for such period of (a) Consolidated Net Income,
(b) Consolidated Interest Expense, (c) provision for federal, state, local and
foreign income tax, franchise tax and state and similar taxes imposed in lieu of
income taxes, in each case, to the extent deducted in calculating Consolidated
Net Income, (d) total depreciation expense, to the extent deducted in
calculating Consolidated Net Income, (e) total amortization expense, to the
extent deducted in calculating Consolidated Net Income, (f) total pre-opening
and developmental expense, to the extent deducted in calculating Consolidated
Net Income consistent with the reported line item on VML’s financial statements,
(g) non-recurring charges and expenses taken in such period, of up to
US$15,000,000 in any Fiscal Year, with unused amounts within such cap being
usable in succeeding periods, (h) corporate expense incurred in such period, of
up to US$10,000,000 in any Fiscal Year, (i) uncapitalised non-recurring expenses
of up to US$10,000,000 in the aggregate in connection with the financing
transactions contemplated herein, and (j) other non-cash items reducing
Consolidated Net Income, less other non-cash items increasing Consolidated Net
Income, all of the foregoing as determined on a consolidated basis for the
Issuer and the Restricted Subsidiaries in conformity with GAAP; provided that,
any Consolidated Adjusted EBITDA attributable to the operation of any Project
the first anniversary of the first Quarterly Date following the Opening Date (as
defined in the Disbursement Agreement) of which has not passed, shall be
calculated on the basis of the one, two or three full Fiscal Quarters following
such Opening Date, multiplied by 4, 2, or 4/3, respectively; provided further
that, for purposes of determining Consolidated Adjusted EBITDA solely for the
respective four consecutive Fiscal Quarter periods ending on 30 September 2009,
31 December 2009 and 31 March 2010, to the extent that operating expenses in the
most recent Fiscal Quarter in such period have been reduced from levels in any
of the three preceding Fiscal Quarters through implementation of
reduction-in-force or other cost-cutting initiatives the effect of which the
Issuer and VML reasonably believe is continuing, and the Issuer and VML so
certify in writing to the Trustee, then the levels of such operating expenses
for such three preceding Fiscal Quarters may be adjusted as if such reductions
in operating expenses had been achieved in such quarters as well up to a maximum
amount of (i) US$40,000,000 for the period of four consecutive Fiscal Quarters
ending on 30 September 2009, (ii) US$19,000,000 for the period of four
consecutive Fiscal Quarters ending on 31 December 2009 and (iii) US$12,000,000
for the period of four consecutive Fiscal Quarters ending on 31 March 2010. Any
equity contributions made by the Parent or any of its Affiliates (other than the
Issuer or any other Restricted Subsidiary) to the Issuer and/or proceeds of
Shareholder Subordinated Indebtedness incurred by the Issuer and/or the face
amount of any Conforming Adelson L/C delivered to the Administrative Agent for
the benefit of the lenders under the Credit Agreement during any quarter and
during a period of fifteen days following such quarter, in an aggregate amount
for such cash equity contributions, proceeds and face amounts of Conforming
Adelson L/C not to exceed US$20,000,000 per quarter, may at the written election
of the Issuer to the Trustee be included in Consolidated
Bella — Placing Agreement

Page 84



--------------------------------------------------------------------------------



 



Adjusted EBITDA for such quarter; provided that the Issuer may not include such
cash equity contributions, proceeds, and/or face amounts of Conforming Adelson
L/C or any combination thereof, in Consolidated Adjusted EBITDA (a) if any
Conforming Adelson L/C Draw Event, Event of Default or Potential Event of
Default has occurred and is continuing at the time such cash contribution is
made or such Conforming Adelson L/C is provided to the Administrative Agent
(other than, during the 15 day period following the end of the relevant Fiscal
Quarter, an Event of Default or a Potential Event of Default caused by a breach
of subsection 7.6 of the Credit Agreement) and (b) in any event, after two
consecutive Fiscal Quarters unless, following any exercise of such election to
include any such common equity contributions, proceeds and/or face amounts of
Conforming Adelson L/C in Consolidated Adjusted EBITDA, the Issuer would have
been able to satisfy the Incurrence Test on a rolling four quarter basis
occurring after such election (without giving effect to any previous cash
contributions, proceeds and/or face amounts of Conforming Adelson L/C) for at
least one Fiscal Quarter. Any loans repaid with any such cash contribution or
proceeds in the same Fiscal Quarter or four-Fiscal-Quarter period, as the case
may be, in which such cash contribution or proceeds is counted as Consolidated
Adjusted EBITDA (or cash contributed to replace the face amount of any
Conforming Adelson L/C) shall not be deemed to have been repaid for purposes of
determining compliance with the Incurrence Test. To the extent an Excluded
Subsidiary is converted to a Restricted Subsidiary during any relevant period,
Consolidated Adjusted EBITDA shall include the Consolidated Adjusted EBITDA of
such Restricted Subsidiary on a pro forma basis since the beginning of such
relevant period. Solely for the purposes of this definition, “Event of Default”
and “Potential Event of Default” have the meanings ascribed thereto in the
Credit Agreement.
Consolidated Interest Expense means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalised interest) of the Issuer and the Restricted Subsidiaries on a
consolidated basis with respect to all outstanding Indebtedness of the Issuer
and the Restricted Subsidiaries (other than non-cash interest on Permitted
Subordinated Indebtedness), including all commissions, discounts and other fees
and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Hedging Agreements, but excluding, however,
amortisation of debt issuance costs and deferred financing fees on or prior to
the Closing Date. To the extent an Excluded Subsidiary is converted to a
Restricted Subsidiary during any relevant period, Consolidated Interest Expense
shall include the Consolidated Interest Expense of such Restricted Subsidiary on
a pro forma basis since the beginning of such relevant period.
Consolidated Leverage Ratio means, as of any date, the ratio of (a) Consolidated
Total Debt outstanding on such date to (b) Consolidated Adjusted EBITDA computed
for the period consisting of, if such date is a Quarterly Date, the Fiscal
Quarter ending on such date and each of the three immediately preceding Fiscal
Quarters, or if such date is not a Quarterly Date, the four full Fiscal Quarters
most recently ended.
Consolidated Net Income means, for any period, the net income (or loss) of the
Issuer and the Restricted Subsidiaries on a consolidated basis for such period
taken as a single accounting period determined in conformity with GAAP and
before any reduction in respect of preferred stock dividends; provided that
there shall be excluded, without duplication, (a) the income (or loss) of any
Person (other than the Issuer or a Restricted Subsidiary), except to the extent
of the amount of dividends or other distributions actually paid to the Issuer or
any other Restricted Subsidiary by such Person during such period (but net of
any applicable taxes payable in connection therewith), (b) the income (or loss)
of any Person accrued prior to the date it is merged into or consolidated with
the Issuer or any other Restricted Subsidiary or that Person’s assets are
acquired by the Issuer or any Restricted Subsidiary, (c) any after-tax gains or
losses attributable to (i) Asset Sales, (ii) returned surplus assets of any
pension plan or (iii)
Bella — Placing Agreement

Page 85



--------------------------------------------------------------------------------



 



the disposition of any Equity Securities or the extinguishment of any
Indebtedness of the Issuer or any Restricted Subsidiary, (d) all income
generated by an Excluded Casino, (e) dividends or distributions from any
Excluded Subsidiary to the Issuer or any Restricted Subsidiary which are used to
fund Tax Distributions, (f) the effect of non-cash accounting adjustments
resulting from a change in the tax status of a flow-through tax entity to a
“C-corporation” or other entity taxed similarly, (g) any net extraordinary gains
or net extraordinary losses, and (h) any refinancing costs, amortisation or
charges (including premiums, costs, amortisation and charges associated with the
Refinancing (as defined in the Credit Agreement) and repayment of the Refinanced
Debt; provided, further, that no effect shall be given to any non-cash minority
interest in any Restricted Subsidiary for purposes of computing Consolidated Net
Income.
Consolidated Total Debt means, as at any date of determination, the aggregate
Indebtedness of the Issuer and each Restricted Subsidiary as stated on their
respective balance sheets (other than (x) any Shareholder Subordinated
Indebtedness and (y) any Indebtedness and the guarantee thereof incurred
pursuant to sub-clause (l) of the definition of Permitted Indebtedness),
determined on a consolidated basis in accordance with GAAP.
Construction Contracts means, collectively, the contracts entered into, from
time to time, between Sands China, the Issuer, or any Restricted Subsidiary, on
the one hand, and any Construction Manager or any Contractor, on the other hand,
for performance of service or sale of goods in connection with the design,
engineering, installation or construction of any active Project (including
without limitation, the Construction Management Agreement).
Construction Management Agreement means:

(a)   with respect to the Venetian Macao Overall Project, that certain
Construction Management Agreement dated as of 29 April 2005 between Venetian
Cotai Limited and Hsin Chong Construction (Macau) Limited;

(b)   with respect to any other active Project, any agreement relating to the
provision of construction management services for such Project entered into by
Sands China, the Issuer or any Restricted Subsidiary on or after the Closing
Date; and

(c)   any replacement of the forgoing agreements described in sub-clauses
(a) and (b).

Construction Manager means:

(a)   with respect to the Primary Projects, Hsin Chong Construction (Macau)
Limited, a corporation organised under the laws of Macau SAR; and

(b)   with respect to any other active Project, any construction manager party
to any Construction Management Agreement relating to such Project.

Contractors means any architects, engineers, consultants, designers,
contractors, sub-contractors, suppliers, vendors, labourers or any other Persons
engaged by VML in connection with the design, engineering, installation and
construction of any active Project (but excluding the Construction Manager for
such Project).
Contingent Obligation, as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (a) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto
Bella — Placing Agreement

Page 86



--------------------------------------------------------------------------------



 



will be complied with, or that the holders of such obligation will be protected
(in whole or in part) against loss in respect thereof, (b) with respect to any
letter of credit issued for the account of that Person or as to which that
Person is otherwise liable for reimbursement of drawings, or (c) under Hedging
Agreements. Contingent Obligations shall include (a) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another, (b) the obligation to make
take-or-pay or similar payments if required regardless of non-performance by any
other party or parties to an agreement, and (c) any liability of such Person for
the obligation of another through any agreement (contingent or otherwise) (i) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (ii) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under sub-clause (i) or (ii) of this sentence, the primary purpose or
intent thereof is as described in the preceding sentence. The amount of any
Contingent Obligation shall be equal to the amount of the obligation so
guaranteed or otherwise supported or, if less, the amount to which such
Contingent Obligation is specifically limited. Notwithstanding the foregoing,
Contingent Obligations shall not include any surety bonds for claims underlying
mechanics liens and any reimbursement obligations with respect thereto so long
as such reimbursement obligations are not then due or are promptly paid when
due.
Cotai Plan means the plan for the development of the Cotai Strip submitted to
Macau SAR by the Issuer or any Subsidiary of the Issuer (a copy of which was
included in the management presentation provided to the original Bondholders),
showing the approximate placement of the land parcels along the Cotai Strip in
Macau SAR as designated by Macau SAR, as such plan may be modified in a
non-material manner from time to time upon notice of any such modification to
the Trustee.
Cotai Strip means the land located at Cotai in Macau SAR.
Cotai Strip Excluded Subsidiaries means wholly-owned (subject to mandatory
minority shareholder requirements in accordance with Macanese law, the Permitted
10% Equity Sale and the Permitted VOL Equity Sale) Excluded Subsidiaries of the
Issuer that, directly or indirectly, own or are intended to own the Excluded
Casino Hotel Resorts.
Cotai Strip Infrastructure Project means the construction (at the Cotai
Subsidiary’s cost) (but not ownership, as Macau SAR will own such
infrastructure) by VML or the Cotai Subsidiary of certain public infrastructure
(and related reclamation) at or adjacent to the Cotai Strip to support the
development of the Cotai Strip.
Cotai Strip Investment Project means, from and after the date that any Cotai
Strip Excluded Subsidiary which directly owns an Excluded Casino Hotel Resort is
designated as a Restricted Subsidiary in accordance with the terms hereof and
such Excluded Casino Hotel Resort becomes an asset of an Restricted Subsidiary,
such Excluded Casino Hotel Resort and the Excluded Casino located therein; other
than any portion of such Project that has been sold in a Permitted Asset
Disposition pursuant to these Terms and Conditions.
Cotai Subsidiary means Venetian Cotai Limited, a Macau corporation.
Credit Agreement means the credit agreement dated 25 May 2006 entered into by,
among others, VML US as borrower, VML as company, The Bank of Nova Scotia as
administrative agent (the Administrative Agent) and the lenders as defined
therein (as amended, restated and supplemented from time to time).
Bella — Placing Agreement

Page 87



--------------------------------------------------------------------------------



 



Deed of Subordination means the deed of subordination dated the Closing Date
between Citicorp International Limited, Venetian Orient Limited, certain other
Affiliates of the Issuer, the Issuer, Venetian Venture Development Intermediate
Limited, Venetian Macau Limited, Venetian Cotai Limited, VML US Finance LLC,
Venetian Macau Finance Company and Sands China.
Disbursement Agreement means the disbursement agreement dated as of 25 May 2006
between, among others, The Bank of Nova Scotia as bank agent and disbursement
agent, VML US, the Cotai Subsidiary and VML.
Equity Securities means (i) any stock, shares (including preferred shares),
partnership interests, voting trust certificates, certificates of interest or
participation in any profit-sharing agreement or arrangement, and (ii) options,
warrants, bonds, debentures, notes, or other evidences of indebtedness, secured
or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing in (i) above.
Event of Loss means, with respect to any property or asset (whether a tangible
or intangible asset, or real or personal property), any of the following:

(a)   any loss, destruction or damage of such property or asset;

(b)   any actual condemnation, seizure or taking by exercise of the power of
eminent domain or otherwise of such property or asset, or confiscation of such
property or asset or the requisition of the use of such property or asset; or

(c)   any settlement in lieu of clause (b) above.

Exchange Shares means shares, par value US$0.01 per share of Sands China, or all
other (if any) shares or stock resulting from any sub-division, consolidation or
reclassification of such shares into which the Bonds are exchanged upon the
occurrence of the Qualified IPO.
Excluded Bank Accounts means segregated bank accounts of VML into which only
revenue associated with the operation of the Excluded Casinos by VML on behalf
of the Cotai Strip Excluded Subsidiaries or Additional Development Excluded
Subsidiaries, as the case may be, is deposited.
Excluded Casino means the casino or gaming space in, or to be developed in any
Excluded Casino Hotel Resort or Additional Development, which casino or gaming
space, subject to the terms and conditions set forth herein, will be owned and
operated by VML.
Excluded Casino Hotel Resorts means casino hotel resorts and retail complexes
developed on Sites 5 and 6, which casino hotel resorts will be owned, operated
and maintained (other than any casino and gaming areas therein which shall be
operated by VML) by persons other than the Issuer and Restricted Subsidiaries
(with all costs and liabilities related to such sites (other than the specific
liabilities permitted to be incurred by VML in connection with its operation of
the associated Excluded Casino as set forth in Section 6.14B of the Credit
Agreement) to be borne exclusively by the Cotai Strip Excluded Subsidiaries and
such Persons with no recourse to the Issuer and Restricted Subsidiaries except
as otherwise permitted by Section 7.3 of the Credit Agreement).
Excluded Casino Interest means, prior to the time any Excluded Casino Hotel
Resort or Additional Development becomes an asset of a Restricted Subsidiary,
the interest of any
Bella — Placing Agreement

Page 88



--------------------------------------------------------------------------------



 



Restricted Subsidiary in the Excluded Casino, the gaming assets located therein
and, to the extent deposited in Excluded Bank Accounts, the Net Casino Cash Flow
therefrom.
Excluded Subsidiaries means (i) Venetian Orient Limited, CotaiJet Holdings
(II) Ltd., Cotai WaterJets (HK) Ltd., the Subsidiaries of CotaiJet Holdings
(II) Ltd. and Cotai WaterJets (HK) Ltd., Cotai Strip Lot 2 Apart Hotel (Macau)
Ltd, Venetian Marketing Services Limited, World Sourcing Services Limited,
Venetian Global Holdings Limited and its Subsidiaries, and V-HK Services Limited
(formerly known as Asian Opportunity Limited), (ii) the Cotai Strip Excluded
Subsidiaries and Additional Development Excluded Subsidiaries, if any, for so
long as such Subsidiaries have not been designated as Restricted Subsidiaries
pursuant to the terms hereof, (iii) any Subsidiary that is designated as an
Excluded Subsidiary by the Issuer as provided in the next sentence, and (iv) any
Subsidiary of an Excluded Subsidiary. The Issuer may designate any Subsidiary
referred to in clause (iii) of the preceding sentence (other than VML, the Cotai
Subsidiary, VML US, Venetian Cotai Hotel Management Limited, Venetian Macau
Finance Company, Sands China, Venetian Venture Development Intermediate Limited,
or any other Subsidiary which participates in, or is expected to participate in,
the development, construction, operation or management of any Project (other
than initial development of a Casino Operation Project to be located within an
Other Resort Project being developed by such Subsidiary to the extent permitted
hereunder), as determined by the Issuer) to be an Excluded Subsidiary by
providing written notice of such designation to the Trustee and certifying that,
after giving effect to such designation, no Potential Event of Default or Event
of Default shall have occurred and be continuing.
Far East Agreement means all agreements regarding the development of a casino
resort on Site 3 which, on the date hereof, are expected to include an
investment agreement, an undertaking to sell agreement effective as a right in
rem, a purchase and sale deed, a finance multiparty agreement, condominium
bylaws, and an infrastructure agreement.
FF&E Documents means the credit agreement or other similar document governing
any FF&E Facility, and any intercreditor agreement related to any FF&E Facility.
FF&E Facility means any credit facility, vendor financing, mortgage financing,
purchase money obligation, Capital Lease or similar arrangement incurred to
finance or refinance Specified FF&E.
First Parent L/C means a direct pay standby letter of credit which (a) is
obtained by the Parent or one of its Affiliates (but not the Issuer or any
Subsidiary of the Issuer), (b) has an expiration date of not earlier than the
fifth Business Day following the first Interest Payment Date, (c) has a face
amount of not less than the amount of interest payable by the Issuer on the
first Interest Payment Date (assuming no early redemption or exchange of the
Bonds shall have occurred prior to that date) and is irrevocable, and (d) is
issued by an internationally recognised financial institution or bank provided
that any such standby letter of credit shall only qualify as a First Parent L/C
if it states that it may be drawn upon by the Trustee for the benefit of the
Bondholders to pay interest in respect of the Bonds, and provided further that
neither the Issuer nor any Subsidiary of the Issuer shall have any obligations
(contingent or otherwise) in respect of any such standby letter of credit or any
reimbursement agreement applicable thereto.
Fiscal Quarter means a fiscal quarter of any Fiscal Year.
Fiscal Year means the fiscal year of the Issuer and the Restricted Subsidiaries
ending on 31 December of each calendar year.
Bella — Placing Agreement

Page 89



--------------------------------------------------------------------------------



 



Four Seasons Macao Casino means the design, development, construction,
ownership, operation and maintenance by VML of casino space located within the
Four Seasons Macao Resort Project and the purchase of associated gaming
machines, utensils and equipment.
Four Seasons Macao Mall means the design, development, construction, ownership
and operation and maintenance by the Cotai Subsidiary of a retail complex as
part of the Four Seasons Macao Resort Project.
Four Seasons Macao Operation, Maintenance and Management Agreement means one or
more operation, maintenance and management agreements (together with all related
and associated agreements), entered into between the Cotai Subsidiary and Four
Seasons Hotels and Resorts, Inc. or another hotel management company or any
replacement agreement with another hotel management company (and, with respect
to Four Seasons Hotels and Resorts, Inc., with reference to that certain Letter
of Intent between the parties, dated 16 January 2006).
Four Seasons Macao Overall Project means the Four Seasons Macao Casino, the Four
Seasons Macao Resort Project, and the Four Seasons Macao Mall; other than any
such component that has been sold in a Permitted Asset Disposition pursuant to
these Terms and Conditions.
Four Seasons Macao Resort Project means the design, development, construction
and ownership by the Cotai Subsidiary of a luxury hotel complex (which may
include “complementary accommodations”) to be operated and maintained by Four
Seasons Hotels and Resorts, Inc. located on Site 2 together with the associated
park being developed in connection therewith.
GAAP means generally accepted accounting principles in the United States set
forth in opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession in the United States as in effect from time to time,
except where material changes to the application of GAAP have occurred after the
Closing Date (as defined in the Credit Agreement), GAAP as in effect as of the
Closing Date (as defined in the Credit Agreement) will be applied.
Galaxy means Galaxy Casino Company Limited.
Gaming Concession Consent means the consent dated as of 25 May 2006, between,
among others, Macau SAR and VML in respect of the Gaming Sub-Concession
Contract, as amended, supplemented or otherwise modified from time to time.
Gaming Concession Contract means the collective reference to (i) the Gaming
Sub-Concession Contract; (ii) the Supplements to Gaming Sub-Concession Contract;
and (iii) any other amendments or supplements to the Gaming Sub-Concession
Contract and/or the Supplements to Gaming Sub-Concession Contract.
Gaming Concession Guaranty means that certain Guaranty, dated as of 18
December 2002, by BNU in favour of VML regarding its payment obligations under
the Gaming Sub-Concession Contract.
Gaming License means every license, franchise or other authorisation of VML to
own, lease, operate or otherwise conduct gaming activities (including the
operation of “casinos”) in Macau SAR.
Bella — Placing Agreement

Page 90



--------------------------------------------------------------------------------



 



Gaming Sub-Concession Contract means that certain sub-concession contract, dated
19 December 2002 (together with all amendments, supplements, modifications and
all other ancillary agreements and documents related thereto), between Galaxy
and VML.
Hedging Agreements means (a) currency exchange or interest rate swap agreements,
currency exchange or interest rate cap agreements and currency exchange or
interest rate collar agreements and (b) other agreements or arrangements
designed to protect against fluctuations in currency exchange or interest rates.
Holding Company means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.
Hong Kong means Hong Kong Special Administrative Region of the People’s Republic
of China.
Hong Kong Dollars, HK dollars or HK$ means the lawful currency of Hong Kong.
Immaterial Subsidiaries means V-HK Services Limited and Venetian Macau Finance
Company.
Incurrence Test means a test that is satisfied if, as of the date of
determination, the Consolidated Leverage Ratio is less than or equal to 6.0 to
1.0.
Indebtedness or indebtedness, as applied to any Person, means:

(a)   all indebtedness for borrowed money;

(b)   that portion of obligations with respect to Capital Leases that is
properly classified as a liability on a balance sheet in conformity with GAAP;

(c)   notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money;

(d)   any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any trade payables and accruals incurred in the
ordinary course of business); and

(e)   all Indebtedness secured by any Lien on any property or asset owned or
held and under contracts by that person regardless of whether the Indebtedness
secured thereby shall have been assumed by that person or is nonrecourse to the
credit of that person.

Obligations under Hedging Agreements constitute Contingent Obligations and not
Indebtedness. Additionally, Indebtedness shall not include:

(i)   any amount of the liability in respect of an operating lease that at such
time would not be required to be capitalised and reflected as a liability on the
balance sheet in accordance with GAAP;

(ii)   any surety bonds for claims underlying mechanics liens and reimbursement
obligations with respect thereto so long as such reimbursement obligations are
not then due, or are promptly paid when due;

(iii)   any Indebtedness that has been either satisfied or discharged or
defeased through covenant defeasance or legal defeasance;

Bella — Placing Agreement

Page 91



--------------------------------------------------------------------------------



 



(iv)   for purposes of determining compliance with the Incurrence Test,
Indebtedness permitted by clause (l) and clause (q) of the definition of
Permitted Indebtedness; or

(v)   capitalised interest.

For the purposes of determining “Consolidated Total Debt” or the amount of
Indebtedness that may be incurred under these Terms and Conditions, Contingent
Obligations incurred under Condition 3.3(ii), to the extent they constitute a
guarantee of Indebtedness otherwise permitted under these Terms and Conditions
in lieu of incurring such Indebtedness, shall be treated as Indebtedness.
Investment means, relative to any Person, (a) any direct or indirect purchase or
other acquisition by such Person of, or of a beneficial interest in, any Equity
Securities of any other Person (including any Subsidiary), (b) any direct or
indirect purchase or other acquisition for value, by such Person from any
Person, of any Equity Securities of any Person, or (c) any direct or indirect
loan, advance (other than advances to employees for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business) or capital contribution by such Person to any other Person,
including all Indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary course of business other than Hedging Agreements required or permitted
hereunder to hedge against fluctuations of interest rates or currency exchange
risk. The amount of any Investment shall be the original cost of such Investment
plus the cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment less all returns of principal or equity thereon.
Joint Venture means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership, limited liability company or other legal
form; provided that in no event shall any Subsidiary of any Person be considered
to be a Joint Venture to which such Person is a party.
Land Concession Contracts means the Sands Macao Land Concession Contract, the
Venetian Macao Land Concession Contract and any other land concession contract
held by Sands China, the Issuer or any Restricted Subsidiary.
Land Concession Guaranty means any guaranty by a third party required by the
government of Macau SAR pursuant to the terms of any Land Concession Contract.
Lido Contract means that certain Corporate Services Agreement, effective as of 1
January 2005, by and among Lido Casino Resort, LLC, Parent, Las Vegas Sands,
LLC, Venetian Casino Resort, LLC, Phase II Mall Subsidiary, LLC, VML, the Cotai
Subsidiary and Venetian Resort Development Limited, and effective as of 1
January 2006, Sands Bethworks Gaming, LLC and Sands Garden City Pte Ltd.
Listing Rules means the listing rules of any Qualified Exchange on which shares
of Sands China are being, or will be, traded, as amended from time to time.
Loan Party and Loan Parties have the respective meanings ascribed thereto in the
Credit Agreement.
Macau SAR means Macau Special Administrative Region of the People’s Republic of
China.
Net Casino Cash Flow means, with respect to any Excluded Casino Hotel Resort or
Additional Development, the total cash flow from the operation of the associated
Excluded
Bella — Placing Agreement

Page 92



--------------------------------------------------------------------------------



 



Casinos, net of (i) all costs and other expenses associated with the ownership,
operation or maintenance and (ii) applicable taxes, premiums and other
liabilities of the Issuer and the Restricted Subsidiaries, in each case, in
respect of the associated Excluded Casino.
Non-Recourse Financing means Indebtedness (a) for which none of the Issuer and
the Restricted Subsidiaries provides credit support (other than credit
comprising the Excluded Casino Interest) pursuant to any undertaking, agreement
or instrument that would constitute Indebtedness, or is directly or indirectly
liable, (b) no default with respect to which (including any rights that the
holders thereof may have to take enforcement action against an Excluded
Subsidiary) would permit (upon notice, lapse of time or both) any holder of any
other Indebtedness (other than Indebtedness under the Bonds) of the Issuer or
any Restricted Subsidiary to declare a default on such other Indebtedness or
cause the payment thereof to be accelerated or payable prior to its stated
maturity, and (c) in connection with which the agent or other representative of
the lenders under such Non-Recourse Financing has entered into an intercreditor,
standstill, or similar agreement, reasonably satisfactory in form and substance
to Bondholders holding more than 50% of the principal amount of the Bonds
outstanding.
Obligations means Indebtedness of the Issuer under these Terms and Conditions,
the Agency Agreement, the Trust Deed, the Deed of Subordination and the placing
agreement in relation to the Bonds entered into between the Issuer and Goldman
Sachs (Asia) L.L.C. on 1 September 2009 (the Placing Agreement).
Ordinary Resolution has the meaning ascribed thereto in the Trust Deed.
Other Resort Projects means the design, development, construction, ownership,
start-up and operation and maintenance of casino hotel resorts (excluding the
casino and showroom and/or retail components thereof) by a person other than the
Issuer and the Restricted Subsidiaries (and that may be an Excluded Subsidiary)
on Sites 3, 7 and/or 8, without any credit support from the Issuer and the
Restricted Subsidiaries other than as permitted by these Terms and Conditions or
in respect of the purchase price for the casino and showroom and/or retail
components thereof to be acquired by VML in accordance with the terms hereof,
the Credit Agreement and the Disbursement Agreement, any temporary land
acquisition and related premium payments and other obligations permitted
pursuant to these Terms and Conditions, the Credit Agreement and the
Disbursement Agreement, and the operation and maintenance costs associated with
such casino and showroom and/or retail space.
Parent means Las Vegas Sands Corp., a Nevada corporation.
Park Site means the portion of Site 2 on the Cotai Strip designated as a park on
the Cotai Plan.
Permitted Asset Dispositions means

(a)   the sale of the assets comprising, or the equity interests in any entity
whose sole asset (other than immaterial assets, none of which are reasonably
necessary for the ownership or operation of the casino or gaming area portion of
any Project, the Sands Macao Podium Expansion Project, the Sands Macao Casino or
the Venetian Macao Resort Project) consists of, the Venetian Macao Mall, the
Venetian Macao Convention Center, the Four Seasons Macao Mall, the Four Seasons
Macao Resort Project and/or any other Project or portion thereof (including the
complementary accommodations at the Four Seasons Macao Resort Project or any
similar complementary accommodations at any other Project), other than the
casino and gaming area portion of any Project (including, without limitation,
the Venetian Macao Casino Project and the Four Seasons Macao Casino), the Sands
Macao

Bella — Placing Agreement

Page 93



--------------------------------------------------------------------------------



 



    Podium Expansion Project, the Sands Macao Casino and the Venetian Macao
Resort Project; and

(b)   any Permitted Asset Disposition as defined in the Credit Agreement (for
this purpose, disregarding any amendment, restatement or supplement to the
Credit Agreement entered into on or after the date of the Placing Agreement).

Permitted Indebtedness means:

(a)   the Obligations;

(b)   Indebtedness of VML US and any Restricted Subsidiary under the Credit
Agreement and any Refinancing Indebtedness incurred in respect thereof;

(c)   without limiting clause (b) above, Indebtedness of the Issuer and its
Restricted Subsidiaries existing on the Closing Date as set forth in Schedule 1
and any Refinancing Indebtedness incurred in respect thereof;

(d)   Indebtedness to be incurred by the Issuer and any Restricted Subsidiary in
respect of the reasonable fees, expenses and reimbursements of the Qualified
IPO;

(e)   Permitted Unsecured Indebtedness of the Issuer or any Restricted
Subsidiary:

  (i)   if the Consolidated Leverage Ratio (as defined in the Credit Agreement)
is equal to or more than 3.0 to 1.0, up to an aggregate principal amount
outstanding of US$100,000,000; or

  (ii)   if the Consolidated Leverage Ratio (as defined in the Credit Agreement)
is less than 3.0 to 1.0, in an unlimited amount;

(f)   Contingent Obligations permitted under Condition 3.3 and, upon any matured
obligations actually arising pursuant thereto, the Indebtedness corresponding to
the Contingent Obligations so extinguished;

(g)   Indebtedness owed by the Issuer to any Restricted Subsidiary or by any
Restricted Subsidiary to the Issuer or any other Restricted Subsidiary;

(h)   with regard to any Other Resort Project, the incurrence by VML of
Permitted Unsecured Indebtedness in connection with the acquisition by VML of
the casino “shell” associated with such Other Resort Project and related
infrastructure (in lieu of cash reimbursement of costs or other cash payments to
the sellers or developers as consideration for such “shell” and related
infrastructure) in favour of the seller or developer of such acquired property
in an aggregate amount not to exceed US$50,000,000 for each such casino “shell”
and related infrastructure;

(i)   to the extent that such incurrence does not result in the incurrence by
the Issuer or any Restricted Subsidiary of any obligation for the payment of
borrowed money of others, Indebtedness of the Issuer or any Restricted
Subsidiary incurred solely in respect of (x) performance bonds, completion
guarantees, standby letters of credit or bankers’ acceptances, letters of credit
in order to provide security for workers’ compensation claims, payment
obligations in connection with self insurance or similar requirements, surety
and similar bonds and statutory claims of lessors, licencees, contractors,
franchisees or customers, and (y) bonds securing the performance of judgments or
a stay of process in proceedings to enforce a contested liability or in

Bella — Placing Agreement

Page 94



--------------------------------------------------------------------------------



 



    connection with any order or decree in any legal proceeding; provided that
such Indebtedness described in this sub-clause was incurred in the ordinary
course of business of the Issuer or any Restricted Subsidiary and all such
Indebtedness pursuant to this sub-clause does not exceed in an aggregate
principal amount, at any time outstanding, of US$125,000,000;

(j)   the incurrence by the Issuer or any Restricted Subsidiary of Indebtedness
(which may include Capital Lease obligations, mortgage financings or purchase
money obligations) for the purpose of financing or refinancing all or any part
of the purchase price or cost of construction, installation and/or improvement
of property, plant or equipment used in the business of the Issuer and the
Restricted Subsidiaries or the construction, installation, purchase or lease of
real or personal property or equipment (including Specified FF&E) (including any
refinancings thereof), in an aggregate principal amount not to exceed, at any
time outstanding, US$50,000,000;

(k)   Indebtedness arising from any agreement entered into by the Issuer or any
Restricted Subsidiary providing for indemnification, purchase price adjustment
or similar obligations, in each case incurred or assumed in connection with the
disposition of any business, assets or capital stock of direct Subsidiaries;

(l)   to the extent constituting Indebtedness, the contractual payments required
to be made from time to time by the Issuer or any Restricted Subsidiary to the
Macau SAR under the Land Concession Contracts and the Gaming Sub-Concession
Contract and Indebtedness associated with any guarantees of such payments;

(m)   to the extent it constitutes Indebtedness, obligations under Hedging
Agreements that are incurred (a) with respect to any Indebtedness that is
permitted by the terms of these Terms and Conditions to be outstanding, (b) for
the purpose of fixing or hedging currency exchange rate risk with respect to any
currency exchanges and not for speculative purposes, or (c) for the purpose of
fixing or hedging commodities risk in connection with commodities to which the
Issuer or any Restricted Subsidiary has actual exposure in connection with its
business and operations and not for speculative purposes;

(n)   Indebtedness of the Issuer or any Restricted Subsidiary under FF&E
Facilities in an aggregate principal amount not to exceed US$350,000,000 at any
time outstanding for the Issuer and all Restricted Subsidiaries;

(o)   Shareholder Subordinated Indebtedness (including such Indebtedness
incurred for purposes of contributing to Consolidated Adjusted EBITDA as
contemplated by the definition of Consolidated Adjusted EBITDA);

(p)   Indebtedness raised by the Issuer or any Restricted Subsidiary comprising
(x) Permitted Unsecured Indebtedness and (y) Indebtedness of a type permitted
under sub-clause (j) of this definition (but in addition to the dollar
limitation in such sub-clause) or Indebtedness of a type permitted pursuant to
sub-clause (n) of this definition (but in addition to the dollar limitation in
such sub-clause), up to an aggregate principal amount outstanding at any time
for the Issuer and all Restricted Subsidiaries of US$50,000,000;

(q)   Indebtedness consisting of obligations permitted pursuant to subsection
7.17B(ii) of the Credit Agreement;

Bella — Placing Agreement

Page 95



--------------------------------------------------------------------------------



 



(r)   Indebtedness permitted to be incurred by VML and other Loan Parties
pursuant to section 7.1(xix) of the Credit Agreement (as incorporated pursuant
to the Second Amendment to the Credit Agreement dated 12 August 2009); and

(s)   Indebtedness permitted to be incurred by VML and other Loan Parties
pursuant to section 7.1(xx) of the Credit Agreement (as incorporated pursuant to
the Second Amendment to the Credit Agreement dated 12 August 2009).

Permitted Investment means:

(a)   an Investment in cash and cash equivalents;

(b)   an Investment (including the formation or creation of a Subsidiary) by the
Issuer or a Restricted Subsidiary in a Restricted Subsidiary or a person which
will, upon the making of such Investment, become a Restricted Subsidiary or an
investment by a Restricted Subsidiary in the Issuer;

(c)   any Investment made as a result of the receipt of non-cash consideration
from an asset sale that was made in accordance with these Terms and Conditions
or the Credit Agreement;

(d)   an Investment in receivables owing to the Issuer or any Restricted
Subsidiary if created or acquired in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms; provided that such
trade terms may include such concessionary trade terms as the Issuer or such
Restricted Subsidiary deems reasonable under the circumstances;

(e)   an Investment in the form of payroll, travel and similar advances to cover
matters that are expected at the time of such advances ultimately to be treated
as expenses for accounting purposes and that are made in the ordinary course of
business;

(f)   an Investment by the Issuer or a Restricted Subsidiary made in any
Excluded Subsidiary, Supplier Joint Venture or Joint Venture solely with cash or
other property contributed to the Issuer either (x) in exchange for common
equity of the Issuer issued to the Issuer’s direct or indirect parent or (y) in
the form of Permitted Subordinated Indebtedness by Sheldon G. Adelson or any of
his Affiliates or Related Parties, in each case for such purpose;

(g)   an Investment consisting of securities or other obligations received in
settlement of debt created in the ordinary course of business and owing to the
Issuer or a Restricted Subsidiary or in satisfaction of judgments;

(h)   an Investment consisting of a loan or advance to an employee or director
or former employee or director of the Issuer or any Restricted Subsidiary,
provided that the aggregate outstanding principal amount of such loans and
advances does not exceed US$2,000,000 at any time;

(i)   an Investment by the Issuer or a Restricted Subsidiary made with the
proceeds of a substantially concurrent sale or issuance of Equity Securities of
the Issuer;

(j) Investments existing on the Closing Date;

(k)   any other Investment made by the Issuer or any Restricted Subsidiary with
the proceeds of the issuance of the Bonds;

Bella — Placing Agreement

Page 96



--------------------------------------------------------------------------------



 



(l)   so long as no Potential Event of Default or Event of Default shall have
occurred and be continuing, Investments in Cotai Strip Excluded Subsidiaries,
the proceeds of which Investments are used by such Cotai Strip Excluded
Subsidiary, to develop and construct Excluded Casino Hotel Resorts (a Cotai
Strip Investment) in an aggregate amount at any one time outstanding not to
exceed the sum of (a) US$800,000,000 (less (x) at any time prior to the
satisfaction or waiver of all the conditions precedent set forth in Sections 3.1
and 3.4 of the Disbursement Agreement in order for the Company (as defined in
the Disbursement Agreement) to obtain one advance under Section 3.1 of the
Disbursement Agreement in respect of the Venetian Macao Overall Project, the
amount, if any, disbursed under Section 3.6 of the Disbursement Agreement in
excess of (1) $900,000,000 plus (2) any amounts expended on land premiums
pursuant to clause (b) of the definition of Maximum Early Advance Amount (as
defined in the Disbursement Agreement); and (y) the amount of loans then
outstanding, if any, to Excluded Subsidiaries developing Casino Operation
Projects made pursuant to subsection 7.3(xxi) of the Credit Agreement), (b) the
aggregate amount of net-after-tax cash dividends received by any Loan Party from
such Cotai Strip Excluded Subsidiary (other than the dividends received by the
Loan Parties to pay obligations of or related to the Cotai Strip Excluded
Subsidiaries or the Excluded Casinos (including for the payment of income taxes
payable in respect of the income of such Cotai Strip Excluded Subsidiaries or
Excluded Casinos)), the proceeds of which have been deposited into the Term Loan
Disbursement Account (as defined in the Disbursement Agreement) and (c) the
proceeds, if any, from VML’s issuance of any senior unsecured notes or senior
notes secured by a second priority Lien on the Collateral (as defined in the
Credit Agreement) in accordance with subsection 7.1(xix) of the Credit
Agreement;

(m)   Investments made by any Loan Party in the form of Consolidated Capital
Expenditures (as defined in the Credit Agreement) permitted by subsection 7.14
of the Credit Agreement;

(n)   so long as no Potential Event of Default or Event of Default shall have
occurred and be continuing, Investments made by the Issuer or any Restricted
Subsidiary in Excluded Subsidiaries or Joint Ventures consisting of:

  (i)   cash and cash equivalents of up to US$100,000,000 in the aggregate; and

  (ii)   guarantees of up to US$200,000,000 in the aggregate of Indebtedness of,
or performance by, any Excluded Subsidiaries or Joint Ventures,

    provided that the Consolidated Leverage Ratio (as defined in the Credit
Agreement) is less than 3.0 to 1.0 after giving effect to each such Investment;
provided further that notwithstanding the foregoing, no Restricted Subsidiary
may make Investments in Joint Ventures pursuant to this clause (n) in excess of
US$50,000,000 in the aggregate;

(o)   Investments made by the Issuer or any Restricted Subsidiary in Excluded
Subsidiaries or Joint Ventures, not exceeding US$50,000,000 in the aggregate at
any time;

(p)   Investments made by VML in any Cotai Strip Excluded Subsidiary or
Additional Development Excluded Subsidiary, as the case may be, which result
solely from such Cotai Strip Excluded Subsidiary or Additional Development
Excluded Subsidiary, as the case may be, receiving the Net Casino Cash Flow from
an Excluded Bank Account as permitted pursuant to the terms of the Credit
Agreement;

Bella — Placing Agreement

Page 97



--------------------------------------------------------------------------------



 



(r)   any payment made by the Issuer or any Restricted Subsidiary related to the
operation or maintenance of an Excluded Casino which payment was made by the
Issuer or such Restricted Subsidiary from a source other than an Excluded Bank
Account; provided that either:

  (i)   the Issuer or such Restricted Subsidiary shall have been reimbursed for
such payment within 10 days of such disbursement from sources other than cash or
other assets of the Issuer or a Restricted Subsidiary; or

  (ii)   such payment is otherwise permitted under subsection 7.3 of the Credit
Agreement (excluding the provisions of subsection 7.3(xii) and subsection
7.3(xiii) of the Credit Agreement);

(s)   so long as no Potential Event of Default or Event of Default shall have
occurred or be continuing, and so long as the Consolidated Leverage Ratio (as
defined in the Credit Agreement) is less than 3.0 to 1.0 after giving effect to
each such Investment, cash Investments made by the Issuer or any Restricted
Subsidiary in the Excluded Subsidiaries in an aggregate amount at any time
outstanding not exceeding the sum of (1) 50% of (A) the Consolidated Net Income
of the Loan Parties for the period (taken as one accounting period) from the
Closing Date (as defined under the Credit Agreement) to the end of VML’s most
recently ended Fiscal Quarter for which internal financial statements are
available (or, in the case such Consolidated Net Income for such period is a
deficit, minus 100% of such deficit) less (B) the amount paid or to be paid in
respect of such period pursuant to subsection 7.5(iv) of the Credit Agreement to
shareholders or members other than VML, plus (2) without duplication, 100% of
the aggregate net cash proceeds received by VML since the Closing Date (as
defined in the Credit Agreement) from capital contributions or the issue or sale
of Equity Securities (excluding any such proceeds used for subsection 7.3(vii)
or subsection 7.3(xx) of the Credit Agreement) or debt securities of VML that
have been converted into or exchanged for such Equity Securities of VML (other
than Equity Securities or such debt securities of VML sold to a Loan Party),
plus (3) to the extent not otherwise included in the Loan Parties’ Consolidated
Net Income, 100% of the cash dividends or distributions or the amount of cash
principal and interest payments (other than dividends or payments received by
the Loan Parties to pay obligations of or related to the Cotai Strip Excluded
Subsidiaries or the Additional Development Excluded Subsidiaries (including for
the payment of income taxes in respect thereof)) received since the Closing Date
(as defined in the Credit Agreement) by a Loan Party from any Excluded
Subsidiary or in respect of any Joint Venture in which an Investment was made
pursuant to any clause of subsection 7.3 of the Credit Agreement other than
clauses 7.3(viii) and 7.3(xii) thereof, until the entire amount of the
Investment in such Excluded Subsidiary has been received, and 50% of such
amounts thereafter; provided in each case that such cash proceeds have not been
committed or used for any other purpose; provided, further, however, that in the
event that an Excluded Subsidiary is converted into a Restricted Subsidiary, the
Loan Parties may add back to this clause the aggregate amount of any Investment
in such Subsidiary that was an Investment made pursuant to subsection 7.3 of the
Credit Agreement (other than pursuant to clauses 7.3(viii) or 7.3(xii) thereof)
at the time of such Investment;

(t)   any Indebtedness permitted to be incurred by the Issuer and the Restricted
Subsidiaries under these Terms and Conditions and any Contingent Obligation
permitted to be incurred under Condition 3.3 to the extent such Indebtedness or
Contingent Obligation constitutes an Investment;

Bella — Placing Agreement

Page 98



--------------------------------------------------------------------------------



 



(u)   other Investments made by the Issuer and the Restricted Subsidiaries, not
exceeding US$50,000,000 in the aggregate at any time;

(v)   so long as no Potential Event of Default or Event of Default shall have
occurred and be continuing and subject to the terms of the Disbursement
Agreement, with regard to each of Site 3, Site 7, and Site 8, Investments made
by the Issuer or any Restricted Subsidiary of up to US$50,000,000 per Site
constituting a prepayment for the casino and showroom and/or retail “shell”
referred to below to an Excluded Subsidiary developing the Other Resort Project
to be located thereon; provided that:

  (i)   such Excluded Subsidiary has obtained all permits and approvals
necessary, at the time such Investment is made, from Macau SAR to develop a
casino resort on the applicable Site consistent with the Plans and
Specifications (as defined in the Disbursement Agreement) relevant to the
applicable Casino Operation Project to be located within such Other Resort
Project; and

  (ii)   at or prior to the time such Investment is made, such Excluded
Subsidiary has executed a binding agreement to deliver to VML the casino and
showroom and/or retail “shell” to be developed within such Other Resort Project
upon its completion, prior to an agreed date certain, for no further
consideration and free and clear of all Liens other than Permitted Liens;

(w)   so long as no Potential Event of Default or Event of Default shall have
occurred and be continuing and subject to the terms of the Disbursement
Agreement, Investments made by the Issuer or any Restricted Subsidiary in the
form of loans to Affiliates of the Issuer or any Restricted Subsidiary that, in
each case, are not Restricted Subsidiaries, provided that:



  (i)

  such Indebtedness is incurred for the purpose of financing the acquisition
and/or equipping of ferry vessels to provide ferry service to or from Macau SAR;

    (ii)   such loans made by the Restricted Subsidiaries shall be secured on a
first-priority basis by the assets so acquired by such Affiliates; and

    (iii)   the aggregate outstanding principal amount of such loans, together
with the maximum aggregate amount of all Contingent Obligations then outstanding
to Affiliates pursuant to Condition 3.3(viii), shall at no time exceed
$175,000,000; and



(x)   any other Investment that is permitted under subsection 7.3 of the Credit
Agreement (for this purpose, disregarding any amendment, restatement or
supplement to the Credit Agreement entered into on or after the date of the
Placing Agreement).

Permitted Lien means:

(a)   Liens granted to secure Indebtedness under the Credit Agreement or any
Refinancing Indebtedness in respect thereof;

(b)   Liens securing Indebtedness existing on the Closing Date and described in
Schedule 1 and any Refinancing Indebtedness in respect thereof;

(c)   Liens for taxes, assessments or governmental charges or claims that are
being contested in good faith by appropriate legal or administrative proceedings
promptly

Bella — Placing Agreement

Page 99



--------------------------------------------------------------------------------



 



    instituted and diligently conducted and for which a reserve or other
appropriate provision; if any, as shall be required in conformity with GAAP
shall have been made;

(d)   statutory Liens of landlords, statutory Liens of banks and rights of
set-off, statutory Liens of carriers, warehousemen, mechanics, repairmen,
workmen and materialmen, and other Liens imposed by law, in each case incurred
in the ordinary course of business (a) for amounts not yet overdue, (b) for
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of five (5) days) are being contested in good faith by
appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP, shall have been made for any
such contested amounts, or (c) with respect to Liens of mechanics, repairmen,
workmen and materialmen, if such Lien arises in the ordinary course of business,
VML has bonded such Lien within a reasonable time after becoming aware of the
existence thereof;

(e)   Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money), incurred in the ordinary
course of business or in connection with the construction of a Project (a) for
amounts not yet overdue, (b) for amounts that are overdue and that (in the case
of any such amounts overdue for a period in excess of five (5) days) are being
contested in good faith by appropriate proceedings, so long as such reserves or
other appropriate provisions, if any, as may be required by GAAP, shall have
been made for any such contested amounts, or (c) with respect to Liens of
mechanics, repairmen, workmen and materialmen, if such Lien arises in the
ordinary course of business or in the construction of a Project, VML has bonded
such Lien within a reasonable time after becoming aware of the existence
thereof;

(f)   any attachment or judgment not constituting an Event of Default;

(g)   easements, rights-of-way, avagational servitudes, restrictions,
encroachments, and other minor defects or irregularities in title and other
similar charges or encumbrances, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
the Issuer or any Restricted Subsidiary;

(h)   Liens in favour of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(i)   licenses of patents, trademarks and other intellectual property rights
granted by the Issuer or any Restricted Subsidiary in the ordinary course of
business and not interfering in any material respect with the ordinary conduct
of the business of the Issuer or such Restricted Subsidiary;

(j)   Liens incurred in connection with Hedging Agreements in respect of any
Indebtedness; provided that such Liens only extend to the collateral securing
such Indebtedness with the same priority thereto;

(k)   Liens on Specified FF&E securing obligations in respect of an FF&E
Facility permitted to be incurred hereunder (including any mortgage, deed of
trust, or similar encumbrance on real property as may be necessary under
applicable law to create a

Bella — Placing Agreement

Page 100



--------------------------------------------------------------------------------



 



    Lien on Specified FF&E that may constitute a “fixture” appended to such real
property);

(l)   Liens securing Indebtedness permitted pursuant to sub-clause (i),
sub-clause (j), subsection (y) of sub-clause (p) and sub-clause (q) of the
definition of “Permitted Indebtedness”;

(m)   Liens on property of a person existing at the time such person became a
Restricted Subsidiary, is merged into or consolidated with or into, or wound up
into, the Issuer or any Restricted Subsidiary; provided that such Liens were in
existence prior to the consummation of, and were not entered into in
contemplation of, such acquisition, merger or consolidation or winding up and do
not extend to any other assets other than those of the person acquired by,
merged into or consolidated with one of the Issuer or such Restricted
Subsidiary;

(n)   Liens to secure a stay of process in proceedings to enforce a contested
liability, or required in connection with the institution of legal proceedings
or in connection with any other order or decree in any such proceeding or in
connection with any contest of any tax or other governmental charge, or deposits
with a governmental agency entitling the Issuer or a Restricted Subsidiary to
maintain self-insurance or to participate in other specified insurance
arrangements or any attachment or judgment Lien not constituting an Event of
Default;

(o)   leases or subleases, licenses or sublicenses or other types of occupancy
agreements granted to third parties in accordance with these Terms and
Conditions and not interfering in any material respect with the ordinary conduct
of the business of the Issuer or any of its Restricted Subsidiaries;

(p)   any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;

(q)   Liens on property existing at the time of acquisition thereof by the
Issuer or any Restricted Subsidiary; provided that such Liens were in existence
prior to the consummation of, and were not entered into in contemplation of,
such acquisition and do not extend to any other assets other than those so
acquired;

(r)   Liens on the interests of the Issuer or any Restricted Subsidiary in any
Land Concession Contract and the property interest granted thereunder, granted
in favour of the Concession Guarantor and/or other guarantors of payments under
the Land Concession Contracts or the Gaming Concession Contract (or to the
collateral agent under the Credit Agreement on behalf of the Concession
Guarantor and/or such other guarantors) securing obligations in an aggregate
amount of no more than US$250,000,000 at any one time;

(s)   leases permitted under Conditions 3.5(v) and (vii) and any leasehold
mortgage in favour of any party financing the lessee under any lease permitted
under Condition 3.5(v), provided that none of the Issuer and the Restricted
Subsidiaries is liable for the payment of any principal of, or interest,
premiums or fees on, such financing;

(t)   Liens on Excluded Casino Interests and/or the associated Net Casino Cash
Flow granted by any Restricted Subsidiary at the request of the applicable Cotai
Strip Excluded Subsidiary or Additional Development Excluded Subsidiary in
connection with a Non-Recourse Financing;

Bella — Placing Agreement

Page 101



--------------------------------------------------------------------------------



 



(u)   Liens arising from filing UCC financing statements or the Macanese
equivalent relating solely to leases permitted by these Terms and Conditions or
the Credit Agreement (for this purpose, disregarding any amendment, restatement
or supplement to the Credit Agreement entered into on or after the date of the
Placing Agreement); and

(v)   any other Lien that is a Permitted Lien as defined in the Credit Agreement
(for this purpose, disregarding any amendment, restatement or supplement to the
Credit Agreement entered into on or after the date of the Placing Agreement).

Permitted Subordinated Indebtedness means any unsecured Indebtedness of the
Issuer or any Restricted Subsidiary:

(a)   for which no instalment of principal matures earlier than six months after
the Maturity Date; and

(b)   for which the payment of principal and interest is subordinated in right
of payment and ranking to the Obligations pursuant to a deed of subordination,
intercreditor agreement or other documents reasonably approved in writing by
Bondholders holding not less than 50% of the principal amount of outstanding
Bonds or by an Ordinary Resolution (as defined in the Trust Deed) of the
Bondholders.

Permitted Unsecured Indebtedness means any unsecured Indebtedness of the Issuer
or any Restricted Subsidiary:

(a)   for which no instalment of principal matures earlier than twelve months
after the latest maturity date of the term loan under the Credit Agreement or
any Refinancing Indebtedness in respect of the Credit Agreement;

(b)   in support of which no Liens are granted on any other assets of the Issuer
or any Restricted Subsidiary; and

(c)   for which the payment of principal and interest is pari passu in right of
payment to the loan under the Credit Agreement or any Refinancing Indebtedness
in respect of the Credit Agreement.

Person or person means natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organisations, whether or not legal entities, and governments (whether federal,
state or local, domestic or foreign, and including political subdivisions
thereof) and agencies or other administrative or regulatory bodies thereof.
Potential Event of Default means an event or circumstance which would with the
giving of notice and/or the lapse of time become an Event of Default;
Primary Gaming Concession Contract means the concession contract for the
operation of games of chance and other games in casinos in Macau SAR, dated 26
June 2002, between Macau SAR and Galaxy.
Primary Projects means the Sands Macao Podium Expansion Project, the Venetian
Macao Overall Project and the Four Seasons Macao Overall Project.
Bella — Placing Agreement

Page 102



--------------------------------------------------------------------------------



 



Principal Agent means Citibank N.A., London Branch or its successor under the
Agency Agreement.
Procurement Services Agreement means the Corporate Services Agreement by among
VML, Las Vegas Sands, LLC, and World Sourcing Services, Limited, effective as of
1 March 2005.
Prospectus Date means the date on which a prospectus prepared by Sands China for
the Qualified IPO in compliance with the Listing Rules is to be issued.
Project Costs is defined in the Disbursement Agreement.
Project Documents means, collectively, the Construction Management Agreements,
the Construction Contracts, the Gaming Sub-Concession Contract, the
Architectural Services Agreements, the Land Concession Contracts, and the
contracts and other arrangements entered into from time to time between any of
Sands China, the Issuer and the Restricted Subsidiaries on one hand and any
contractor or other third party on the other hand for performance of services or
sale of goods in connection with the design, engineering, installation,
construction, management, operation or development of any Project (other than
the Credit Agreement, its related security and guarantee documents and any FF&E
Documents), as the same may be amended from time to time.
Projects means the Four Seasons Macao Overall Project, the Venetian Macao
Overall Project, the Sands Macao Podium Expansion Project, the Cotai Strip
Infrastructure Project and the Casino Operation Projects, and, from and after
the date that any Cotai Strip Excluded Subsidiary is designated as a Restricted
Subsidiary, the Cotai Strip Investment Project owned by such Cotai Strip
Excluded Subsidiary.
Qualified Exchange means the Main Board of The Stock Exchange of Hong Kong
Limited or such other internationally recognised stock exchange of the same or
higher international standard as may be approved in writing by Bondholders
holding not less than 50% of the principal amount of outstanding Bonds or by an
Ordinary Resolution (as defined in the Trust Deed) of the Bondholders.
Qualified IPO means:

(a)   an initial public offering and the listing of, and dealing in, the shares
of Sands China on the Qualified Exchange; and

(b)   in respect of such initial public offering and the listing of, and dealing
in, the shares of Sands China, the amount of newly issued shares to be offered
to and held by the public in accordance with the relevant Listing Rules (such
newly issued shares shall hereinafter be referred to as the Firm Offer Shares)
would be equivalent to not less than twenty per cent. (20%) of the issued share
capital of Sands China immediately after the initial public offering (on a fully
diluted basis but excluding the exercise of any over-allotment option resulting
in the issue of additional new shares (such additional new shares shall
hereinafter be referred to as the Over-allotment Shares) not exceeding fifteen
per cent. (15%) of the amount of the Firm Offer Shares),

and the Qualified IPO shall be deemed to have occurred on the date on which such
dealings in the shares of Sands China first commence on the Qualified Exchange.
For the avoidance of doubt, the Firm Offer Shares:
(a) shall not include any Over-allotment Shares; but
Bella — Placing Agreement

Page 103



--------------------------------------------------------------------------------



 



(b) shall include any Exchange Share issued upon exchange of the Bonds or Shares
issued upon exercise of the warrants issued pursuant to Condition 8.2 .
Quarterly Date means 31 March, 30 June, 30 September and 31 December.
Refinanced Debt means existing intercompany loans in an aggregate principal
amount of up to US$190 million in the aggregate (plus any accrued interest
thereon) from VML’s direct or indirect parent company to VML, the proceeds of
which have been used to pay Project Costs or similar costs relating to the Sands
Macao Casino.
Refinancing Indebtedness means Indebtedness issued in exchange for, or the net
proceeds of which are used to refinance or refund, then outstanding Indebtedness
and any refinancings thereof in an amount not to exceed the amount so refinanced
or refunded (plus premiums, accrued interest, fees and expenses related
thereto), provided that (a) Indebtedness the proceeds of which are used to
refinance or refund Indebtedness that is pari passu with, or subordinated in
right of payment to, the Obligations shall only be permitted if (x) in the case
that the Indebtedness to be refinanced is pari passu with the Obligations, such
new Indebtedness, by its terms or by the terms of any agreement or instrument
pursuant to which it is issued, is expressly made pari passu with, or
subordinate in right of payment to, the Obligations and (y) in the case that the
Indebtedness to be refinanced is subordinate in right of payment to the
Obligations, such new Indebtedness, by its terms or by the terms of any
agreement or instrument pursuant to which it is issued, is expressly made
subordinate in right of payment to the Obligations, and (b) such new
Indebtedness, determined as of the date it is incurred, does not mature prior to
the maturity date of the Indebtedness to be refinanced or refunded, and the
Average Life of such new Indebtedness is at least equal to the remaining Average
Life of the Indebtedness to be refinanced or refunded.
Related Parties means: (a) Family Members (defined below); (b) directors of the
Parent and employees of the Parent who are senior managers or officers of the
Parent or any of its Affiliates; (c) any Person who receives an interest in the
Parent from any individual referenced in clauses (a)-(b) in a gratuitous
transfer, whether by gift, bequest or otherwise, to the extent of such interest;
(d) the estate of any individual referenced in clauses (a)-(c); (e) a trust for
the benefit of one or more of the individuals referenced in clauses (a)-(c);
and/or (f) an entity owned or controlled, directly or indirectly, by one or more
of the individuals, estates or trusts referenced in clauses (a)-(e).
For the purpose of this paragraph, a Family Member shall include: (a) Sheldon G.
Adelson; (b) Dr. Miriam Adelson; (c) any sibling of either of the foregoing;
(d) any issue of any one or more of the individuals referenced in the preceding
clauses (a)-(c); and (e) the spouse or issue of the spouse of one or more of the
individuals referenced in the preceding clauses (a)-(d).
Restricted Payment means:

(a)   any dividend or other distribution, direct or indirect, on account of any
shares of any class of Equity Securities of the Issuer now or hereafter
outstanding or in respect of options, warrants or other rights to purchase or
acquire such Equity Securities of the Issuer (whether of cash, assets or other
property, and wherever paid or made and however described and shall include any
distribution or repayment of capital, whether upon a reduction in the par value
or nominal value of any Equity Securities or otherwise, and howsoever described
(and a distribution of assets includes, without limitation, an issue of shares
or other securities credited as fully or partly paid up and any rights issue));

Bella — Placing Agreement

Page 104



--------------------------------------------------------------------------------



 



(b)   any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
Equity Securities of the Issuer now or hereafter outstanding;

(c)   any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Equity
Securities of the Issuer now or hereafter outstanding;

(d)   any payment or prepayment of principal of, premium, if any, or interest
on, or redemption, purchase, retirement, defeasance (including in-substance or
legal defeasance), sinking fund or similar payment with respect to Permitted
Subordinated Indebtedness; and

(e)   any Investment in any Person other than a Permitted Investment.

Restricted Subsidiaries means Sands China, Venetian Venture Development
Intermediate Limited, VML US, VML, Venetian Macau Finance Company, the Cotai
Subsidiary, Venetian Cotai Hotel Management Limited, and each other Subsidiary
of the Issuer that is not an Excluded Subsidiary, whether existing on the
Closing Date or subsequently formed or acquired. The Issuer may designate (by
providing written notice of such designation to the Trustee) any Excluded
Subsidiary (including any Cotai Strip Excluded Subsidiary or Additional
Development Excluded Subsidiaries) to be a Restricted Subsidiary under these
Terms and Conditions; provided that (i) no Potential Event of Default or Event
of Default has occurred or would occur as a result of such designation,
(ii) there shall be no Liens on any assets of such Excluded Subsidiary that
would not constitute Permitted Liens upon its designation as a Restricted
Subsidiary, and (iii) such Excluded Subsidiary shall have no Indebtedness as of
the date of such designation other than such Indebtedness as would be permitted
pursuant to these Terms and Conditions.
Sands China means Sands China Ltd., a Cayman Islands company which as at the
Closing Date is a directly wholly owned Subsidiary of the Issuer.
Sands Macao Casino means VML’s existing casino hotel and entertainment complex
located on the Sands Macao Site.
Sands Macao Land Concession Contract means the land concession contract, dated
10 December 2003, between Macau SAR and VML (as amended).
Sands Macao Podium Expansion Project means the design, development,
construction, ownership and operation and maintenance by VML of an expansion of
the Sands Macao Casino, including an in process expansion and an expansion of
the “podium” (together with certain related project and maintenance capital
expenditures) on the Sands Macao Site and, at VML’s option, the addition of
hotel rooms and/or restaurants; other than any portion of such Project that has
been sold pursuant to these Terms and Conditions.
Sands Macao Site means the land near the Macau Hong Kong Ferry Terminal which is
leased to VML pursuant to the Sands Macao Land Concession Contract.
Second Parent L/C means a direct pay standby letter of credit which (a) is
obtained by the Parent or one of its Affiliates (but not the Issuer or any
Subsidiary of the Issuer), (b) has an expiration date of not earlier than the
fifth Business Day following the second Interest Payment Date, (c) has a face
amount of not less than the amount of interest payable by the Issuer on the
second Interest Payment Date (assuming no early redemption or exchange of the
Bonds shall have occurred prior to that date) and is irrevocable, and (d) is
issued by an
Bella — Placing Agreement

Page 105



--------------------------------------------------------------------------------



 



internationally recognised financial institution or bank provided that any such
standby letter of credit shall only qualify as a Second Parent L/C if it states
that it may be drawn upon by the Trustee for the benefit of the Bondholders to
pay interest in respect of the Bonds, and provided further that neither the
Issuer nor any Subsidiary of the Issuer shall have any obligations (contingent
or otherwise) in respect of any such standby letter of credit or any
reimbursement agreement applicable thereto.
Secondary Projects means the Projects other than the Primary Projects.
Section 951(a) Income means income includable in the gross income of the Parent
(or any member of the consolidated group of which the Parent is the common
parent) for U.S. federal income tax purposes pursuant to Section 951(a) of the
Code, as a result of the operations of the Issuer and its Subsidiaries after 31
December 2005; provided that any such income includable in the gross income of
the Parent (or any member of the consolidated group of which the Parent is the
common parent) that is attributable to the operations of any Excluded
Subsidiaries (unless cash distributions in an amount equal to such income are
received by the Issuer or any other Restricted Subsidiary from such Excluded
Subsidiary solely for purposes of making Tax Distributions) shall not constitute
Section 951(a) Income.
Shareholder Subordinated Indebtedness means Permitted Subordinated Indebtedness
held by Sheldon G. Adelson and/or any Holding Company of the Issuer that has a
maturity date after the Maturity Date, that does not pay any cash interest, that
does not bind the obligor(s) thereon by the provisions of any covenants other
than customary affirmative covenants, and that does not contain any
cross-default provisions to any other Indebtedness of such obligor(s).
Shares means shares, par value US$0.01 per share, of Sands China and shares of
any class or classes resulting from any subdivision, consolidation or
reclassification of such shares into which such shares may thereafter be
changed.
Site 1 means the real property designated as such on the Cotai Plan.
Site 2 means the real property designated as such on the Cotai Plan.
Site 3 means the real property designated as such on the Cotai Plan.
Site 5 means the real property designated as such on the Cotai Plan.
Site 6 means the real property designated as such on the Cotai Plan.
Site 7 means the real property designated as such on the Cotai Plan.
Site 8 means the real property designated as such on the Cotai Plan.
Specified FF&E means any furniture, fixtures, equipment and other personal
property that is financed or refinanced with the proceeds from an FF&E Facility,
including each and every item or unit of equipment acquired with the proceeds
thereof, each and every item or unit of equipment acquired by substitution or
replacement thereof; all parts, components, attachments, accessions,
accessories, manuals, installation kits and other items pertaining to such
property; all documents (including all warehouse receipts, dock receipts, bills
of lading and the like); all licenses (other than gaming licenses and
intellectual property licenses), manufacturers’ and other warranties,
guarantees, service contracts and related rights and interests covering all or
any portion of such property (including any rights in any third-party developed
software or firmware (it being understood that if the Issuer or any of its
Affiliates
Bella — Placing Agreement

Page 106



--------------------------------------------------------------------------------



 



makes any addition, improvement or modification to any such third-party
developed software or firmware, such third-party developed software or firmware
shall not be disqualified from being Specified FF&E, but such addition,
improvement, or modification shall not be considered Specified FF&E to the
extent that either (i) the Issuer or such Affiliate retains ownership of such
improvement or modification or (ii) the applicable software license otherwise
permits the Issuer or any Affiliate to retain such ownership), any trademark
licenses and any other intellectual property solely related to any such property
or other items of Specified FF&E); and to the extent not otherwise included, all
proceeds (including insurance and condemnation proceeds) of any of the foregoing
and all accessions to, substitutions and replacements for, and the rents,
profits and products of, each of the foregoing (including cash collateral and
collateral accounts).
Subsidiary or subsidiary means, with respect to any person, (a) any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the person or persons (whether
directors, managers, trustees or other persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
person or one or more of the other Subsidiaries of that person or a combination
thereof and (b) any partnership or limited liability company of which more than
50% of such entities’ capital accounts, distribution rights, general or limited
partnership interests or membership interests are owned or controlled directly
or indirectly by such person or one of more other Subsidiaries of that person or
a combination thereof.
Supplements to Gaming Sub-Concession Contract means (i) the Memorandum from
Macau SAR (executed by The Secretary for Economy and Finance), dated 23
December 2002, pursuant to which the Gaming Sub-Concession Contract was deemed
no longer dependent on the Primary Gaming Concession Contract, (ii) the letter
dated 19 December 2002, executed by the government of Macau SAR, authorising the
transfer of rights under the concession agreement to VML pursuant to the terms
of the Gaming Sub-Concession Contract, and (iii) the letter dated 19
December 2002, executed by the government of Macau SAR, confirming its rights
and obligations with respect to the Gaming Sub-Concession Contract.
Supplier Joint Venture means any person that supplies or provides materials or
services to the Issuer or any Restricted Subsidiary, or any contractor in
relation to any Project and in which the Issuer or one of its Restricted
Subsidiaries have Investments.
US dollar and US$ mean the currency of the United States of America.
Venetian Macao Casino Project means the design, development, construction,
ownership and operation and maintenance by VML of casino space located within
the Venetian Macao Resort Project and the purchase of associated gaming
machines, utensils and equipment.
Venetian Macao Convention Center means the design, development, construction,
ownership and operation and maintenance by the Cotai Subsidiary of a convention
center located on land leased under the Venetian Macao Land Concession Contract
and adjacent to the Venetian Macao Resort Project.
Venetian Macao Land Concession Contract means the land concession contract
entered into between Macau SAR and the Cotai Subsidiary pursuant to which Macau
SAR will lease Sites 1 and 2 and the Park Site to the Cotai Subsidiary.
Bella — Placing Agreement

Page 107



--------------------------------------------------------------------------------



 



Venetian Macao Mall means the design, development, construction, ownership and
operation and maintenance of a retail complex as part of the Venetian Macao
Resort Project by the Cotai Subsidiary.
Venetian Macao Overall Project means the Venetian Macao Casino Project, the
Venetian Macao Resort Project, the Venetian Macao Convention Center and the
Venetian Macao Mall and related parts of the Venetian Macao complex, including
the energy center and the area generally referred to as the arena; other than
any such component that has been sold pursuant to these Terms and Conditions.
Venetian Macao Resort Project means the design, development, construction,
ownership and operation and maintenance by the Cotai Subsidiary of an
approximately 3,000 suite luxury hotel resort located on Site 1.
VML means Venetian Macau Limited, a limited liability company incorporated under
the laws of Macau SAR.
VML US means VML US Finance LLC, a limited liability company incorporated under
the laws of the State of Delaware.
VVDIL Intercompany Debt means existing intercompany loans of up to $183,261,000
in the aggregate from Venetian Venture Development Intermediate Limited and/or
one of its direct or indirect parent companies to VML, the proceeds of which
have been used to pay Project Costs or similar costs relating to the Sands Macao
Casino.
Bella — Placing Agreement

Page 108



--------------------------------------------------------------------------------



 



SCHEDULE 4
Form of Warrants
THIS INSTRUMENT is made by way of deed poll on [•] 20[•]
BY
VENETIAN VENTURE DEVELOPMENT INTERMEDIATE II, a company incorporated under the
laws of the Cayman Islands (registration number 122708), whose registered office
is at c/o Walkers Corporate Services Limited, Walker House, 87 Mary Street,
George Town, Grand Cayman KY1-9005, Cayman Islands (the Company).
WHEREAS the Company by a resolution of its board of directors passed on 1
September 2009 has authorised the creation and issue of warrants to subscribe
for shares in the capital of Sands China Ltd. (Sands China) on the terms and
subject to the conditions set out in this Instrument, which shall take effect as
a deed.
19. Definitions
19.1 In this Instrument, terms not otherwise defined herein shall have the
meaning and construction set out in the terms and conditions of the Bonds (as
defined below) as if the Bonds have not been redeemed.
In addition, the following words and expressions shall (unless the context
otherwise requires) have the respective meanings set out below:
Articles means the memorandum and articles of association of Sands China from
time to time.
Board means the board of directors of the Company from time to time.
Bonds means the US$600,000,000 Exchangeable Bonds due 2014 issued by the Company
pursuant to the terms of a Trust Deed dated 4 September 2009 between the Company
as issuer and Citicorp International Limited as trustee, which Bonds have been
redeemed in full by the Company pursuant to Condition 8.2 of the Bonds.
Business Day means a day (other than a Saturday or Sunday) on which banks are
generally open for business in Hong Kong and Macau.
Exercise Price means US$250,000.
Expiry Date means 4 September 2014.
Interest includes an interest of any kind whatsoever in or to any Share or any
right to control the voting or other rights attributable to any Share,
disregarding any conditions or restrictions to which the exercise of any right
attributed to such interest may be subject.
Number of Shares means the number of Shares resulting from dividing:

(a)   US$250,000 converted into Hong Kong dollars at the Applicable Exchange
Rate as at the third day prior to the Qualified IPO; by

Bella — Placing Agreement

Page 109



--------------------------------------------------------------------------------



 



(b)   the Exchange Price;

Ordinary Resolution means a resolution passed at a meeting of Warrantholders
duly convened and held in accordance with Schedule 3 hereof by a majority
consisting of more than one half of the votes cast or a written resolution
described in paragraph 18 of Schedule 3 hereof.
Register means the register of Warrantholders required to be maintained pursuant
to this Instrument.
Registered Office means c/o Walkers Corporate Services Limited, Walker House, 87
Mary Street, George Town, Grand Cayman KY1-9005, Cayman Islands or such other
registered office of the Company outside Hong Kong and the United Kingdom from
time to time.
Share means at the date hereof, a share of par value US$0.01 in Sands China.
Shareholders means the registered holders of Shares.
Specified Office means c/o Venetian Macau Limited, The Venetian Macao Resort
Hotel, Executive Offices — L2, Estrada da Baía de N. Senhora da, Esperança, s/n,
Taipa, Macau or such other address of the Company as the Company may notify the
Warrantholders from time to time in accordance with the provisions of paragraph
3 of Schedule 2.
Warrantholder means in relation to the Warrants, the person or persons in whose
name(s) a Warrant is registered from time to time as evidenced by the Register
and Warrantholders shall be construed accordingly.
Warrantholder’s Notice means a notice in the form or substantially in the form
set out in the first schedule to the Warrant Certificate.
Warrants means the [2,400 multiplied by a fraction the numerator of which is the
principal amount of the Bonds being redeemed upon issue of the warrants and the
denominator of which is US$600,000,000]1 warrants, each warrant representing the
right to receive the Number of Shares upon the occurrence of the Qualified IPO
and payment of the Exercise Price by the relevant Warrantholder, as constituted
by and subject to the terms of this Instrument.
Warrant Certificate means a certificate in the form, or substantially in the
form, set out in Schedule 1.
Warrant Shares means the number of Shares that are issuable to, and receivable
by, each Warrantholder upon the occurrence of the Qualified IPO.
19.2 The headings in this Instrument do not affect its interpretation.
19.3 The schedules to this Instrument form part of this Instrument and shall
have the same force and effect as if expressly set out in the body of this
Instrument.
 

1   Note — a warrant instrument will be executed on each Issuer Optional
Redemption Date in respect of the Bonds redeemed on such date. The number of
warrants to be issued on each such Issuer Optional Redemption Date will be
adjusted pursuant to this formula.

Bella — Placing Agreement

Page 110



--------------------------------------------------------------------------------



 



19.4 In this Instrument, unless the context requires otherwise:

(a)   a reference to a clause, paragraph or schedule, unless specifically
provided otherwise, is a reference to a clause or paragraph of, or schedule to,
this Instrument;

(b)   a reference to the singular includes the plural and vice versa (unless the
context otherwise requires);

(c)   a time of day is a reference to Hong Kong time;

(d)   a provision or matter including or which includes shall be construed
without limitation to any events, circumstances, conditions, acts or matters
specified after those words; and

(e)   a Warrant is outstanding unless it has:

  (i)   the holder of which has received Warrant Shares in full pursuant to
clause 4 below;     (ii)   been purchased by the Company or an Affiliate of the
Company;     (iii)   been surrendered in accordance with clause 30; or     (iv)
  lapsed in accordance with the provisions of this Instrument.

20. Issuance and form of warrants
20.1 The Company hereby creates pursuant to the resolution of the Board passed
on 1 September 2009, such number of Warrants equal to the number of Bonds (each
having a denomination of US$250,000) redeemed by the Company on [ • ] 20[ • ],
each Warrant comprising the right of the Warrantholder to receive, subject to
the terms and conditions set out in this Instrument, the Number of Shares, upon
payment of the Exercise Price by the Warrantholder.
20.2 The Company undertakes to comply with the terms and conditions of this
Instrument and specifically, but without limitation, to give effect to the
rights to receive the Warrant Shares in accordance with the terms of this
Instrument.
20.3 The Warrants:

(a)   shall be issued in registered form;

(b)   shall be transferable only with the consent of the Company (which consent
shall not unreasonably be withheld, it being understood that: (i) consent may
not be withheld to a transfer by a Warrantholder to one of its Affiliates
(except such consent may be withheld pursuant to sub-clause (ii) below) provided
that such Affiliate remains an Affiliate of such Warrantholder after the
transfer; and (ii) consent may be withheld with respect to a transfer to any
Person who or whose Affiliate is engaged in any business activity that competes
with the business of the Company and the Restricted Subsidiaries or with respect
to any transfer which would or might, in the reasonable opinion of the Company,
have a material adverse effect on the Company’s or any Restricted Subsidiary’s
ability to comply with applicable gaming regulatory requirements) and in
accordance with Schedule 2; and

Bella — Placing Agreement

Page 111



--------------------------------------------------------------------------------



 



(c)   shall be issued subject to the Articles and on the terms and conditions of
this Instrument which are binding upon the Company and each Warrantholder and
all persons claiming through or under them.

20.4 Entitlement to the Warrants for the time being held by each Warrantholder
shall derive from entry in the Register and shall be evidenced by the issue to
such Warrantholder of a Warrant Certificate.
20.5 The Company shall have no obligation to issue and deliver any fraction of a
Share upon the occurrence of the Qualified IPO. All Shares (including fractions
thereof) issuable upon the occurrence of the Qualified IPO in respect of
Warrants held by the same Warrantholder shall be aggregated for the purpose of
determining whether such issue upon the Qualified IPO would result in the issue
of a fraction of a Share. If, after the aforementioned aggregation, the issue
would result in the issue of a fraction of a Share, the Company shall round such
fraction of a Share down to the nearest whole Share.
20.6 The Company undertakes to obtain all necessary approvals or authorisations
of the shareholders of the Company and Sands China and of any other competent
body to give effect to the Warrants.
21. Register and warrant certificates
21.1 The Company shall maintain the Register in accordance with the provisions
of paragraph 1 of Schedule 2.
21.2 Within three (3) Business Days of entering the name of a Warrantholder in
the Register and subject to the deposit of a duly executed undertaking in the
form of the Fourth Schedule to the Warrant Certificate by such Warrantholder at
the Specified Office (provided that no such deposit shall be required if the
Warrantholder, whether in its capacity as a Bondholder or transferee of a
Warrant, has prior to such time executed and delivered a deed of undertaking in
the form of the Fourth Schedule to the Warrant Certificate or in the form
attached to the Placing Agreement), the Company shall issue to the Warrantholder
a Warrant Certificate in respect of the Warrants to which such Warrantholder is
entitled as recorded in the Register and a copy of this Instrument. If the
Warrant Certificate is being issued upon a redemption of Bonds represented by a
Restricted Certificate, such Warrant Certificate (a Restricted Warrant
Certificate) shall bear the securities legend in Schedule 1. In the event of a
transfer of Warrants represented by a Restricted Warrant Certificate, any
Warrant Certificate issued in replacement of such Restricted Warrant Certificate
shall take the form of a Restricted Warrant Certificate unless the transferee is
able to represent that it is acquiring the Warrants for its own account in an
offshore transaction in accordance with Regulation S of the Securities Act.
Joint Warrantholders will be entitled to only one Warrant Certificate and one
copy of this Instrument in respect of their joint holding and the Warrant
Certificate and such documents shall be delivered to the joint holder who is
first-named in the Register in respect of the joint holding or to such other
person as the joint holders may in writing direct the Company.
21.3 If a Warrant Certificate is mutilated, defaced, lost, stolen or destroyed
it will be replaced by the Company and on such terms as to evidence as the
Company may reasonably require. Reasonable out of pocket expenses, if any,
incurred by the Company in connection with the issue of such replacement
certificate shall be borne by the relevant Warrantholder. Mutilated or defaced
certificates must be surrendered before replacements will be issued. In every
case the applicant for a substitute Warrant Certificate shall furnish to the
Company such security or indemnity as may be reasonably required by the Company
to indemnify and defend and to save the Company harmless and, in every case of
destruction, loss or theft,
Bella — Placing Agreement

Page 112



--------------------------------------------------------------------------------



 



evidence to the Company’s reasonable satisfaction of the apparent destruction,
loss or theft of such Warrant Certificate and of the ownership thereof.
22. Exercise of warrants
22.1 Subject to clause 4.2 below, each Warrant may be exercised at any time
prior to the fifth Business Days prior to the date of the Qualified IPO and
shall otherwise not be exercisable in any other circumstances.
22.2 All Warrants shall automatically lapse to the extent they remain
outstanding on the Expiry Date. On the Expiry Date, all unexercised Warrants
shall immediately cease to be outstanding and the Warrantholders shall have no
rights in respect of such Warrants or under this Instrument from the Expiry
Date.
22.3 A Warrant may only be exercised by the Warrantholder:

(a)   lodging at the Specified Office the relevant Warrant Certificate together
with:

  (i)   a duly completed Warrantholder’s Notice;

  (ii)   if the Warrant Shares are to be issued to a nominee of, or trustee for,
the Warrantholder, the name and address of such nominee or trustee to be set out
in such Warrantholder’s Notice; and

  (iii)   if the Warrant Shares are to be delivered otherwise than to a
specified securities account, the address to which the certificate of the
Warrant Shares should be dispatched on the date of the Qualified IPO; and

(b)   paying the Exercise Price to the Company’s account (details of which shall
be notified to the Warrantholders prior to the fifth Business Day prior to the
date of the Qualified IPO pursuant to clause 6.1(e) below),

in each case, no later than the fifth Business Day prior to the date of the
Qualified IPO. For the avoidance of doubt, an Exercise Notice must be in respect
of the full exercise of a Warrantholder’s Warrants.
22.4 A Warrantholder’s Notice once lodged in accordance with this clause 4 shall
be irrevocable.
23. Completion
23.1 On the date of the Qualified IPO and subject to compliance with clause 4.3
by the relevant Warrantholder, the Number of Shares shall be allotted and issued
fully paid to the relevant Warrantholder (or to its nominee or trustee) in
respect of each Warrant. No Warrant Shares may be allotted and issued to a
person other than the Warrantholder, its nominee or trustee except with the
consent of the Company (which consent shall not unreasonably be withheld, it
being understood that: (i) consent may not be withheld with respect to allotment
and issue to one of the Affiliates of the Warrantholder (except such consent may
be withheld pursuant to sub-clause (ii) below) provided that such Affiliate
remains an Affiliate of such Warrantholder after the allotment and issue; and
(ii) consent may be withheld with respect to allotment and issue to any Person
who or whose Affiliate is engaged in any business activity that competes with
the business of the Company and the Restricted Subsidiaries or with respect to
any allotment which would or might, in the reasonable opinion of the Company,
Bella — Placing Agreement

Page 113



--------------------------------------------------------------------------------



 



have a material adverse effect on the Company’s or any Restricted Subsidiary’s
ability to comply with applicable gaming regulatory requirements).
23.2 The Company shall take all necessary action (including any action which may
be required under Cayman Islands law) to procure the allotment and issue of
fully paid Warrant Shares to the relevant Warrantholder (or to its nominee or
trustee) in respect of each Warrant in accordance with prevailing laws and
regulations relevant to the issue of fully paid Shares to such Warrantholder.
The Company shall take all necessary action to procure that Warrant Shares are
deposited into the specified securities accounts of all Warrantholders specified
in the Warrantholder’s Notices on or prior to 10:00 am (Hong Kong time) on the
date of the Qualified IPO unless a Warrantholder shall otherwise notify the
Company in accordance with clause 4.3(a)(iii) that delivery shall be made
otherwise than to a specified securities account in which case the Company shall
procure that share certificate(s) (registered in the name of the Warrantholder
or its nominee or trustee) shall be issued and dispatched by ordinary post and
at the risk of the Warrantholder to the Warrantholder (or its nominee or
trustee) on the date of the Qualified IPO, provided that the Warrantholder’s
Notices are lodged in accordance with clause 4.3. In the event the Company has
not received a duly completed Warrantholder’s Notice in respect of any Warrant
Share issuable with respect to a Warrant in accordance with clause 4.3, the
Company shall nonetheless on the date of the Qualified IPO cause such Warrant
Shares to be issued and allotted to the Warrantholder of such Warrant and the
share certificate of such Warrant Shares deliverable to such Warrantholder to be
made available for collection by such Warrantholder at the office of the share
registrar of Sands China in Hong Kong subject to the deposit of the relevant
Warrant Certificate(s) by such Warrantholder at the Specified Office and payment
of the Exercise Price by the Warrantholder to the Company’s account referred to
in clause 6.1(e)(ii) below.
23.3 Subject to compliance with clause 4.3 by the relevant Warrantholder, the
relevant Warrantholder’s name (or its nominee or trustee’s name, as appropriate)
shall be entered in the register of members of Sands China as the holder of the
Warrant Shares issued to it and the person identified by the Warrantholder
pursuant to clause 22.3(a)(ii) shall be issued, free of charge, share
certificate(s) in respect of the Warrant Shares issued to it.
23.4 The Warrant Shares allotted pursuant to the exercise of the Warrant(s)
shall:

(a)   be free from any Lien or any other third party right and be freely
transferable;   (b)   be duly and validly allotted and issued fully paid and be
non-assessable;   (c)   not be subject to calls for further funds;   (d)   rank
pari passu with the fully paid Shares then in issue; and

(e)   rank for any dividend or other distribution which has been previously
announced or declared if the date by which the holder of shares must be
registered to participate in such dividend or other distribution is after the
date of the Qualified IPO.

24. Covenants and Undertakings
24.1 The Company undertakes that whilst any Warrant is outstanding, except with
the sanction of an Ordinary Resolution, it will comply with all covenants and
undertakings set out Conditions 3.9, 3.12 and 3.15 of the Bonds notwithstanding
that the Bonds have been redeemed in full and, without prejudice to such
obligations, the Company will in addition:
Bella — Placing Agreement

Page 114



--------------------------------------------------------------------------------



 



(a)   procure that Sands China shall at all times keep available for issue
sufficient authorised but unissued share capital to satisfy the Warrants and
ensure that the directors of Sands China have all necessary authorisations to
authorise them to allot the Warrant Shares upon the occurrence of the Qualified
IPO;

(b)   procure that Sands China shall not vary, amend or modify the rights
attached to its Shares in any way which would adversely affect the
Warrantholders;

(c)   procure that Sands China shall not amend or alter its Articles or other
constitutional documents of Sands China in any way which would adversely affect
the Warrantholders;

(d)   cause any Warrants purchased by the Company, Sands China or any of the
other Affiliates of the Company to be cancelled forthwith and not be available
for re-issue or re-sale;

(e)   upon final determination of the date of the Qualified IPO by Sands China,
send or procure Sands China to send a written notice to the Warrantholders
pursuant to the provisions of paragraph 3 of Schedule 2 setting out:

  (i)   such date of the Qualified IPO; and

  (ii)   details of the receiving account of the Company for receipt of the
Exercise Price; and

(f)   not dispose of any shares of capital or other Equity Securities of Sands
China constituting more than 25% of the issued share capital of Sands China at
such time other than: (i) pursuant to the Qualified IPO; (ii) to qualify
directors if required by applicable law; or (iii) to the extent required by any
legal requirement imposed by Macau SAR or the Macau Gaming Authority or any
other applicable gaming authority in order to preserve a material Gaming
License.

24.2 The Company will procure that Sands China treat any Warrantholder as if it
had been a shareholder of Sands China on and after the date of the Qualified
IPO, notwithstanding that the formalities for the issue of the relevant Shares
have not been completed on the date of the Qualified IPO.
24.3 The Company undertakes to pay (or procure that Sands China pay) all and any
stamp duty, reserve, income, transfer and registration tax and any other duties,
expenses and taxes and any brokers’ commissions or other stock exchange
transaction costs, together with any value added tax, interest or penalties
thereon, arising on the creation and issue of the Warrants or the issue and
delivery of the Warrant Shares to the Warrantholders (or its nominee or trustee)
upon occurrence of the Qualified IPO. If the Company or Sands China shall fail
to pay any such taxes, duties, expenses, costs, interest or penalties, the
relevant Warrantholder shall be entitled to tender and pay the same. The Company
undertakes to immediately upon demand reimburse each Warrantholder in respect of
the payment of such taxes, duties, expenses, costs, interest and penalties.
24.4 Each of the undertakings set out this clause 6 is separate and shall not be
limited or qualified by the terms of any other undertakings or by any other term
of this Deed.
Bella — Placing Agreement

Page 115



--------------------------------------------------------------------------------



 



25. Representations and Warranties
The Company makes the representations and warranties set out in this clause 7 to
each of the Warrantholders as at the date of this Instrument.
7.1 Due Incorporation
It is a limited liability corporation, duly incorporated and validly existing
under the law of its jurisdiction of incorporation.
7.2 Capacity and Authority
It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, this
Instrument.
7.3 Legal, Valid, Binding and Enforceable Obligations
The obligations expressed to be assumed by it in this Instrument are legal,
valid, binding and enforceable obligations except as enforcement may be limited
by insolvency, bankruptcy, administration, reorganisation, liquidation or
similar laws having general applicability to creditors of the Company.
7.4 No Violation
The execution, delivery and performance of this Instrument do not and will not
violate in any respect any provision of any law, its constitutional documents,
the Articles or any agreement or other instrument to which it is a party or
which is binding on it or any of its assets and there are no restrictions
applicable to the Warrants under the laws of the Cayman Islands, Macau or
England.
7.5 No Consent Required

(i)   All consents, authorisations, approvals, licences, exemptions, filings,
registrations, notarisations and other requirements of governmental, judicial
and public bodies and authorities; and

(ii)   all consents, authorisations, approvals, licences, exemptions, filings,
registrations, notarisations and other requirements under any agreement or other
instrument to which any it is a party or which is binding on it or any of its
assets,

which are required or advisable in connection with the execution, delivery and
performance of this Instrument have been obtained or effected or will be
obtained and effected as and when necessary.
7.6 Solvency
Neither it nor Sands China is insolvent (as defined under any applicable law)
and neither of them will become insolvent after the execution and delivery of
this Instrument or the performance of the Company’s obligations hereunder and
each of them is able to pay its debts when due.
Bella — Placing Agreement

Page 116



--------------------------------------------------------------------------------



 



7.7 No Winding-up Proceeding
No meeting has been convened by the Company, Sands China or any of their
shareholders, court order made or resolution passed by the Company, Sands China
or any of their shareholders for (a) winding-up or liquidation of the Company or
Sands China (b) the enforcement of any Lien or other third party rights over any
asset of the Company or Sands China or (c) the appointment of a receiver,
administrative receiver, administrator, liquidator, trustee or similar officer
of the Company or Sands China or of any of their assets; and no such step is
intended by the Company or Sands China and, to the best knowledge of the
Company, no petition, application or the like is outstanding for the winding-up
or liquidation of the Company or Sands China.
7.8 Shares

(a)   Sands China has no other class of shares or Equity Securities other than
the Shares;

(b)   Sands China will have sufficient authorised but unissued share capital to
satisfy the issue of such number of Shares as would be required to be issued
upon the exercise of the Warrants; and

(c)   the issue of the Shares upon exercise of the Warrants will not be subject
to any pre-emptive or similar rights.

7.9 Repetition of Representations and Warranties
The representations and warranties set out in clauses 7.1 to 7.8 above are
deemed to be repeated by the Company by reference to the facts and circumstances
then existing on the date of the Qualified IPO.
26. Meeting of Warrantholders
The provisions of Schedule 3 shall apply in relation to meetings of
Warrantholders.
27. Notices
Notices to be given pursuant to this Instrument shall be given in accordance
with the provisions of paragraph 3 of Schedule 2.
28. Availability of Instrument
Each Warrantholder shall be entitled to inspect a copy of this Instrument at the
Specified Office during normal business hours and shall be entitled to receive a
copy of this Instrument (and any deed supplemental thereto) certified by the
company secretary as a true copy, against payment of such charges as the
directors of the Company may reasonably impose to cover the cost of providing
such copy.
29. Modification of rights
29.1 Modifications to this Instrument which are of a formal, minor or technical
nature (and in each case not affecting adversely the rights of the
Warrantholders), or made to correct a manifest error, may be effected by a deed
poll executed by the Company and expressed to be supplemental to this
Instrument.
Bella — Placing Agreement

Page 117



--------------------------------------------------------------------------------



 



29.2 Subject to clause 29.1, any modification to this Instrument may be effected
only by deed poll executed by the Company and with the prior sanction of an
Ordinary Resolution.
29.3 All or any of the rights for the time being attached to the Warrants may
from time to time (whether or not the Company is being wound up) be altered or
abrogated with the sanction of an Ordinary Resolution.
29.4 A memorandum of any such agreement or any such supplemental instrument as
is referred to in clauses 29.1 and 29.2 shall be endorsed on the Warrant
Certificate and notice of such modification shall be given by the Company to the
Warrantholders within three (3) Business Days of it occurring.
29.5 This Instrument shall cease to have effect following issuance and delivery
of all the Warrant Shares deliverable in accordance with clause 5.
30. Surrender of Warrants
The Company shall accept the surrender of Warrants at any time. Any Warrants
surrendered will be cancelled forthwith and will not be available for re-issue
or resale.
31. Governing law
This Instrument and any non-contractual obligations (including any disputes
which may arise in connection with the creation, validity, effect,
interpretation or performance of, or the legal relationships established by,
this Instrument and the Warrants or otherwise arising in connection with this
Instrument and the Warrants) shall be governed by and construed in all respects
in accordance with the law of England.
32. Jurisdiction
32.1 Each of the Company and the Warrantholders agrees that the courts of
England and Wales are (subject to clauses 32.2 and 32.3 below) to have
non-exclusive jurisdiction to settle any dispute (including claims for set-off
and counterclaims, and disputes relating to any non-contractual obligations
arising out of or in connection with this Instrument) which may arise in
connection with the creation, validity, effect, interpretation or performance
of, or the legal relationships established by this Instrument and Warrants or
otherwise arising in connection with any such document and for such purposes
irrevocably submit to the jurisdiction of the courts of England and Wales.
32.2 The agreement contained in clause 32.1 is included for the benefit of the
Warrantholders who shall retain the right to take proceedings in any other
courts with jurisdiction (including the courts of the Cayman Islands to whose
jurisdiction the Company irrevocably submits). To the extent permitted by law, a
Warrantholder may take concurrent proceedings in any number of jurisdictions.
32.3 The Company agrees that a judgment or order of any court referred to in
this clause 32 is conclusive and binding and may be enforced against it in the
courts of any other jurisdiction.
33. Assignment
No Warrantholder may assign or transfer any of its rights under this Instrument
or any of the Warrants except with the prior written consent of the Company
(which consent shall not unreasonably be withheld, it being understood that:
(i) consent may not be withheld to an
Bella — Placing Agreement

Page 118



--------------------------------------------------------------------------------



 



assignment or transfer by a Warrantholder to one of its Affiliates (except such
consent may be withheld pursuant to sub-clause (ii) below) provided that such
Affiliate remains an Affiliate of such Warrantholder after the transfer or
assignment; and (ii) consent may be withheld with respect to a transfer or
assignment to any Person who or whose Affiliate is engaged in any business
activity that competes with the business of the Company and the Restricted
Subsidiaries or with respect to any transfer or assignment which would or might,
in the reasonable opinion of the Company, have a material adverse effect on the
Company’s or any Restricted Subsidiary’s ability to comply with applicable
gaming regulatory requirements).
34. Process Agent
34.1 The Company hereby irrevocably and unconditionally appoints and agrees to
maintain Law Debenture Corporate Services Limited of 5th Floor, 100 Wood Street,
London EC2V 7EX, United Kingdom as its agent in England to receive, for and on
behalf of itself, service of process in any proceedings before the courts of
England and Wales.
34.2 The Company hereby irrevocably and unconditionally:

(a)   agrees that failure by any process agent to give notice of process served
to it shall not impair the validity of such service or of any judgment based on
that service; and

(b)   agrees that nothing in this Instrument or the Warrants shall affect the
right to serve process in any other manner permitted by law.

Bella — Placing Agreement

Page 119



--------------------------------------------------------------------------------



 



In witness whereof this Instrument has been executed as a deed and is intended
to be and is hereby delivered on the date first above written.

                         
EXECUTED AS A DEED by
    )                  
VENETIAN VENTURE DEVELOPMENT
    )                  
INTERMEDIATE II:
    )                  
 
    )                  
 
    )                  
 
    )                  
 
    )                                       )     Duly Authorised Signatory
 
    )                  
 
    )     Name:        
 
                   
 
    )                  
 
    )     Title:        
 
                   
 
    )                  

in the presence of:

                Signature of Witness    
 
       
Name:
       
 
       
 
       
Address:
       
 
       
 
       
Occupation:
       
 
          (Note: These details are to be completed in the witness’s own hand
writing.)    

Bella — Placing Agreement

Page 120



--------------------------------------------------------------------------------



 



SCHEDULE 1
FORM OF WARRANT CERTIFICATE
[NEITHER THE WARRANTS IN RESPECT OF WHICH THIS CERTIFICATE IS ISSUED NOR THE
RELATED WARRANT SHARES HAVE BEEN OR WILL BE REGISTERED UNDER THE US SECURITIES
ACT OF 1933 (THE SECURITIES ACT) AND NEITHER SUCH WARRANTS NOR THE RELATED
WARRANT SHARES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT
(1) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER
THE SECURITIES ACT; (2) IN RELIANCE ON RULE 144A UNDER THE SECURITIES ACT (RULE
144A) TO A PERSON THAT THE HOLDER AND ANY PERSON ACTING ON ITS BEHALF REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF ANOTHER QUALIFIED
INSTITUTIONAL BUYER; (3) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH
REGULATION S UNDER THE SECURITIES ACT; (4) PURSUANT TO RULE 144 UNDER THE
SECURITIES ACT (IF AVAILABLE); OR (5) PURSUANT TO ANY OTHER AVAILABLE EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, IN EACH CASE IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER JURISDICTION. NO REPRESENTATION CAN BE MADE AS TO THE AVAILABILITY
OF THE EXEMPTION PROVIDED BY RULE 144 OR ANY OTHER EXEMPTION UNDER THE
SECURITIES ACT FOR RESALES OF THE WARRANTS IN RESPECT OF WHICH THIS CERTIFICATE
IS ISSUED OR FOR RESALES OF THE RELATED WARRANT SHARES.]2
VENETIAN VENTURE DEVELOPMENT INTERMEDIATE II
(THE COMPANY)
REGISTRATION NO: 122708
Warrant Certificate No:                     
Date of Issue:                     
Name and Address of Warrantholder:
 
 
 

2   Include for warrants issued on redemption of Bonds represented by a
Restricted Certificate or, in the case of a transfer of Warrants, a Restricted
Warrant Certificate.

Bella — Placing Agreement

Page 121



--------------------------------------------------------------------------------



 



THIS IS TO CERTIFY that the person named above is the registered holder of [ • ]
Warrant[s] each of which entitles the holder to receive the Number of Shares (as
defined in the Instrument constituting the Warrants) of Sands China Ltd.
The Warrants are issued pursuant to, in accordance and subject to the Instrument
executed by the Company on and dated [•] 20[•] (a copy of which is available for
inspection at the Specified Office of the Company). Terms defined in the
Instrument have the same meaning when used in this Warrant Certificate.
The Warrant is not being offered in, and may not be accepted in or from any
jurisdictions where it would be unlawful to do so. The Warrant has not been, and
will not be, registered under the United States Securities Act of 1933, as
amended or under any relevant securities laws of any state or district of the
United States or any other jurisdiction or listed for trading on any stock
exchange and may not be offered, sold, resold, delivered or transferred,
directly or indirectly, in or into the United States or other jurisdictions
where it would be unlawful to do so, except pursuant to an exemption from, or in
a transaction not subject to, the registration requirements of such
jurisdictions.
By accepting delivery of this Warrant Certificate, the Warrantholder
acknowledges that:

(a)   it has such knowledge and experience in financial and business matters
that:

  (i)   it is capable of evaluating the merits and risks of its investment under
the Warrant; and

  (ii)   it is able to bear the economic risk of such investment and is able to
sustain a complete loss of its investment under the Warrant; and

(b)   it has had access to such financial and other information regarding the
Company, Sands China Ltd. and the Warrant as it has requested in connection with
its investment decision;

(c)   if it has had any questions regarding the Warrant, the Company or Sands
China Ltd. and the affairs of the Company or Sands China Ltd., it has asked
these questions of and received answers satisfactory to it from the
representatives of the Company; [and]

(d)   [either:

  (i)   it (A) is acquiring the Warrants in an offshore transaction (within the
meaning of Regulation S (Regulation S) under the US Securities Act of 1933, as
amended (the Securities Act)), (B) is acquiring the Warrants for its own account
and will be the beneficial owner of the Warrants, (C) is not an affiliate of the
Company or a person acting on behalf of such an affiliate, (D) understands that
the Warrants have not been and will not be registered under the Securities Act
and that the Warrants are being issued to it in accordance with Regulation S,
(E) will not offer, sell, pledge or otherwise transfer the Warrants except in
accordance with the Securities Act and any applicable laws of any state of the
United States and any other jurisdiction and (F) understands that the Company,
its affiliates and others will rely upon

Bella — Placing Agreement

Page 122



--------------------------------------------------------------------------------



 



      the truth and accuracy of such acknowledgments, representations and
agreements; or

  (ii)   (A) it is either (x) a “qualified institutional buyer” (as defined in
Rule 144A (Rule 144A) under the Securities Act) (a QIB), acquiring the Warrants
for its own account or for the account of another QIB or (y) acquiring the
Warrants pursuant to an exemption from the registration requirements of the
Securities Act other than Rule 144A and is providing the Company such
information as the Company may reasonably request (including, without
limitation, an opinion of counsel) to confirm the availability of such
exemption, (B) acknowledges that the Warrants issued to it and the related
Warrant Shares are “restricted securities” within the meaning of Rule 144(a)(3)
of the Securities Act and are being issued in a transaction not involving any
public offering in the United States within the meaning of the Securities Act
and that no representation is made as to the availability of the exemption
provided by Rule 144 for resales of the Warrants or the related Warrant Shares;
(C) understands that neither the Warrants nor the related Warrant Shares have
been or will be registered under the Securities Act and neither the Warrants nor
the related Warrant Shares may be offered, sold, pledged or otherwise
transferred except (i) pursuant to a registration statement that has been
declared effective under the Securities Act, (ii) in reliance on Rule 144A to a
person that the holder and any person action on its behalf reasonably believes
is QIB purchasing for its own account or for the account of another QIB,
(iii) in an offshore transaction in accordance with Regulation S, (iv) pursuant
to Rule 144 under the Securities Act (if available) or (v) pursuant to any other
available exemption from the registration requirements of the Securities Act, in
each case in accordance with any applicable securities laws of any state of the
United States or any other jurisdiction; (E) understands that any offer, sale,
pledge or other transfer of the Warrants or the related Warrant Shares made
other than in compliance with such restrictions may not be recognised by the
Company; (F) understands that the Warrants will bear a legend to such effect;
(G) agrees to give each person to whom it transfers Warrants notice of any
restrictions on transfer of such Warrants; and (H) understands that the Warrants
will be represented by a restricted certificate and that before any interest in
the Warrants may be offered, sold, pledged or otherwise transferred to a person
who takes deliver in the form of an interest in an unrestricted certificate, it
will be required to provide a transfer agent with a written certification as to
compliance with applicable securities laws;]3

(e)   it has made its own assessment concerning the relevant tax, legal and
other economic considerations relevant to its investment in the Warrant; and

(f)   it agrees to be bound by the terms and conditions of the Instrument.

The name of the Warrantholder has been entered in the Register and this Warrant
Certificate has been duly executed and delivered as a deed on behalf of the
Company by:
 

3   Include for warrants issued on redemption for Bonds represented by a
Restricted Certificate or, in the case of a transfer of Warrants, a Restricted
Warrant Certificate.

Bella — Placing Agreement

Page 123



--------------------------------------------------------------------------------



 



                         
EXECUTED AS A DEED by
    )                  
VENETIAN VENTURE DEVELOPMENT
    )                  
INTERMEDIATE II:
    )                  
 
    )                  
 
    )                  
 
    )                  
 
    )                                       )     Duly Authorised Signatory
 
    )                  
 
    )     Name:        
 
                   
 
    )                  
 
    )     Title:        
 
                   
 
    )                  

in the presence of:

                Signature of Witness    
 
       
Name:
       
 
       
 
       
Address:
       
 
       
 
       
Occupation:
       
 
          (Note: These details are to be completed in the witness’s own hand
writing.)    

Bella — Placing Agreement

Page 124



--------------------------------------------------------------------------------



 



CONTENTS

          Clause   Page
1. ISSUE AND PLACING OF THE BONDS
    2  
 
       
2. LISTING
    5  
 
       
3. REPRESENTATIONS, WARRANTIES AND INDEMNITY
    5  
 
       
4. COVENANTS OF THE ISSUER
    26  
 
       
5. FEES
    30  
 
       
6. EXPENSES
    30  
 
       
7. CLOSING
    31  
 
       
8. CONDITIONS PRECEDENT
    32  
 
       
9. TERMINATION
    35  
 
       
10. SURVIVAL OF REPRESENTATIONS AND OBLIGATIONS
    37  
 
       
11. SELLING RESTRICTIONS
    37  
 
       
12. ASSIGNMENT
    41  
 
       
13. NOTICES
    41  
 
       
14. CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999
    42  
 
       
15. GOVERNING LAW AND JURISDICTION
    42  
 
       
16. ENTIRE AGREEMENT
    42  
 
       
17. TIME OF THE ESSENCE
    43  
 
       
18. COUNTERPARTS
    43  
 
       
SCHEDULE 1 TERMS AND CONDITIONS
    46  
 
       
SCHEDULE 2 FORM OF CERTIFICATE CONFIRMING NO MATERIAL ADVERSE CHANGE
       
 
       
SCHEDULE 3 FORM OF LOCK-UP UNDERTAKING
       
 
       
SCHEDULE 4 LIST OF GROUP MEMBERS
       
 
       
SCHEDULE 5 DISCLOSURE IN RESPECT OF LITIGATION
       

Page I





--------------------------------------------------------------------------------



 



EXECUTION VERSION
Dated as of 1 September 2009
VENETIAN VENTURE DEVELOPMENT INTERMEDIATE II
and
GOLDMAN SACHS (ASIA) L.L.C.
 
PLACING AGREEMENT
 
(FRESHFIELDS LOGO) [p16230p1623001.gif]

